                                                                                                                                                             Case 18-14587-SDM                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Filed 11/20/18 Entered 11/20/18 09:25:24                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Document      Page 1 of 9


    Fill in this information to identify your case:

             ✭                           ★                   ✮                           ✯       ✰                           ✱                       ✲




                                                                                                                                                                                                                                                                                                                                                             ✦                   ✧                                                       ★                                                                                       ✩                                                   ✪                                                       ✫                                                   ★                                                           ✬




                                                                                                                                                                                                                                                                                                                                                     ✏                                       ✑                                   ✒           ✒                                                   ✓                                           ✔                                       ✕                                                               ✖                                                           ✗                           ✏                                           ✘               ✙                       ✚                                       ✛                               ✜                               ✢                                                   ✘                   ✣                           ✣                               ✒           ✖                               ✜                                   ✤                   ✔                                               ✚                                   ✛           ✥




             ✭                           ★                   ✮                           ✯       ✰                           ✱                       ✳




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ❤




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ❜                                                   ❴                                           ❝                                                   ✐                                                   ❬                               ❞                                           ❪           ❜                                                   ❬                               ❭                                                           ❬           ❭                                                   ❲                               ❳                               ❲           ❥                           ❴               ❳               ❩           ❴                       ❩




         ✴           ✵                       ✶                   ✷               ✸                   ✹                       ✺           ✻                   ✼           ✽               ✽           ✼               ✾           ✼       ✿                           ❀                       ❁



                                                                                                                                                                                                                                                                                                                                                     ✏                                       ✑                                   ✒           ✒                                                   ✓                                           ✔                                       ✕                                                               ✖                                                           ✗                           ✏                                           ✘               ✙                       ✚                                       ✛                               ✜                               ✢                                                   ✘                   ✣                           ✣                               ✒           ✖                               ✜                                   ✤                   ✔                                               ✚                                   ✛           ✥




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ❯                                                   ❱               ❲                                                   ❳                                                           ❨                                       ❲                                       ❳                                                   ❩                                                               ❱                       ❬                           ❭                                   ❪                                               ❫                               ❴                           ❱           ❵                       ❛                       ❪           ❜               ❴




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ❭                                               ❴                                               ❝                                           ❪                       ❬                           ❵                                               ❳                                           ❭                                                   ❵                                               ❞                                                               ❪               ❜                                               ❴                                               ❯                           ❱       ❲                   ❳                   ❪           ❜               ❲               ❪           ❜                   ❲                   ❡           ❴




             ❂                           ❃                   ❄       ✯               ★                       ❅                               ❆                               ✯       ✪                           ✯                   ★                           ❇                                   ❈               ✪                                                       ❃                                                           ✧                                                           ✱                               ❉                                               ❊                                                       ✯                           ✫                                                           ✬                                                                           ❋                                                                       ✰                                                       ❉                                                           ✱                       ✯                                               ●               ✰                                               ✱                                           ✯                                   ❍                                                       ★                                                           ■                                                                               ❏                                                                   ✰                                               ✱                                   ✯                               ❍                                                   ★                                           ✱                   ❃                                                                                                                                                                                                                                                                                                                       ✭                                                                       ❄                           ❇                                                   ✯                           ✱                                       ❄               ✫                                       ✯                                               ✰                                   ●                                                                                   ❑                                                                               ❄                           ❇                                       ❇                                               ❄                           ❇                                                   ❇                                       ❄                       ❊                                                               ❊                                                   ❄



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ❫                                                   ❴                                               ❴                                               ❳                                                                           ❝                                   ❜                                                   ❲                                       ❳                                                           ❢                                               ❴                                   ❩                                           ❣




             ❋                           ✪                   ❇                       ★                                   ❃                   ❉                       ▲                                   ✮                                   ★                               ✱                                                                                   ✲                                                       ▼                                                   ◆                                           ✲                                       ❖                                                                                                                      ▼                                                               ◗




                 ✴               ❘   ✽               ❙                   ✿                   ✷                       ❚                           ✿               ❁




    Chapter 13 Plan and Motions for Valuation and Lien Avoidance                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ❦                   ❧               ♠           ❦   ♥




    Part 1:                                                                                                                                                                                                                                                                                                                              Notices

♦    ♣                       q                           r                               s                       t               ♣                           ✉                   ✈                                           ✇                                                                                                       ♦                                                               ①                                                                           ②                                   ✈                                                                                       ③                                           ♣                                                                       ✉                                               ④                                                                                                                                   ✈                                                               r                                                       t                           ✈                                                                               ♣                                                           ⑤                                                                   t                                                                                   ♣                                                                       ⑥                                                                   t                           ②                           ♣                                                                       ⑦                                                       ✈                                                                                   t                                                   ①                                                           ⑧                                                                   t                                                           ④                                                                                       ⑧                                                                       ⑨                                                                                               s                                                           r                                                                           ⑧                                                       ⑥                                                               ⑥                                                                           ✉                                               ♣                                                                   ⑥                                                               ✉                                           ②                                   ⑧                                                                   t                               r                                                                                           ②                   ⑦                                                                                                   ✈                                           ♣                                                       ④                                                                                   r                                                                       ⑩                                               ⑧                                           ✈                                                       r                                                       ✈                                                   ❶                                           s                                                       ⑤                                           t                                                   t                       ①                               r                                                                   ⑥                                                   ✉                       r                           ✈                                                   r                                           ⑦                                       ⑩                                       r                                                   ♣                                           ③                               ⑧                                   ⑦                                                               ♣                                   ⑥                                       t           ②                               ♣                                       ⑦                                                                   ♣                                                   ⑦                                                                   t                       ①                                               r                                                   ③                                   ♣                                                   ✉                       ④




                                                                                                                                                                                                                                                                                                                                     ❷                                                               ♣                                                                           r                                                           ✈                                                                                               ⑦                                                                           ♣                                                                           t                                                                       ②                               ⑦                                                           ❷                                                                   ②                   ⑩                                                   ⑧                                               t                                   r                                                                                                       t                                       ①                                                                           ⑧                                                               t                                                           t                                               ①                                                           r                                                                           ♣                                                                           ⑥                                                               t                           ②                               ♣                                                                       ⑦                                                                               ②                                                   ✈                                                                                           ⑧                                                       ⑥                                                   ⑥                                                           ✉                                                   ♣                                                       ⑥                                                                           ✉                                       ②                                   ⑧                                                               t                                   r                                                                                           ②                                   ⑦                                                                                           ⑨                                                           ♣                                                           ⑤                                                                   ✉                                                           ⑩                                               ②                               ✉                               ⑩                                                       ⑤                                               ④                                                                               ✈                                               t                                       ⑧                                                       ⑦                                           ⑩                                                   r                                           ✈                                                                       ♣                                           ✉                               t                           ①                                           ⑧                                                   t                           ②                           t                                           ②                           ✈                                                   ⑥                                           r                               ✉                           ④                                                       ②                           ✈                           ✈                                   ②                   s                                       ❸           r                                                           ②                   ⑦                                                                       ⑨                                       ♣                                                       ⑤                                       ✉                                       ❹                               ⑤                                       ❷                                                           ②                   ⑩                                   ②               ⑧                                   ❸




                                                                                                                                                                                                                                                                                                                                     ❷                                                               ②                               ✈                                                                           t                           ✉                                           ②                               ⑩                                                                   t                                           ❺                                                                                               ❻                                                                           ❸                               ⑧                                                               ⑦                                                   ✈                                                                               t                   ①                                                                           ⑧                                                                       t                                                                   ❷                                                                           ♣                                                                                           ⑦                                                                       ♣                                                       t                                                               ⑩                                                                   ♣                                                           ④                                                                                                       ⑥                                                   ❸                           ⑨                                                                                                           ❼                                                                                           ②                   t                                   ①                                                                           ❸                                   ♣                                                           ⑩                                                                   ⑧                                                           ❸                                                               ✉                                           ⑤                                                                   ❸                               r                                                                           ✈                                                                                   ⑧                                                       ⑦                                                           ❷                                                                                   ❹                               ⑤                                                       ❷                                                       ②                           ⑩                                       ②                               ⑧                                               ❸                                           ✉                                       ⑤                                                               ❸                               ②                   ⑦                                               ❽                                                       ✈                                                           ④                                                                           ⑧                           ⑨                                                                   ⑦                                               ♣                                   t                                               s                                               r                                                       ⑩                                       ♣                               ⑦                                                   ③               ②           ✉                               ④                                               ⑧                                           s                                       ❸           r                                   ❺                                                                   ♦                                               ①                                           r                                                                   t                       ✉                               r                                       ⑧                                   t                       ④                                                                               r                               ⑦                                       t                               ♣                           ③




                                                                                                                                                                                                                                                                                                                                     ❾                                                                               ❿                                                                           ❿                                                                                               ✈                                                               r                                                                       ⑩                                                               ⑤                                                                       ✉                                           r                                                           ❷                                                                                       ⑧                                       ⑦                                                           ❷                                                                                                           ⑥                                                                                   ✉                                   ②                                       ♣                                                                   ✉                               ②                                           t                               ⑨                                                                                   ❷                                                       r                                                                   s                                                           t                                       ✈                                                                                           ④                                                                                                   ⑤                                                                   ✈                                                                   t                                                       s                                                               r                                                                           ⑥                                                           ✉                                                       ♣                                                                   ➀                                                               ②                               ❷                                                           r                                                                   ❷                                                                                                   ③                               ♣                                                                   ✉                                                                           ②                   ⑦                                                                                   t                           ①                                                       ②                           ✈                                                                       ⑥                                                       ❸                       ⑧                                           ⑦                                                                   ❺




                                                                                                                                                                                                                                                                                                                                 ➁                                   ➂                                                                                   ➃                                               ➄                                               ➅                                                                                                       ➆                               ➇                                                                   ➈                           ➈                   ➇                                                                                       ➉                                                       ➊                               ➂                                                   ➋                                                                       ➂                                                   ➇                                                                   ➃                           ➊                               ➌                                                                   ➅                                                                                               ➃                           ➇                                                                                                   ➌                                           ➍                               ➅                                                   ➎                                                               ➊                               ➃                   ➇                                                           ➍                                           ➏                                                   ➐                                               ➑                                                               ➇                                                                   ➒                                                                                               ➓                                                                           ➒                                               ➏                                                       ➃                                                   ➌                                                                   ➄                                                           ➅                                                               ➌                                                           ➔                                                                               ➅                                                                       →                                                       ➌                                                   ➄                                                                                           ➣                                                       ➇                                               ↔                                                                   ➃                           ➄                                                       →                                           ➃                                                   →                                               ↕                                               ↕                                                           ➈                   ➊                           ➅                                   ➏                                       ➙




♦    ♣                       ➸                           ✉                   r                           ❷                           ②                   t       ♣                           ✉                           ✈                                               ✇                                                           ➛                                                                       ♣                                                                       ⑤                                                               ✉                                                                               ✉                                               ②                                   ❽                                                                           ①                                                                       t                                   ✈                                                                                               ④                                                                               ⑧                                           ⑨                                                                                           s                                                                       r                                                                                               ⑧                                                                           ③                               ③                           r                                                                       ⑩                                                           t                   r                                                               ❷                                                                                               s                                                                   ⑨                                                                                       t                           ①                                                                   ②                                       ✈                                                                                                   ⑥                                                           ❸                           ⑧                                                       ⑦                                                           ❺                                                   ➛                                                                                   ♣                                                                   ⑤                                                                   ✉                                                                       ⑩                                                               ❸                                       ⑧                                                       ②                           ④                                                                                                                       ④                                                                                               ⑧                                           ⑨                                                                           s                                                               r                                                                   ✉                                   r                                       ❷                                                                   ⑤                                                           ⑩                                           r                                           ❷                                                   ❶                                           ④                                                                       ♣                               ❷                                               ②                           ③                   ②                           r                               ❷                                               ❶                                       ♣                                               ✉                                           r                               ❸                   ②               ④                                                       ②                   ⑦                                   ⑧                               t                               r                                   ❷                                       ❺




                                                                                                                                                                                                                                                                                                                         ➜                                                                               ➝                                                                                   ➞                                                                       ✞                                                                           ✡                                                   ➝                                                                               ➞                                                               ✍               ➟                                                                                                       ☞                               ✄                                               ✁                                               ➟                                                                           ☛                                                   ✡                                                               ✝               ✞                                                                                                               ✟                                                           ✍       ✁                                                                       ✎                                                                                               ➠                           ✁                                                                   ☞                           ✄                                                               ➡                                   ➞                                                                       ✍                       ✍       ➢                                                                       ✁                                                                                   ✎                                                           ➟                                                                               ➟                                                                       ✝       ✞                                                       ➠                                                       ➞                                       ✞                                                                       ✞                                                                                               ✝       ☛                                                                   ➤                                                                                           ✝           ☛                                                       ✡                                                                   ➢                                                       ➝                                                                       ➞                                                       ☞                                   ✁                                                   ☛                           ☛                           ➝                                                           ☞                       ✎                                           ✄                                               ➢                                                                           ✝                   ➡                                                   ➢                                           ➝                                                   ➞                                                                   ✡                                   ✁                                           ➥                                   ✄                                                       ➝                                           ✎                                           ✄                                                               ✝                       ✎                                                   ☛                           ✡                               ✝           ✞                                                   ➦                                   ✁                                   ✎                                       ➧                           ☞                   ➞                                   ✟                               ☛                       ➠                   ➢                                                                       ➠                           ✁                                               ✞                                   ✄                                                       ➨                                   ➩                   ➡                                       ➢                           ➝                                                               ➞                                                   ➟                               ➝                                                       ✎                   ➝                       ☛




                                                                                                                                                                                                                                                                                                                                                 ✡                                   ✁                                                           ➥                                                                           ✄                                                                                       ✁                                                                               ✎                                                                                       ✁                                                           ☛                                       ☛                               ➝                                                                           ☞                           ✎                                           ✄                                       ➢                                                               ➫                                                   ➢                                                       ➝                                                                                   ➞                                                                                                   ➭                                                                       ✁                                                                   ➢                                                                       ➤                                                                                   ✝                   ✞                                                                   ✡                                                                           ☛                                   ➝                                                                                       ➠                                                       ➝                                                                               ✎                                                   ✞                                                       ➞                                                       ✍       ☛                                               ➝                                                                       ✎                                                   ✄                                                                               ➨




                                                                                                                                                                                                                                                                                                                                     ➯                                   ③                                                           ⑨                                                                           ♣                                                           ⑤                                                                                                       ♣                                                                           ⑥                                                                       ⑥                                                                       ♣                                                               ✈                                                           r                                                                       t                                   ①                                                           r                                                                                                   ⑥                                                                       ❸                                   ⑧                                                               ⑦                                                           ➲                                   ✈                                                                                           t                           ✉                                   r                                                                   ⑧                                                       t                               ④                                                                                                       r                                               ⑦                                                                               t                                                                   ♣                                                                       ③                                                           ⑨                                                       ♣                                                       ⑤                                                           ✉                                                                               ⑩                                                               ❸                       ⑧                                                                       ②                               ④                                                                                                                                       ♣                                                           ✉                                                                       ⑧                                                   ⑦                                                                   ⑨                                                                           ⑥                                                       ✉                                   ♣                                                           ➀                                           ②                       ✈                                               ②                   ♣                                                               ⑦                                                                                       ♣                                               ③                                                       t                       ①                                               ②                           ✈                                                   ⑥                                   ❸                       ⑧                                       ⑦                                                   ❶                           ⑨                                                   ♣                                                   ⑤                                                   ♣                                       ✉                                           ⑨                                       ♣                                   ⑤                                       ✉                                           ⑧                               t                           t                   ♣                                       ✉                       ⑦                                           r                                               ⑨                                                                           ④                                                       ⑤                                               ✈                                   t                                                   ③                                       ②               ❸                   r                                                   ⑧                           ⑦




                                                                                                                                                                                                                                                                                                                                     ♣                                                               s                                                       ❹                                                       r                                                       ⑩                                                               t                                       ②                                   ♣                                                                           ⑦                                                                                                       t                               ♣                                                                                               ⑩                                                   ♣                                                       ⑦                                                           ③                                   ②                               ✉                                               ④                                                                                                                   ⑧                                                           t                           ②                           ♣                                                                       ⑦                                                                                       ♣                                                           ⑦                                                                                                       ♣                                                                       ✉                                                                   s                                                   r                                                                           ③                                       ♣                                                                       ✉                                   r                                                                                   t                           ①                                                               r                                                                                               ♣                                                               s                                                       ❹                                               r                                                       ⑩                                                                   t                                           ②                       ♣                                                               ⑦                                                                                       ❷                                                                       r                                                   ⑧                                               ❷                                                       ❸                       ②                               ⑦                                               r                                                                           ⑧                                               ⑦                                                               ⑦                                                               ♣                                           ⑤                                               ⑦                                                   ⑩                                               r                                       ❷                                                   ②                       ⑦                                                                       ❻                                           ⑧                                           ✉                           t                                                   ➳                                               ♣                                       ③                                       t                               ①                               r                                                   ➵                                               ♣                                       t                       ②           ⑩                                       r                                                           ♣                                               ③                                                   ➸                                                       ①                                       ⑧                                           ⑥                                       t                       r                                                               ✉                                       ➺                                           ➻




                                                                                                                                                                                                                                                                                                                                     ➼                                                                               ⑧                                                                   ⑦                                                           ➽                                                                   ✉                                           ⑤                                                                               ⑥                                                                   t                                       ⑩                                                                       ⑨                                                                               ➸                                                                       ⑧                                           ✈                                                   r                                                                                                   ➾                                           ➚                                                                                                       ③                                   ③                               ②                       ⑩                                                                       ②                       ⑧                                                   ❸                                                       ➪                                                                       ♣                                                               ✉                                               ④                                                                                                               ➻                                                       ➶                                                                               ➳                                                                   ➯                           ➹                           ❺                                                   ♦                                                           ①                                                               r                                                                                               ➼                                                                                   ⑧                                                               ⑦                                                               ➽                                                       ✉                                                           ⑤                                                               ⑥                                                           t                                       ⑩                                                           ⑨                                                                               ➸                                                               ♣                                                   ⑤                                                               ✉                   t                                                               ④                                                                       ⑧                                                               ⑨                                                                           ⑩                                           ♣                                                   ⑦                                                   ③                   ②                               ✉                       ④                                                                           t                       ①                                                       ②                   ✈                                               ⑥                                               ❸                           ⑧                                           ⑦                                                   ❼                                               ②                       t                   ①                                   ♣                                       ⑤                                   t                                       ③                           ⑤                               ✉                                   t               ①                                           r                                               ✉                                                           ⑦                                               ♣                                       t                           ②                   ⑩                                   r                                                                               ②               ③                                   ⑦                                       ♣




                                                                                                                                                                                                                                                                                                                                     ♣                                                               s                                                       ❹                                                       r                                                       ⑩                                                               t                                       ②                                   ♣                                                                           ⑦                                                                                                       t                               ♣                                                                                               ⑩                                                   ♣                                                       ⑦                                                           ③                                   ②                               ✉                                               ④                                                                                                                   ⑧                                                           t                           ②                           ♣                                                                       ⑦                                                                                       ②                           ✈                                                                                       ③                                       ②                               ❸                           r                                                               ❷                                                       ❺                                                                           ➘                                                                               r                                                       r                                                                           ➼                                                                       ⑧                                                           ⑦                                                               ➽                                                               ✉                                               ⑤                                                                   ⑥                                                               t                                       ⑩                                                                           ⑨                                                                                   ➴                                                                           ⑤                                                                   ❸                       r                                                                       ➻                                                   ➶                                                   ➺                                                       ➷                                               ❺




                                                                                                                                                                                                                                                                                                                         ➬                                                                                       ✡                                               ✄                                                                                                               ✟                                                               ✍           ✁                                                                                   ✎                                                                                   ➟                                                               ➝                                                   ✄                                                               ✞                                                                                   ✎                                               ➝                                               ☛                                                           ✁                                                                                               ✍                   ✍           ➝                                                               ➤                                                                                                                                   ➠                                               ✍           ✁                                                               ✝                   ➭                                                                                       ✞                                                           ➨                                                               ✠                                                                           ☞               ✄                                                       ➟                                                                                           ✝           ☛                                   ➝                                                               ☞                       ✞                                                                           ➭                                                                                       ➞                                               ✞                                                               ☛                                                           ➡                                                   ✝                   ✍               ✄                                                                                   ✁                                                                                                                   ✟                                                           ☞                   ➝                                                       ➝                                                                   ➡                                                   ➝                                               ➡                                                           ➠                                           ✍           ✁                                                       ✝                   ➭                                                                                   ☛                       ➝                                                                                                       ➦                                   ✄                                                                           ✟                                       ✁                                                   ✝           ➟                                                               ➞                           ✎                                       ➟                                           ✄                                           ☞                                   ✁                                                   ✎                                           ➢                                                       ✟                               ✍   ✁                                               ✎                                           ☛                               ✡                   ✁                               ☛                                           ➭                                               ✁                                       ➢                                                                   ➦                                   ✄                                                                               ➠                           ➝                                       ✎                                       ➡                               ✝   ☞                               ➭                                                                   ✄                                   ➟                                               ➨




                                                                                                                                                                                                                                                                                                                         ➬                                                                                       ✡                                               ✄                                                                                           ➡                                       ➝                                                                           ✍                           ✍               ➝                                                               ➤                                                                                                   ✝                       ✎                                       ✂                                                                                                   ➭                                                               ✁                                                   ☛                                   ☛                               ✄                                                                               ☞                                   ✞                                                                                                   ➭                                                                       ✁                                                                       ➢                                                                                   ➦                                           ✄                                                                                           ➝                                                       ➡                                                                                   ✟                                           ✁                                                       ☞                               ☛                                                   ✝                           ➠                                                               ➞                                               ✍           ✁                                                                   ☞                                                       ✝                   ➭                                                                                               ✟                                               ➝                                                                       ☞                           ☛                               ✁                                                                           ✎                                                                   ➠                                               ✄                                                                   ➨                                                       ➮                                                                               ➱                                                       ✃                                               ❐                               ❒                                                       ❮                               ❰                                                                           Ï                                                                               Ð                                                   ❰                                                           ❐                                                       Ñ                                           Ò                                                   ➱                                               Ñ                                               Ó                                                       ❒                                   Ô                                                   ➱                                                                   ✃                           ❒                                               Õ                                                                       ❒                               Ô                                                           ➱                                   Ö                                       Ñ                                   Ò                                               ×                       Ø                   Ô                                   ➱                                                   ❐                               ❒                                                           ❰                                               ❐                           Ö                                                   ❐                       ➱                                                       Ù                                               Ò                                               ➱                                                       ❐                   Ò                                           ➱                           ❮                               ❒                           ❮




                                                                                                                                                                                                                                                                                                                                             Ô                                                               ❒                                                                           ❐                                                           ❐                                               Ò                                                               ➱                                                                                           Ú                                                                               ×                                   Ö                                                               Ô                                                                                           Ø                       Ô                                               Ñ                                                   ×                                       Ð                                                                   Û                                                                                   ➱                                                                   ❰                                                                                           ➱                                                           Ö                                                       Ñ                                                   Ò                                                                                           ❒                                                                       Ü                                                                   ❐                                       Ò                                                           ➱                                                                                           Ü                                   ❒                                                                           ×                               ×                   ❒                                                       Ù                                                                               Ø                               Ô                                                       Ý                                                                                                           Ø                                   ❐                                   ➱                                                               Ï                                                                                               ❰                                                                       Þ                                                                                   ß                           Ü                                                           Ö                                                               Ô                                                                               Ø                           ❐                           ➱                                               Ï                                                                                                           Ø                           ❰                                                                       Ñ                                                       Ò                                                               ➱                               Ñ                                                   Ó                                               ➱                                       Û                                                                           Ö                       ❰                                                                       à                               á                                                   ❒                                               ❐                                           ß                           Ô                                   Ñ                                       ×           Ð                                       Û                                           ➱                               Û                                   â                                                           ❒                                   ❮                                           Ø       Ü                                               ✃                                           ❒                                                       ❐                           Ò                                                                       ✃                                           ❒                           Õ                                                   ➱                                                   ❰                                                               Ö                               ❮                       ➱




                                                                                                                                                                                                                                                                                                                                             Ñ                                                       Ò                                                                           ➱                                                           Ñ                                                               Ó                                                               ➱                                                                       Û                                                       ã                                                                               ❐                                           Ò                                                               ➱                                                               Ú                                                               ❮                               ❒                                                                           ä                                                                   Ø                                   ❰                                                               Ø                                   ❒                                                                   Ô                                                                                                   Ù                                                                   Ø                               ×                           ×                                                               ✃                                                               ➱                                                                                               Ø                           Ô                                                       ➱                                                                           Ü                               Ü                                           ➱                                                           Ñ                                                   ❐                           Ø                                   ä                                               ➱                                                                                   Ø                                       Ü                                                                   ❰                                                               ➱                                                               ❐                                                               ❒                                                                                   Ð                                                           ❐                                                           ×                                   Ö                                                   ❐                                       ➱                                                   ❮                                                       Ø                           Ô                                                                               ❐                               Ò                                                   ➱                                                               Ú                                                           ×                                       Ö                                                       Ô                                           Þ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ➯                   ⑦                               ⑩                                               ❸               ⑤                                               ❷                                                   r                                                   ❷                                                                                                                                                                                                                                                                                                                                                                                   ➵                                   ♣               t       ②           ⑦               ⑩               ❸   ⑤           ❷                   r                   ❷


                                                                                                                                                                         ❾                                                           ❸                   ②               ④                               ②       t                                                                       ♣                                                                           ⑦                                                                                                   t                                       ①                                                                       r                                                                                                   ⑧                                                               ④                                                                                               ♣                                                                   ⑤                                                           ⑦                                                   t                                                               ♣                                                           ③                                                                                       ⑧                                                                                               ✈                                                                   r                                                   ⑩                                                               ⑤                                                           ✉                                   r                                                                   ❷                                                                                       ⑩                                                                       ❸                           ⑧                                                   ②                       ④                                                                                                               ❶                                                                   ✈                                                   r                                                   t                                                           ♣                                                               ⑤                                                               t                                                                       ②                                   ⑦                                                                                                   ➘                                                                       r                                                                       ⑩                                                       t                                   ②                           ♣                                                           ⑦                                                                                               ➻                                               ❺                           å                                                   ❶                                               ❼                                                                   ①                                                           ②                   ⑩                                               ①                                                                                           ④                                                                       ⑧                                                   ⑨                                                                       ✉                           r                                       ✈                                       ⑤                                   ❸                       t                                           ②                           ⑦                                                   ⑧
                         ➺                       ❺   ➺




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
                                                                                                                                                                         ⑥                       ⑧                                               ✉                       t           ②               ⑧           ❸                                                               ⑥                                                                   ⑧                                                                           ⑨                                                           ④                                                                                                           r                                                                   ⑦                                                               t                                                                           ♣                                                                       ✉                                                           ⑦                                                   ♣                                                                                   ⑥                                                                   ⑧                                                                           ⑨                                                               ④                                                                                                           r                                                   ⑦                                                                       t                                                           ⑧                                                           t                                                                       ⑧                                                   ❸                               ❸                                                               t                               ♣                                                                                       t                                               ①                                                                           r                                                                                   ✈                                                   r                                                   ⑩                                                       ⑤                                                               ✉                                                       r                                                           ❷                                                                                                   ⑩                                                       ✉                                               r                                                                       ❷                                                           ②                           t                                       ♣                                                           ✉




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ➯                   ⑦                               ⑩                                               ❸               ⑤                                               ❷                                                   r                                                   ❷                                                                                                                                                                                                                                                                                                                                                                                   ➵                                   ♣               t       ②           ⑦               ⑩               ❸   ⑤           ❷                   r                   ❷


                                                                                                                                                                         ❾                                   ➀                                           ♣                           ②               ❷                       ⑧                                                           ⑦                                                                           ⑩                                                                   r                                                                                       ♣                                                                           ③                                                                       ⑧                                                                                       ❹                                           ⑤                                                                       ❷                                                   ②                               ⑩                                       ②                                   ⑧                                                       ❸                                                       ❸                                           ②                                   r                                                               ⑦                                                                                                       ♣                                                                   ✉                                                                   ⑦                                                       ♣                                                       ⑦                                                                       ⑥                                                                       ♣                                                                       ✈                                           ✈                                                       r                                                                               ✈                                                                   ✈                                                   ♣                                                       ✉                                               ⑨                                                   ❶                                                   ⑦                                                                           ♣                                                               ⑦                                                                           ⑥                                                               ⑤                                                               ✉                                                           ⑩                                                       ①                                                           ⑧                                                       ✈                                                               r                                                       æ                       ④                                                                                   ♣                                                       ⑦                                               r                                                       ⑨                                                                   ✈                                                       r                                                       ⑩                                                   ⑤                                           ✉                                       ②                   t                               ⑨                                                           ②                       ⑦                               t                   r                                                       ✉                   r                                               ✈                           t                                   ❶                                       ✈                                           r                           t
                         ➺                       ❺   å




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
                                                                                                                                                                         ♣                       ⑤                                                   t                           ②               ⑦                                                       ➘                                                                   r                                                                               ⑩                                               t                                           ②                               ♣                                                                           ⑦                                                                                                       ➻                                                                   ❺                                   ç




                         ➺                       ❺   ➻                                                                                                                   ➵                                   ♣                                               ⑦                           ✈                   t                           ⑧                                                       ⑦                                                                       ❷                                                                       ⑧                                                               ✉                                           ❷                                                                                                           ⑥                                                                   ✉                                                   ♣                                                           ➀                                                               ②                       ✈                                                   ②                   ♣                                                               ⑦                                                                   ✈                                                                   ❶                                                                       ✈                                                               r                                                                   t                                                                   ♣                                                           ⑤                                                       t                                                       ②                                           ⑦                                                                                       ❻                                                                                   ⑧                                           ✉                                       t                                                                               è                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ➯                   ⑦                               ⑩                                               ❸               ⑤                                               ❷                                                   r                                                   ❷                                                                                                                                                                                                                                                                                                                                                                                   ➵                                   ♣               t       ②           ⑦               ⑩               ❸   ⑤           ❷                   r                   ❷




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ✆                                                                                       ✝           ✞                                                           ✞                                                               ✝           ✞                                                                   ✞                                                               ✝                       ✟                                                       ✟                                                       ✝                                                           ✠                                                                   ✡                                       ✁                                                           ✟                                       ☛                           ✄                                                       ☞                                                       ☎                                           ✌                                                                                                                                                   ✍   ✁                                                       ✎                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ✁                   ✂           ✄           ☎
                                                                                                                                                                                                                                                                                                            Case 18-14587-SDM                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Doc 5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Filed 11/20/18 Entered 11/20/18 09:25:24                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Document      Page 2 of 9


        Part 2:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Plan Payments and Length of Plan

    å                       ❺                   ➺                               ❿                                       r                                                           ⑦                                               ❽                                                           t                                       ①                                                                                                                   ♣                                                                                           ③                                                                       ❻                                                                   ❸                       ⑧                                                                           ⑦                                                                               ❺




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ê                                                                   ë



➬                                       ✡               ✄                                               ✟                                   ✍               ✁                                                               ✎                                                                                               ✟                                               ✄                                                                                       ☞                                                   ✝                   ➝                                                                       ➟                                                                                   ✞                                                                   ✡                                                               ✁                                                                       ✍                           ✍                                                       ➦                                                               ✄                                                                                                   ➡                           ➝                                                                       ☞                                                       ✁                                                                                               ✟                                               ✄                                                                   ☞                                       ✝                   ➝                                                       ➟                                                                                               ➝                                                       ➡                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ➭                                                                               ➝                                                                               ✎                                   ☛                                           ✡                                                               ✞                                                           ➫                                                       ✎                                               ➝                                   ☛                                                       ☛                                       ➝                                                                   ➦                                                       ✄                                                                                                   ✍       ✄                                                   ✞                                                       ✞                                                                       ☛                                       ✡                                   ✁                                                               ✎                                                                                           ✌                                                           ê                                                                                                   ➭                                                           ➝                                                                           ✎                                           ☛                               ✡                               ✞                                                                                   ➝                                                           ☞                                                           ✍   ✄                                                   ✞                               ✞                                                               ☛                           ✡                           ✁                                           ✎                                               ê                                                   ë                                           ➭                                                   ➝                                                           ✎               ☛                                   ✡                                   ✞                                               ➡                   ➝                                           ☞                       ✁                                               ➦                       ➝                                   ➥                                   ✄                                                               ➭                                           ✄                                               ➟                               ✝       ✁                               ✎                                   ✝               ✎                               ➠                           ➝                           ➭                                       ✄                                           ➟                   ✄                                       ➦                               ☛       ➝                               ☞                           ì           ✞                               í                   ➨                                                   ➩       ➡




➡           ✄                               ➤                           ✄                                       ☞                               ☛                                                   ✡                                           ✁                                                                   ✎                                                                                                   ê                                                                       ë                                                                                                                           ➭                                                               ➝                                                                               ✎                                                               ☛                                               ✡                                       ✞                                                                                                   ➝                                                           ➡                                                                                       ✟                                                   ✁                                                       ➢                                                                   ➭                                                                           ✄                                                               ✎                                       ☛                                           ✞                                                                                           ✁                                                                       ☞                   ✄                                                                                                       ✞                                                               ✟                                                       ✄                                                                           ➠                                                       ✝               ➡                                           ✝               ✄                                           ➟                                                                                   ➫                                           ✁                                                               ➟                                                   ➟                                                                                   ✝       ☛                                       ✝               ➝                                                                       ✎                                               ✁                                                   ✍                                               ➭                                                                               ➝                                                   ✎                                       ☛                                           ✡                                                           ✍           ➢                                                                                           ✟                                   ✁                                                   ➢                                                       ➭                                                                           ✄                                                               ✎                                                   ☛                               ✞                                                                                       ➤                                                                           ✝                       ✍                               ✍                                           ➦                                       ✄                                                                                       ➭                                                           ✁                                                           ➟                                           ✄                                                                   ☛                       ➝                                                               ☛                   ✡                               ✄                                                   ✄                                               î                               ☛           ✄                                               ✎                           ☛                                                       ✎                   ✄                                                       ➠                       ✄                                       ✞                                   ✞                           ✁                                               ☞           ➢                                           ☛               ➝                                                                   ➭                                           ✁                                           ➧                               ✄                                           ☛                       ✡                   ✄                                               ✟                       ✁                                   ➢                           ➭                                       ✄                                   ✎                   ☛           ✞                                       ☛               ➝                                                   ➠                                   ☞           ✄                       ➟                                       ✝       ☛                   ➝                                           ☞   ✞




✞                               ✟                   ✄                               ➠                           ✝       ➡                           ✝                   ✄                                               ➟                                                                                                       ✝                           ✎                                                                                       ☛                                                       ✡                                                                                   ✝           ✞                                                                                           ✟                                                           ✍               ✁                                                                                       ✎                                                       ➨




    å                       ❺                   å                               q                                           r                                                           s                                                           t                           ♣                                                                       ✉                                           ➾                                           ✈                                                                                       ➹                                                                               ❼                                                                           ②                       ❸                                   ❸                                                                               ④                                                                                                       ⑧                                                           ➽                                                                   r                                                                                                           ✉                                       r                                                       ❽                                                               ⑤                                                               ❸                                   ⑧                                                       ✉                                                                       ⑥                                                                   ⑧                                                           ⑨                                                                   ④                                                                                                   r                                                                   ⑦                                                                       t                               ✈                                                                                                       t                                   ♣                                                                                       t                                   ①                                                                   r                                                                                   t                                                   ✉                                   ⑤                                                               ✈                                                                   t                               r                                                   r                                                                               ⑧                                                           ✈                                                           ③                                       ♣                                                           ❸                       ❸                                   ♣                                                           ❼                                                                           ✈                                                                   ✇




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            é                                                                           ✌                                                                           ë                                                               ➨                   õ                                                       ë

        ï                           ✄                           ➦                               ☛       ➝                                                       ☞                                               ✞                                                           ✡                                                   ✁                                                                               ✍                           ✍                                                                           ✟                                                               ✁                                                       ➢                                                                               ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ì                                                                                                                                                                                               ➭                                                                                       ➝                                                                   ✎                                                       ☛                                                   ✡                                                           ✍               ➢                                                                   ➫                                                                                                                                                                                                                       ✞                                           ✄                                                                               ➭                                                                                               ✝       ö                                               ➭                                                               ➝                                                                   ✎                                               ☛                               ✡                                   ✍               ➢                                                                   ➫                                                                                                                                                                                       ➤                                                                   ✄                                                   ✄                                                           ➧                                                       ✍           ➢                                                                           ➫                                       ➝                                                                               ☞                                                                                                                                                                                                       ➦                                               ✝       ö                       ➤                                                                           ✄                                               ✄                                                                   ➧                                           ✍       ➢                                       í                                           ☛                       ➝                                                       ☛                   ✡                           ✄                                                                           ➠                   ✡                   ✁                                                       ✟                                   ☛                       ✄                                           ☞                                                   ☎                           ✌                                                   ☛                   ☞                       ➞                               ✞                           ☛                   ✄                               ✄                                               ➨                                               ñ                                                   ✎                                           ✍           ✄                   ✞                               ✞                                           ➝               ☛                       ✡                           ✄                                   ☞       ➤                                               ✝       ✞                       ✄                                   ➝                                       ☞           ➟                           ✄                                   ☞                   ✄                   ➟                                                                       ➦                       ➢




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
☛               ✡                           ✄                                               ➠               ➝                                                           ➞                                               ☞                               ☛                                   ➫                                               ✁                                                                               ✎                                                                                                                               ò                                                                                       ☞                   ➟                                                       ✄                                                                                               ☞                                                           ➟                                                                       ✝                       ☞                           ✄                                                                               ➠                                           ☛                                                       ✝               ✎                                                   ✂                                                                                                               ✟                           ✁                                                                   ➢                                                           ➭                                                                                       ✄                                                                       ✎                                               ☛                                                           ✞                                                                           ✡                                                   ✁                                                                               ✍                   ✍                                                       ➦                                                       ✄                                                                                           ✝           ✞                                                           ✞                                                                   ➞                                                   ✄                                                   ➟                                                                                                   ☛                       ➝                                                                                           ☛                                               ✡                               ✄                                                                           ➟                                                               ✄                                           ➦                                                           ☛               ➝                                                                               ☞                               ó           ✞                                                                               ✄                                                           ➭                                                                           ✟                                                       ✍       ➝                                                               ➢                                                           ✄                                                               ☞                                                       ✁                                                   ☛                                                       ☛                                               ✡                                           ✄                                                           ➡                                   ➝                                                       ✍                   ✍           ➝                                                       ➤                                                                           ✝   ✎                                       ✂                                                                   ✁                               ➟                                   ➟                                           ☞               ✄                                               ✞                       ✞                                       ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ï                                                   ➝                                                                                       ✍               ✂                                                           ✄                                                                           ✎                                                               ➠                                           ➝                                                                           ☞                               ✟                                                               ➫                                                                   ÷                                                               ÷                                                   ✠




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ☎                                               ë                                                                               ë                                                                                       ✆                                                                                               ✝           ✞                                                       ✞                                                           ✝                   ➝                                                                               ✎                                                                                       ø                                                                                           ✝               ➟                                       ✂                                                                   ✄




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ù
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ➝                                                                       ➝                                                                   ➟                                                               ✍                   ✄                                                           ☛                                   ☛                           ✞                                                       ➥                                                                           ✝                   ✍                           ✍                   ✄                                                                           ➫                                                   ➬                                                               ú                                                                                                               ✌                                                                   û                                                       ë                                                               û                                       é




ü                   ➝                                   ✝       ✎                               ☛                               ï                                                               ✄                                                                   ➦                                           ☛                                   ➝                                                                               ☞                                                                       ✞                                                                                       ✡                                           ✁                                                                       ✍                           ✍                                                           ✟                                                       ✁                                                           ➢                                                                                                   ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ì                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ➫                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ➫                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ➫                                           ➝                                                           ☞                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   í                                   ☛                       ➝                                                   ☛                   ✡                               ✄                                                                               ➠                           ✡                                   ✁                                               ✟                           ☛               ✄                                           ☞                                   ☎                                       ✌                                   ☛                               ☞               ➞                                       ✞                       ☛                   ✄                                           ✄                                               ➨                                       ñ                                       ✎               ✍       ✄                               ✞                                   ✞                                       ➝                           ☛                   ✡                       ✄                           ☞               ➤                                               ✝       ✞                   ✄                                                   ➝                               ☞               ➟                                   ✄                                   ☞               ✄                   ➟
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ➭                                                                                   ➝                                                           ✎                                                       ☛                                                   ✡                                           ✍               ➢                                                                                                                                                                                                                                                                                           ✞                                                       ✄                                                   ➭                                                                                           ✝           ö                                       ➭                                                           ➝                                                                   ✎                                               ☛                                       ✡                                           ✍                   ➢                                                                                                                                                                                                                                                   ➤                                                                           ✄                                                           ✄                                                                       ➧                                                   ✍           ➢                                                                                                                                                                                                                                                                                                                                           ➦                                                       ✝           ö                       ➤                                                   ✄                                           ✄                                                           ➧                           ✍       ➢




        ➦               ➢                                   ☛                       ✡                       ✄                                                                                       ➠                               ➝                                                                       ➞                                                               ☞                           ☛                                                       ➫                                                               ✁                                                                                           ✎                                                                               ò                                                                                               ☞                               ➟                                                               ✄                                                                       ☞                                                               ➟                                                                           ✝                               ☞                       ✄                                                                               ➠                                   ☛                                       ✝                               ✎                               ✂                                                                                                               ✟                                       ✁                                                                       ➢                                                                   ➭                                                                           ✄                                                                                   ✎                                               ☛                                                               ✞                                                                   ✡                                                   ✁                                                                               ✍                           ✍                                       ➦                                                   ✄                                                                                                       ✝           ✞                                                           ✞                                                               ➞                                                   ✄                                                           ➟                                                                                           ☛                       ➝                                                                           ☛                                   ✡                                               ✄                                                               ý                           ➝                                                                   ✝               ✎                                                       ☛                                                   ➟                                                           ✄                                                           ➦                                               ☛               ➝                                                               ☞                                       ó               ✞                                                                                   ✄                                                                       ➭                                                                               ✟                                                       ✍               ➝                                                       ➢                                           ✄                                                       ☞                                               ✁                                               ☛                                                           ☛                               ✡                                           ✄                                                           ➡                   ➝                                                   ✍       ✍       ➝                                   ➤                                                       ✝                   ✎                                   ✂                                   ✁                                               ➟                                           ➟                                       ☞                   ✄                                               ✞                               ✞                                   ô




    å                       ❺                   ➻                               ➯                   ⑦                                   ⑩                                                                   ♣                                                   ④                                                                                                   r                                                                                                       t                                                           ⑧                                                                       þ                                                                                   ✉                                           r                                                                           t                                       ⑤                                                           ✉                                               ⑦                                                                                   ✈                                                       ÿ                                           ✉                                           r                                                       ③                                   ⑤                                                                           ⑦                                                       ❷                                                           ✈                                                       ❺




                                                                             
                                                                                                                    ➄                                               ➅                                               ➌                                                   ➔                                                                                           →                                                                   ➈                               ➈                                                                               ➃                                   ➄                                                           →                                                           ➃                                                           →                                                                   ↕                                                                       ↕                                                           ➈                           ➑                                                                                       ➙




                                                                                                                                                                                ï                                               ✄                                                                       ➦                                                       ☛                           ➝                                                                                       ☞                                                               ì                       ✞                                                               í                                                   ➤                                                                                                   ✝                                   ✍                       ✍                                                       ☞                           ✄                                                           ☛                                       ✁                                                                           ✝                               ✎                                                                                   ✁                                                                       ✎                                               ➢                                                                           ✄                                                       î                                               ✄                                                                                       ➭                                                                                   ✟                                                       ☛                                                                                   ✝                   ✎                                                                   ➠                                       ➝                                                                               ➭                                                                                   ✄                                                                               ☛                               ✁                                                                       î                                                                                           ☞                               ✄                                                       ➡                                   ➞                                                           ✎                                                   ➟                                                               ✞                                                                   ☞                               ✄                                                                       ➠                               ✄                                                   ✝               ➥                                           ✄                                                           ➟                                                                                   ➟                                                                           ➞                                               ☞                           ✝                               ✎                       ✂                                                                                               ☛                                   ✡                                                   ✄                                                                                                       ✟                                                   ✍               ✁                                                                       ✎                                                                       ☛                   ✄                                                       ☞                               ➭                                                                               ➨




                                                                                            
                                                                                                                                                                                ï                                               ✄                                                                       ➦                                                       ☛                           ➝                                                                                       ☞                                                               ì                       ✞                                                               í                                                   ➤                                                                                                   ✝                                   ✍                       ✍                                               ✞                                                           ➞                                                                               ✟                                                       ✟                                                                           ✍               ➢                                                                           ☛                                               ✡                                                       ✄                                                                           ☛                                   ☞                               ➞                                                           ✞                                                       ☛                                   ✄                                               ✄                                                                                                               ➤                                                                                       ✝           ☛                                               ✡                                                                                   ✁                                                                                                           ➠                                   ➝                                                                       ✟                                                       ➢                                                                           ➝                                                       ➡                                                               ✄                                                           ✁                                                                               ➠                                                       ✡                                                                   ✝                           ✎                                                       ➠                               ➝                                                   ➭                                                                           ✄                                                                                           ☛                           ✁                                               î                                                                                           ☞                   ✄                                               ☛                                       ➞                                                       ☞                                   ✎                                                                               ➡                                           ✝                           ✍       ✄                                                   ➟                                                                                               ➟                                                               ➞                                           ☞                       ✝                           ✎                                       ✂                                                                           ☛                                       ✡                                   ✄                                                                       ✟                                               ✍           ✁                                       ✎                                           ☛               ✄                                               ☞                               ➭                                                   ➤                                                                   ✝       ☛                       ✡                                       ✝                   ✎                                                               ☎                   ✁                                                   ➟                                       ✁                                           ➢                       ✞                                                   ➝                                       ➡                           ➡                               ✝                       ✍   ✝               ✎                                   ✂                                           ☛                       ✡                       ✄                                           ☞   ✄                                   ☛                       ➞                                   ☞       ✎                                       ✁                               ✎                   ➟                                           ➤                                           ✝               ✍           ✍                           ☛               ➞                                       ☞               ✎                                               ➝                       ➥           ✄       ☞




                                                                                                                                                                            ☛                           ➝                                                                               ☛                                           ✡                                               ✄                                                                                                               ☛                                                               ☞                                           ➞                                               ✞                                               ☛                           ✄                                                                           ✄                                                                                               ✁                                                                       ✍                                   ✍                                                           ✎                                           ➝                                                                                   ✎                                                   ö                               ✄                                                                   î                                       ✄                                                                           ➭                                                                                           ✟                                                   ☛                                                                       ✝                   ✎                                                                           ➠                                           ➝                                                               ➭                                                                                       ✄                                                                                               ☛                                   ✁                                                                   î                                                                                   ☞                       ✄                                                               ➡                                           ➞                                                   ✎                                                       ➟                                                                   ✞                                                                                               ☞               ✄                                                                   ➠                   ✄                                                                               ✝               ➥                                           ✄                                   ➟                                                                                               ➟                                                                   ➞                                                   ☞                           ✝                                   ✎                                       ✂                                                                                   ☛               ✡                                                   ✄                                                                                                       ✟                                                           ✍           ✁                                                                           ✎                                                               ☛                                   ✄                                                               ☞                                       ➭                                                               ➨




                                                                                                                                                                                ï                                               ✄                                                                       ➦                                                       ☛                           ➝                                                                                       ☞                                                               ì                       ✞                                                               í                                                   ➤                                                                                                   ✝                                   ✍                       ✍                                               ☛                                           ☞           ✄                                                                               ✁                                                       ☛                                                                                               ✝               ✎                                                           ➠                                               ➝                                                               ➭                                                                               ✄                                                                                       ☛                                       ✁                                                       î                                                                                                       ☞                       ✄                                                               ➡                                       ➞                                                               ✎                                                   ➟                                                                   ✞                                                                                       ✁                                                       ✞                                                                                   ➡                                   ➝                                                                   ✍                           ✍       ➝                                                       ➤                                                                                       ✞                                                                   ô




    å                       ❺                   ç                               ❾                                           ❷                                                               ❷                                                               ②                   t                                       ②                               ♣                                                                       ⑦                                                                                           ⑧                                                                           ❸                                                           ⑥                                                       ⑧                                                                           ⑨                                                                       ④                                                                                               r                                                                               ⑦                                                           t                                                   ✈                                                           ❺




                                                                             
                                                                                                                    ➄                                               ➅                                               ➌                                                   ➔                                                                                           ➇                                                                   ➂                                                                                   ➅                                                                           ➙




                                                                                                                                                        ➵                                                                           ♣                                                           ⑦                                                                       r                                                                                       ➨                                                                   ➁                                           ➆                                                                       ✂                   ✄                                                                           ➇                                                                               ➂                                                               ➅                                                                   ☎                                                                   ➊                           ➏                                                                                                   ➌                                               ➄                                                           ➅                                                           ➌                                                   ➔                                                       ➅                                                       ➎                                                               ➐                                                               ➃                               ➄                                                   ➅                                                                                                       ➍                                           ➅                                                   ➏                                                       ➃                                                               ➇                                                                   ➆                                                               ✆                                                                                   ✝                                                                   ➙                               ✞                                                                                           ➂                                                       ➅                                                               ➅                                                           ➎                                                                                           ➂                                                   ➇                                               ➃                                                           ➣                                                       ➅                                                                   ➌                                                   ➇                                                       ➓                                                                                   ↕                                                           ➈               ➅                                                   ➃                           ➅                                               ➎                                                                                               ➇                                                       ➍                                                               ➍                                   ➅                                                               ↕                                               ➍                                   ➇                                                       ➎                                               ➒                                               ➌                                                   ➅                                               ➎                                                           ➙




                                                                                        
                                                                                                                                                                        ï                                                   ✄                                                                       ➦                                                       ☛                           ➝                                                                                       ☞                                                               ì                       ✞                                                               í                                                   ➤                                                                                                   ✝                                   ✍                       ✍                                                       ➭                                                                               ✁                                                                                       ➧                                           ✄                                                                                                   ✁                                                           ➟                                                       ➟                                                                       ✝           ☛                                               ✝   ➝                                                                       ✎                                                   ✁                                                                               ✍                                           ✟                                                           ✁                                                                   ➢                                                               ➭                                                                                   ✄                                                                           ✎                                                       ☛                                           ì                           ✞                                                       í                                                       ☛                               ➝                                                                                           ☛                                   ✡                                           ✄                                                                                                       ☛                                       ☞                                   ➞                                           ✞                           ☛                                       ✄                                                           ✄                                                                       ➡                               ☞                           ➝                                                                   ➭                                                                                               ➝                                                               ☛                               ✡                                       ✄                                                           ☞                                                       ✞                                                   ➝                                                                           ➞                                                   ☞                                   ➠                                               ✄                                                   ✞                                                                   ➫                                   ✁                                               ✞                                                                           ✞                                                           ✟                                   ✄                                                                   ➠                                       ✝               ➡                   ✝       ✄                                               ➟                                                               ➦                               ✄                                       ✍       ➝                                       ➤                                                   ➨                                       ï                                           ✄                                       ✞                                       ➠                                               ☞                       ✝           ➦                   ✄                                                   ☛                               ✡                           ✄                                                       ✞                       ➝                                               ➞                                       ☞               ➠                                   ✄                                               ➫                           ✄                       ✞                                   ☛               ✝           ➭                           ✁                               ☛                   ✄                       ➟                                               ✁                                   ➭                               ➝                                   ➞                                       ✎           ☛                       ➫                           ✁                               ✎                               ➟                                                   ➟                               ✁                   ☛   ✄




                                                                                                                                                                        ➝                                               ➡                                                           ✄                                                               ✁                                                                               ➠                                                                           ✡                                                                                                   ✁                                                               ✎                                           ☛                                                       ✝                           ➠                                                               ✝                           ✟                                               ✁                                                               ☛                                       ✄                                                       ➟                                                                                                                   ✟                                           ✁                                                           ➢                                                           ➭                                                                               ✄                                                                       ✎                                                   ☛                                               ➨




        Part 3:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Treatment of Secured Claims

    ➻                       ❺                   ➺                               ✟                                                   ♣                                                                       ✉                               t                           ❽                                                                       ⑧                                                                   ❽                                                                                   r                                                                                   ✈                                                           ❺                                                                                       ➾                                           ✠                                                                                   þ                                                       ⑩                                                                   r                                                                       ⑥                                                                   t                                                                           ④                                                                                               ♣                                                                   ✉                                   t                                       ❽                                                   ⑧                                                                           ❽                                                                   r                                                   ✈                                                                                               t                                               ♣                                                                                                   s                                                               r                                                                                               ⑩                                                                       ✉                                   ⑧                                                       ④                                                                                                   ④                                                                                       r                                                                   ❷                                                                                                           ❷                                                           ♣                                                           ❼                                                                       ⑦                                                                                   ⑤                                               ⑦                                                               ❷                                                           r                                                               ✉                                                               ➺                                                       ➺                                                                                   ✡                                                               ❺                       ➘                                                                   ❺                                           ➸                                                                           ❺                                                               ☛                                                                       ➺                                                               ➻                                                       å                                       å                                                           ➾                           ⑩                                           ➹                                   ➾                               å                                               ➹                                           ⑧                                               ⑦                                               ❷                                                   ②                   ❷                                   r                                           ⑦                                   t           ②                           ③                       ②                       r                                       ❷                                                               ②                       ⑦                                                       ☛                                               ➻                                       ❺                   å                                                       ①                               r                                       ✉                           r                               ②                       ⑦                                               ❺           ➹




                                                                             
                                                                                                                    ➄                                               ➅                                               ➌                                                   ➔                                                                                           →                                                                   ➈                               ➈                                                                               ➃                                   ➄                                                           →                                                           ➃                                                           →                                                                   ↕                                                                       ↕                                                           ➈                           ➑                                                               ➙




                                                                                                                                                                ➵                                                                       ♣                                                           ⑦                                                                           r                                                                       ❺                                                                                   ➁                                       ➆                                                                       ✂                   ✄                                                                           ➇                                                                               ➂                                                               ➅                                                                       ☎                                                               ➊                           ➏                                                                                                   ➌                                                   ➄                                                       ➅                                                           ➌                                                   ➔                                                       ➅                                                       ➎                                                               ➐                                                               ➃                               ➄                                                   ➅                                                                                                       ➍                                           ➅                                                   ➏                                                       ➃                                                               ➇                                                                   ➆                                                               ✆                                                                                   ☞                                                                   ➙                                       ✌                                                                                   ➂                                                       ➅                                                               ➅                                                           ➎                                                                                           ➂                                                   ➇                                               ➃                                                           ➣                                                       ➅                                                                   ➌                                                   ➇                                                       ➓                                                                                   ↕                                                           ➈               ➅                                                   ➃                           ➅                                               ➎                                                                                               ➇                                                       ➍                                                               ➍                                   ➅                                                               ↕                                               ➍                                   ➇                                                       ➎                                                   ➒                                           ➌                                                   ➅                                               ➎                                                           ➙




                                                                                            


    ➻                       ❺                   ➺                   ➾                   ⑧                               ➹




                                                                                                                                                                                                                                                                                                                                                                                                                    ❻                                                                                               ✉                                                           ②                               ⑦                                                               ⑩                                                   ②                                   ⑥                                                                           ⑧                                                                       ❸                                                           ➴                                                                                           r                                                           ✈                                                                       ②                                   ❷                                                           r                                                                   ⑦                                                   ⑩                                                           r                                                                                           ✟                                                                                                       ♣                                                       ✉                                               t                                           ❽                                                               ⑧                                                               ❽                                                                   r                                                                   ✈                                                                           ✇                                                                   ✍                                                                                                   ✍                   ✍                                                       ✍           ➝                                                               ✎                                                   ✂                                                                                                       ☛                   ✄                                                                       ☞                               ➭                                                                                       ✞                                                       ✄                                           ➠                                                               ➞                                                   ☞               ✄                                                                   ➟                                                                                       ➟                                           ✄                                                                       ➦                       ☛                                                               ➤                                                                                           ✡                                                           ✝                   ➠                                                           ✡                                                                               ✝           ✞                                                                               ☛                               ➝                                                                       ➦                                               ✄                                                                                       ➭                                                           ✁                                                   ✝                       ✎                               ☛                           ✁                                       ✝                   ✎                       ✄                                   ➟                                                               ✁                                       ✎                           ➟                                                                   ➠                                           ➞                               ☞                   ✄                                   ➟                                                                   ➞                           ✎                               ➟                                           ✄                               ☞                               ☛                       ✡                                   ✄                                                                   ✟                                   ✍       ✁                                   ✎                                                   ✟                       ➞               ☞               ✞                                       ➞                           ✁                                   ✎               ☛                               ☛           ➝                                               ☎                           ☎                                               ñ                                       ➨                   ✎                                   ➨               ✠                                           ➨                               ✏




                                                                                                                                                                                                                                                                                                                                                                                                            ☎                                                                           ✌                                                                       é                                                                   é                                                                   ì                               ➦                                                                       í                                       ì                                           õ                                                               í                                                       ✞                                                                           ✡                                                   ✁                                                                                   ✍                       ✍                                                   ➦                                           ✄                                                                                       ✞                                                                   ➠                                                   ✡                                                   ✄                                                                   ➟                                                                   ➞                                                           ✍                       ✄                                                       ➟                                                                                                           ➦                                                   ✄                                                                               ✍           ➝                                                                   ➤                                                                               ➨                                                                               ✍                                                                                       ➦                                           ✞                                                   ✄                                                                                   ✎                                               ☛                                                   ✁                                           ✎                                                                                       ➝                                                                   ➦                   ý                               ✄                                                                       ➠                               ☛                                               ✝       ➝                                                           ✎                                                                                       ➦                                       ➢                                                                       ✁                                                                                                   ✟                                                       ✁                                                                       ☞                       ☛                           ➢                                                                                       ✝                       ✎                                                                                   ✝       ✎                                       ☛                       ✄                                                                       ☞           ✄                                                           ✞                                           ☛                                       ➫                   ☛                                       ✡                                   ✄                                                           ✟                                   ✍       ✁                                           ✎                                                           ➤                                   ✝                       ✍           ✍                                       ➦                                   ✄                                                       ✁                                                   ➭                                           ✄                                       ✎                               ➟                                       ✄                       ➟                                                                   ➠                           ➝                                   ✎                                   ✞                                               ✝       ✞                               ☛       ✄                                       ✎                       ☛                   ➤                                               ✝   ☛                               ✡                               ☛               ✡                           ✄                                           ✟                                   ☞   ➝                                   ➝                           ➡                           ➝                                       ➡                               ➠                           ✍               ✁                                   ✝               ➭




                                                                                                                                                                                                                                                                                                                                                                                                ➡                                                   ✝                           ✍           ✄                                                                                           ➟                                                                                               ➦                                           ➢                                                                                                           ☛                                               ✡                                           ✄                                                                                                                           ➭                                                                           ➝                                                                                   ☞                       ☛                       ✂                                                       ✁                                                               ✂                                                           ✄                                                                                                   ➠                                                               ☞                   ✄                                                           ➟                                                                               ✝           ☛                               ➝                                                                               ☞                               ➫                                                       ✞                                                               ➞                                                               ➦                                                   ý                               ✄                                                           ➠                                           ☛                                                               ☛                       ➝                                                                                           ☛                                       ✡                                                               ✄                                                                                   ✞                                                       ☛                           ✁                                                   ☞                           ☛                                                           ➟                                               ✁                                           ☛                               ✄                                                                               ➡                               ➝                                                               ☞                                                       ☛                               ✡                                           ✄                                                                                       ➠                                       ➝                                                                   ✎                                                   ☛                                       ✝                       ✎                                                               ➞                                               ✝                           ✎                                           ✂                                                                                       ➭                                                                   ➝                                                       ✎                                               ☛                                   ✡                                               ✍           ➢                                                                   ➭                                                       ➝                                           ☞           ☛               ✂                                   ✁                                           ✂                                       ✄                                                       ✟                           ✁                                       ➢                                           ➭                                                               ✄                                   ✎                               ☛                                           ✟                                   ☞                   ➝                               ✟                       ➝                                           ✞                               ✄                               ➟                                                                           ✡                               ✄                           ☞                   ✄                               ✝           ✎               ➨




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✆                                                                       ✝       ✞                                               ✞                                                                               ✝       ✞                                       ✞                                                                   ✝                   ✟                                                       ✟                                               ✝                                                   ✠                                                                           ✡                                                   ✁                                                                       ✟                                               ☛                   ✄                                                                   ☞                                                                   ☎                                               ✌                                                                                                                                   ✍           ✁                                                                   ✎                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ✁                               ✂                       ✄                   é
                            Case 18-14587-SDM                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 5                                                                                                                                                                                                                                                                                                                                                                               Filed 11/20/18 Entered 11/20/18 09:25:24                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Document      Page 3 of 9


                                                                                ✹                                           ✑


                                            ☎

                                                                                                                                                                                                                                                                                                                    ✆                                                                           ☛                                       ✂                                                                                                       ✟                                                               ➭                                                                   ☛                           ✞                                                               ☛                                       ➝




                                                    ✒                                                   ✄                                                                   ✂                                                                           ✝                       ✎                                                                       ✎                                                               ✝                       ✎                                                   ✂                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✓                                                       ð




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✍   ✁                               ✎                                                                                                                               ï                           ✝           ☞               ✄                           ➠               ☛           ➨                                   ➩                   ✎               ➠           ✍           ➞                   ➟                   ✄                       ✞               ✄                           ✞               ➠               ☞       ➝                       ➤                                                                                               ➜                       ✄                       ✞                                                                   ú               ➝




                                                                                ✹                                           ✑


                                            ☎




                                                                                                                                                                                                                                                                                                                    ✆                                                                           ☛                                       ✂                                                                                           ✁                                                                           ☞                           ☞               ✄                                                       ✁                                                               ☞                       ✞                                                                               ☛                                       ➝                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ➬                                       ✡                               ☞   ➝                           ➞                       ✂                           ✡                                                                                                                                                                                                                                                                                                                                                                                           ð




➻   ❺   ➺   ➾   s       ➹




                                        ➵                                                   ♣                                                                           ⑦                                                                       æ                                   ❻                                                                               ✉                                           ②                                   ⑦                                                           ⑩                                                               ②                                       ⑥                                                   ⑧                                                           ❸                                           ➴                                                                                               r                                               ✈                                               ②                                   ❷                                       r                                                   ⑦                                           ⑩                                       r                                                       ✟                                                           ♣                                                   ✉                           t                   ❽                                   ⑧                                       ❽                                               r                                   ✈                                               ✇                                           ✍                                                               ✍           ✍                               ✍       ➝                                   ✎                                   ✂                                           ☛                       ✄                                   ☞                           ➭                                                           ✞                               ✄                                           ➠               ➞                               ☞               ✄                           ➟                                           ➟                           ✄                               ➦               ☛                           ➤                               ✡               ✝           ➠               ✡                                       ✝           ✞                                       ☛               ➝                                   ➦           ✄                                       ➭                           ✁                               ✝       ✎                   ☛       ✁                           ✝               ✎                   ✄                           ➟                                           ✁                               ✎                   ➟                                           ➠               ➞                               ☞           ✄               ➟                           ➞                       ✎                   ➟           ✄                       ☞                       ☛               ✡                   ✄                       ✟                   ✍       ✁                       ✎                       ✟                           ➞                   ☞   ✞                           ➞               ✁                           ✎       ☛                       ☛               ➝                               ☎           ☎




                                ñ                                                       ➨                                       ✎                                                                   ➨                                       ✠                                                                               ➨                                                               ✏                                                                                                       ☎                                                       ✌                                                   é                                               é                                                                           ì                           ➦                                                           í                                           ì                   õ                                                       í                                                       ✞                                       ✡                                       ✁                                                   ✍               ✍                                       ➦                   ✄                                                                       ✞                                           ➠                                           ✡                       ✄                                   ➟                                       ➞                                           ✍           ✄                                   ➟                                                                   ➦                   ✄                                                   ✍       ➝                               ➤                                               ➨                                                       ✍                                                   ➦                           ✞                               ✄                                       ✎                       ☛                                   ✁                                       ✎                                   ➝                                       ➦                   ý                   ✄                               ➠                   ☛           ✝       ➝                           ✎                                           ➦           ➢                       ✁                                           ✟               ✁                                       ☞       ☛                   ➢                                   ✝       ✎                               ✝           ✎           ☛               ✄                   ☞       ✄                               ✞               ☛               ➫                       ☛                   ✡               ✄                                                   ✟                       ✍       ✁                                   ✎                           ➤                                       ✝           ✍           ✍               ➦               ✄                       ✁                       ➭                           ✄                       ✎               ➟                       ✄                   ➟                               ➠           ➝                   ✎               ✞                       ✝       ✞               ☛       ✄                           ✎                   ☛                   ➤                           ✝           ☛           ✡                           ☛   ✡                   ✄               ✟               ☞       ➝       ➝       ➡




                            ➝                                           ➡                                                                   ➠                                           ✍                   ✁                                                                                   ✝                       ➭                                                                                                                   ➡                                               ✝               ✍               ✄                                                               ➟                                                                                               ➦                                               ➢                                                                   ☛                                                       ✡                                       ✄                                                                                           ➭                                                       ➝                                                       ☞           ☛                           ✂                                       ✁                                   ✂                                           ✄                                                                   ➠                                       ☞               ✄                               ➟                                   ✝       ☛                                   ➝                                           ☞                   ➫                               ✞                                   ➞                                       ➦                               ý               ✄                                           ➠               ☛                                   ☛                       ➝                                                   ☛                           ✡               ✄                                                               ✞                           ☛               ✁                                           ☞           ☛                       ➟                               ✁                           ☛                   ✄                                                   ➡       ➝                       ☞                   ☛                       ✡                   ✄                                   ➠       ➝                           ✎                   ☛                       ✝               ✎                       ➞                       ✝       ✎                   ✂                                       ➭                               ➝                   ✎               ☛                       ✡               ✍           ➢                                       ➭                           ➝                                   ☞           ☛               ✂                           ✁                       ✂                           ✄                                       ✟                       ✁                   ➢                   ➭                               ✄                   ✎           ☛                   ✟                       ☞               ➝                       ✟                   ➝   ✞                   ✄                       ➟                           ✡                   ✄                       ☞           ✄                       ✝           ✎                   ➨




                                                                                                                        ☞                       ➝                                                                   ✟                                                           ✄                                                                               ☞                       ☛                                   ➢                                                                                                   ☎                                                                                   ✁                                               ➟                                                       ➟                                                               ☞                       ✄                                                                   ✞                                               ✞                                                           ô




                                                    ✆                                                                           ☛                           ✂                                                                                                           ✟                                                                       ➭                                                                               ☛                                       ✞                                                                               ☛                               ➝




                                                    ✒                                                   ✄                                                                   ✂                                                                           ✝                       ✎                                                                       ✎                                                               ✝                       ✎                                                   ✂                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✓                                                               ð




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✍   ✁                               ✎                                                                                                                               ï                           ✝           ☞               ✄                           ➠               ☛           ➨                                   ➩                   ✎               ➠           ✍           ➞                   ➟                   ✄                       ✞               ✄                           ✞               ➠               ☞       ➝                       ➤                                                                                               ➜                       ✄                       ✞                                                                   ú               ➝




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ➬                                       ✡                               ☞   ➝                           ➞                       ✂                           ✡                                                                                                                                                                                                                                                                                                                                                                                           ð




                                                                    ✔                                                               ✕                   ✖                                                                               ✗                                                   ✘                                                                               ✕                   ✙                                   ✚                                                                                                   ✛                                                           ✜                                                   ✢                                                                           ✙                               ✣                                                                               ✤                                                                   ✕                               ✕           ✘                                                           ✤                                               ✕                       ✥                                                           ✙               ✖




➻   ❺   ➺   ➾   ⑩   ➹




                                        ✟                                                                       ♣                                                               ✉                                       t                                           ❽                                                                               ⑧                                                           ❽                                                                       r                                                                                       ⑩                                                           ❸                           ⑧                                                       ②                                   ④                                                                                       ✈                                                                                   t                       ♣                                                                               s                                                       r                                                           ⑥                                       ⑧                                       ②                   ❷                                                                   ②                   ⑦                                                                   ③               ⑤                                   ❸                               ❸                                       ♣                                           ➀                               r                                   ✉                                       t                               ①                                   r                                                   ⑥                                           ❸       ⑧                                           ⑦                                                               t           r                                       ✉                   ④                                                       ✇                       ✍                                           ➦                   ✞                                   ✄                                       ✎           ☛                       ✁                           ✎                                       ➝                   ➦           ý           ✄                           ➠               ☛                       ✝       ➝                               ✎                                       ➦               ➢                       ✁                                           ✟           ✁                               ☞       ☛           ➢                                   ✝       ✎                                       ✝           ✎                       ☛               ✄                               ☞               ✄                           ✞                   ☛               ➫               ☛                       ✡                   ✄                                   ✟       ✍           ✁                   ✎                               ➤                       ✝       ✍               ✍               ➦               ✄                       ✁                           ➭                   ✄                       ✎                   ➟               ✄                   ➟                                       ➠                   ➝                       ✎           ✞                   ✝       ✞               ☛       ✄           ✎               ☛




                            ➤                                                           ✝           ☛                                               ✡                                                                                       ☛                                           ✡                                               ✄                                                                                                                       ✟                                                       ☞                           ➝                                                           ➝                                               ➡                                                       ➝                                                   ➡                                                                                   ➠                                                   ✍   ✁                                                                   ✝                       ➭                                                                           ➡                               ✝                   ✍   ✄                                           ➟                                                               ➦                               ➢                                                       ☛                                       ✡                       ✄                                                   ➭                                                               ➝                                           ☞               ☛                       ✂                                   ✁                                   ✂                               ✄                                                                   ➠                   ☞                       ✄                                   ➟                                       ✝       ☛               ➝                                                   ☞           ➨




                                                ✠                                                               ☞                       ✄                                                   ➟                                                                                       ✝               ☛                           ➝                                                                                   ☞                                       ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ✍                               ✟                               ✟                           ☞   ➝                               î                               ➨                   ✁                           ➭                           ☛                           ➨                   ➟                       ➞               ✄                   ô                                                                                                                                                                                                                                                                               ➩           ✎                   ☛               ➨                   ø               ✁                       ☛               ✄           ✦               ô




                                                                                                ☞                               ➝                                                                   ✟                                                       ✄                                                                               ☞                           ☛                           ➢                                                                                           ✍                                                                       ➟                                                               ➟                                                               ☞               ✄                                                   ✞                                                               ✞                                                       ô




                                                                                                    ☞                                           ✝                       ✎                                                                   ➠                                                           ✝                   ✟                                                   ✁                                                                                   ✍                                               ✒                                                               ✁                                                               ✍           ✁                                                                           ✎                                           ➠                                               ✄                                                                                   ☛                           ➝                                                                                       ➦                           ✄                                                                               ✟                                   ✁                                       ✝           ➟                                                               ➤                                                               ✝       ☛                           ✡                                               ✝       ✎                                           ☛               ✄                                           ☞                   ✄                                   ✞                               ☛                                       ✁                                       ☛                               ☛                       ✡                       ✄                                                               ☞               ✁                                       ☛           ✄                                                   ✁                                           ➦                           ➝                               ➥                           ✄                               ô




                                                ì               ✁                                                   ✞                                                                                   ✞                                                           ☛                                       ✁                                                               ☛                           ✄                                                                       ➟                                                                                                   ✝                           ✎                                                                                                                                           ✁                                                               ☞                       ☛                                                       é                                                                                   ➝                                           ➡                                               ☛                               ✡                               ✄                                                               ✆                                                   ➝                                                   ☞               ☛                       ✂                                           ✁                               ✂                               ✄                                                                                                                               ☞       ➝                                   ➝                                   ➡                               ➝                                           ➡                                       ✠                                               ✍       ✁                                   ✝                   ➭                                                               ✍                                       ☛                       ☛           ✁                                       ➠                               ✡                       ➭                                           ✄                                   ✎                       ☛                       í




                                                                                    ➝                                                                           ☞                   ☛                                                       ✝       ➝                                                                               ✎                                                                                       ➝                                                               ➡                                                                   ➠                                                               ✍       ✁                                                               ✝                   ➭                                                                                                       ☛                               ➝                                                                                       ➦                                           ✄                                                                               ✟                                   ✁                                                   ✝   ➟                                                           ➤                                                               ✝       ☛                       ✡                                       ➝                                               ➞                       ☛                                       ✝                           ✎                           ☛               ✄                                                   ☞       ✄                                       ✞                               ☛                           ô                                           ð




                                            ì                           ✧                                                       ★                                                                   ➞                                                       ✁                                                                               ✍                                       ☛                                       ➝                                                                                       ➬                                                                       ➝                                                   ☛                               ✁                                                                       ✍                                           ï                                                                       ✄                                                               ➦                               ☛                                                                   ✍   ✄                                               ✞                                       ✞                                                                                                           ☞                           ✝                   ✎                               ➠                                               ✝               ✟                           ✁                                       ✍                                       ✒                                   ✁                                               ✍               ✁                                   ✎                                   ➠                           ✄                                               í




                                            ✎                                                   ✟                                                   ✄                                                                           ➠                                                               ✝               ✁                                                                       ✍                                                               ➠                                               ✍           ✁                                                                           ✝                               ➭                                                                                       ➡                                       ➝                                                               ☞                                                       ☛                       ✁                                               î                                                       ✄                                   ✞                                               ✩                       ✝                   ✎                                   ✞                                   ➞                                       ☞                       ✁                                       ✎                                                       ➠                       ✄                                       ô                                               ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✩                       ➭                   ➝                       ✎       ☛                       ✡                                   ➫                   ➦                           ✄                   ✂                           ✝       ✎                       ✎                       ✝           ✎       ✂




                                            ì               ✁                                                   ✞                                                                               ✞                                                               ☛                                       ✁                                                               ☛                           ✄                                                                       ➟                                                                                               ✝                               ✎                                                                                                                                       ✁                                                               ☞                           ☛                                               ✁                                                                                       ➝                                               ➡                                           ☛                                   ✡                               ✄                                                               ✆                                                   ➝                                                   ☞           ☛                       ✂                                           ✁                               ✂                               ✄                                                                                                                               ☞           ➝                                   ➝                                   ➡                               ➝                                           ➡                                       ✠                                               ✍       ✁                                   ✝                   ➭                                                               ✍                                       ☛                       ☛           ✁                                       ➠                               ✡                       ➭                                           ✄                                   ✎                       ☛                       í




                                ✦                                           ñ                                                                       ✎                                                           ✍           ✄                                                                           ✞                                                   ✞                                                                                               ➝                                                       ☛                                           ✡                                                           ✄                                                           ☞                   ➤                                                                           ✝               ✞                                                           ✄                                                                               ➝                                                                       ☞       ➟                                       ✄                                                       ☞                   ✄                                           ➟                                                               ➦                               ➢                                                       ☛                                       ✡                       ✄                                                   ➠                                       ➝                                                   ➞                                   ☞           ☛                           ➫                           ☛                           ✡                   ✄                                                                       ✝       ✎                       ☛                   ✄                                       ☞                   ✄                                       ✞                   ☛                                                   ☞               ✁                               ☛               ✄                                                   ✞                           ✡                       ✁                                   ✍                   ✍                       ➦                           ✄                           ☛               ✡                       ✄                                           ➠               ➞                   ☞   ☞               ✄                           ✎                               ☛                           ➬                               ✝       ✍       ✍                   ☞   ✁                       ☛           ✄                                   ✝           ✎                               ☛                   ✡               ✝   ✞                                               ï                                   ✝   ✞                           ☛                   ☞               ✝       ➠           ☛                       ➨




                                    ➁                   ➂                                                   ➏                                                       ➅                                                               ➍                                       ➃                                                                   →                                                           ➎                                                                       ➎                                                       ➊                       ➃                                   ➊                           ➇                                               ➂                                                           →                                               ➈                                                       ➌                                               ➈                       →                                               ➊                               ➓                                                       ➏                                                                       →                                       ➏                                                   ➂                                           ➅                                   ➅                                           ➎                                           ➅                               ➎                               ➙




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✆                                                           ✝   ✞                               ✞                                   ✝   ✞                           ✞                               ✝       ✟                           ✟                                           ✝               ✠                                   ✡                       ✁                           ✟                       ☛           ✄                   ☞                   ☎                   ✌                                                                           ✍       ✁                               ✎                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✁               ✂       ✄       ✌
                                                                                                                                                                                    Case 18-14587-SDM                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Doc 5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Filed 11/20/18 Entered 11/20/18 09:25:24                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Document      Page 4 of 9


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
➻   ❺   å       ✟           ♣                                                       t                           ②                           ♣                                                       ⑦                                                                                           ③                                       ♣                                                                               ✉                                                                               ➀                                                                               ⑧                                                       ❸                       ⑤                                                                                   ⑧                                                               t                               ②                                   ♣                                                                               ⑦                                                                                                               ♣                                                                               ③                                                                               ✈                                                       r                                                       ⑩                                                       ⑤                                                                                   ✉                                                       ②                                   t                               ⑨                                                               ❶                                                               ⑥                                                                           ⑧                                                               ⑨                                                                       ④                                                                                       r                                                               ⑦                                                               t                                                       ♣                                                                               ③                                                                       ③                                           ⑤                                                               ❸                   ❸                                   ⑨                                                                                                       ✈                                               r                                                                           ⑩                                                       ⑤                                                   ✉                                                   r                                               ❷                                                                                               ⑩                                                           ❸                       ⑧                                                               ②                       ④                                                                                           ✈                                                       ❶                                                   ⑧                                                               ⑦                                                                                       ❷                                                                                                                               ④                                                                                                               ♣                                                                           ❷                                                                                       ②                                   ③                                       ②                           ⑩                                                               ⑧                                                                       t                                       ②                           ♣                                                           ⑦                                                                   ♣                                                                   ③                                               ⑤                                                   ⑦                                                   ❷                                                               r                                                       ✉                                   ✈                                   r                                                           ⑩                                                       ⑤                                                           ✉                               r                                               ❷                                                                       ⑩                                                   ❸                       ⑧                                           ②                       ④                                               ✈                                                           ❺                                                                                                                           ➄                                                       ➅                                                   ➌                                               ➔                                                           ➇                                                                   ➂                                                   ➅                                                           ➙




                                                ➵                                                                       ♣                                                   ⑦                                                           r                                                           ❺                                                           ➁                                           ➆                                                                                   ✂                           ✄                                                                                       ➇                                                       ➂                                                                       ➅                                                                                   ☎                                                   ➊                               ➏                                                                                                   ➌                                                           ➄                                                                       ➅                                                                           ➌                                               ➔                                                       ➅                                                   ➎                                                               ➐                                                                           ➃                                           ➄                                                               ➅                                                                                               ➍                                       ➅                                                                       ➏                                                   ➃                                                                       ➇                                                   ➆                                                                   ✆                                                                                   ☞                                               ➙                               ✝                                                                                                           ➂                                                           ➅                                                       ➅                                                           ➎                                                                                                       ➂                                                       ➇                                                                       ➃                                                           ➣                                               ➅                                                                                               ➌                                               ➇                                                       ➓                                                                                       ↕                                                       ➈                   ➅                                                       ➃                       ➅                                                           ➎                                                                                           ➇                                                           ➍                                                                                       ➍                                           ➅                                                                               ↕                                                                       ➍                                               ➇                                                               ➎                                                                               ➒                                                                           ➌                                           ➅                                                               ➎                                                                       ➙




                                                                ✪                                                           Ò                                                   ➱                                                                                   ❮                                       ➱                                                           Ï                                                                                                                           Ö                                                                               Ø                   Ô                                                           Û                                                                                   ➱                                                               ❮                                                                               ❒                                                                           Ü                                                                                       ❐                               Ò                                                                           Ø                                       ❰                                                                               Ú                                                                       Ö                                                           ❮                                           Ö                                                                                       Ý                                                                       ❮                                       Ö                                               Ú                                                                                           Ò                                                                                                       Ù                                                                                       Ø                               ×                           ×                                                                   ✃                                                           ➱                                                                               ➱                                                                       Ü                                       Ü                                           ➱                                                       Ñ                                                       ❐                                           Ø                                   ä                                                   ➱                                                                                                       ❒                                                               Ô                                                       ×                   ✫                                                                                               Ø                                       Ü                                                   ❐                                   Ò                                                                   ➱                                                                                   Ö                                       Ú                                                               Ú                                                                               ×                           Ø                               Ñ                                                                           Ö                                                                               ✃                                                                                       ×                               ➱                                                                                                   ✃                                                                                   ❒                                                                       Õ                                                                                                       Ø                               Ô                                                                                                       ✬                                                                   Ö                                                   ❮                           ❐                                                               ✭                                                           ❒                                                           Ü                                                       ❐                               Ò                                                                   Ø                       ❰                                                   Ú                                                                       ×                           Ö                                                       Ô                                                                           Ø                       ❰                                                                           Ñ                                                   Ò                                       ➱                                       Ñ                                       Ó                                               ➱                                                   Û                                                   Þ




                                                                                                                            ➞                                           ☞                   ✞                                                               ➞                                               ✁                                                                                   ✎                                               ☛                                                                               ☛                                   ➝                                                                                               ✒                                                                           ✁                                                                               ✎                                                               ➧                                                                       ☞                                       ➞                                                                   ✟                                                   ☛                                               ➠                                                           ➢                                                                                       ø                                                                           ➞                                                               ✍       ✄                                                                                                                                   ✌                                                           ë                                                                       ☎                                               é                                                                               ➫                                                   ➡                                       ➝                                                                   ☞                                                                           ✟                                                   ➞                                                       ☞                           ✟                                                       ➝                                                                       ✞                                                   ✄                                                       ✞                                                                                       ➝                                                                       ➡                                                                   ☎                                                                       ☎                                                                               ñ                                                                               ➨                           ✎                                                                       ➨                           ✠                                                               ➨                                                                   ✏                                                                               õ                                                       ë                                                           ê                                               ì                           ✁                                                                               í                                                                       ✁                                                                                                   ✎                                                       ➟                                                                                                                       ✏                                                                                                           ☎                                                                               ✌                                       é                                                                           õ                                                                           ì                       ✁                                                                   í                                   ì                   õ                                                   í                                                   ✁                                               ✎                                   ➟                                                                           ➡                                   ➝                                                               ☞                                                   ✟                                           ➞                                                   ☞                               ✟                                           ➝                                                   ✞                                               ✄                                           ✞                                                                   ➝                                                   ➡                                           ➟                                   ✄                           ☛                           ✄                                                                       ☞                           ➭                                                                                   ✝                   ✎                                       ✁                                                               ☛                               ✝       ➝                                                                   ✎                                                                   ➝                                                           ➡                                           ☛                       ✡                               ✄                                                   ✁                                                           ➭                                                   ➝                                       ➞                                   ✎                                       ☛           ✞                                                                   ☛                               ➝                                                               ➦                       ✄




                    
                                                    ➟                                                           ✝                   ✞                                   ☛                                           ☞                       ✝                               ➦                                                           ➞                                                       ☛                                   ✄                                                                   ➟                                                                                                       ☛                               ➝                                                                                                                   ✡                                               ➝                                                                               ✍       ➟                                                                           ✄                                                                                       ☞                       ✞                                                                                               ➝                                                                   ➡                                                           ✞                                                   ✄                                                                       ➠                                                               ➞                                                                                       ☞               ✄                                                               ➟                                                                                                               ➠                                                                   ✍   ✁                                                                                       ✝                       ➭                                                                       ✞                                                                   ➫                                           ➟                                                       ✄                                                                           ➦                                                   ☛                                   ➝                                                                   ☞                                           ì                   ✞                                                                   í                                                                                   ✡                               ✄                                                                                           ☞           ✄                                                                   ➦                                               ➢                                                                                       ➭                                                                               ➝                                                       ➥                                                       ✄                                                               ì                   ✞                                                                   í                                               ☛                                   ✡                                                       ✄                                                                                                               ➠                                                       ➝                                                                                                   ➞                                                                   ☞                           ☛                                                                   ☛                                   ➝                                                                                                                       ➥                                                   ✁                                                                           ✍                                   ➞                                                   ✄                                                                               ☛                                   ✡                                   ✄                                                                                           ➠                           ➝                                                           ✍               ✍           ✁                                                   ☛                       ✄                                                                           ☞               ✁                                               ✍                                       ➟                                                   ✄                                                       ✞                                                           ➠                                       ☞                               ✝               ➦                                       ✄                                                   ➟                                                                           ➦                       ✄                                   ✍           ➝                                                           ➤                                                                                               ✁                                                       ☛                                                   ☛                                               ✡                                   ✄                                                                                       ✍               ✄                                                   ✞                                                   ✞                                           ✄                                       ☞                               ➝                                       ➡                                           ✁                                                   ✎                       ➢                                                   ➥                                   ✁                                                           ✍               ➞                                   ✄                                                               ✞                               ✄                           ☛




                                                    ➡                       ➝                                                               ☞                   ☛                                   ✡                                                                                       ➦                                               ✄                                                                                       ✍       ➝                                                                           ➤                                                                                                                       ➝                                                                               ☞                                                               ✁                                                                   ✎                                                               ➢                                                                                                   ➥                                                       ✁                                                                                   ✍                           ➞                                                   ✄                                                                                           ✞                                                   ✄                                                           ☛                                                                               ➡                                       ➝                                                                       ☞                           ☛                                       ✡                                                                                                           ✝                               ✎                                                                                   ☛                                       ✡                                           ✄                                                                                                               ✟                                               ☞                       ➝                                                   ➝                                                                           ➡                                                           ➝                                                           ➡                                                                           ➠                                                                   ✍           ✁                                                               ✝                       ➭                                                                                                   ➨                                                                   ✍                                                                                       ✎                                       ➢                                                                                   ➝                                                                       ➦                                           ý                   ✄                                                                       ➠                           ☛                                               ✝       ➝                                                               ✎                                                                                   ☛                                       ➝                                                                                                                   ➥                                                                       ✁                                                                                   ✍                                   ➞                                               ✁                                                                           ☛                                                           ✝       ➝                                                                           ✎                                                                                       ✞                                                                           ✡                                               ✁                                                       ✍                   ✍                                           ➦                                   ✄                                                                       ➡                                   ✝               ✍               ✄                                               ➟                                                                                       ➝                                                           ✎                                                           ➝                                                           ☞                                                               ➦                                   ✄                                                   ➡                       ➝                                                       ☞                   ✄                                                                       ☛                                   ✡                       ✄                                                   ➝                                                                       ➦                                       ý               ✄                                                                       ➠                                       ☛                                       ✝       ➝                                                               ✎                                                               ➟                                                       ✄                                                           ✁                                           ➟                                                   ✍               ✝                   ✎                       ✄                                                           ✁                                               ✎                                           ✎                           ➝                                       ➞                                               ✎                                                   ➠                               ✄                                   ➟                                                               ✝           ✎




                                                                                                                ✁                                                                   ☞           ☛                                                                           ✮                                                                           ➝                                                                           ➡                                                                   ☛                                                       ✡                                               ✄                                                                                                               ú                                                                       ➝                                                       ☛                                                           ✝                           ➠                                           ✄                                                                                                       ➝                                                                       ➡                                                                                   ✠                                                                               ✡                                       ✁                                                                       ✟                                                       ☛                                               ✄                                                                                   ☞                                                               ☎                                                                   ✌                                                                                                   ✒                                                                       ✁                                                                   ✎                                                               ➧                                                       ☞                               ➞                                                       ✟                                       ☛                                                       ➠                                           ➢                                                                                               ✠                                                               ✁                                                                       ✞                                                       ✄                                                                                                               ì                                   ò                                                           ➡                           ➡                                               ✝                       ➠                                           ✝           ✁                                                                       ✍                                               ✯                                                   ➝                                                                   ☞                                   ➭                                                                                                                   ✌                                           ë                                                                       ✮                                                                           ➩                                       í                                           ➨




                                                    ➬                                                                           ✡                               ✄                                                                                               ✟                                               ➝                                                                                   ☞                       ☛                                                       ✝   ➝                                                                                               ✎                                                               ➝                                                                           ➡                                                                   ✁                                                                       ✎                                                           ➢                                                                                                   ✁                                                                                   ✍                           ✍               ➝                                                                       ➤                                                                       ✄                                                           ➟                                                                                                           ➠                                                                           ✍           ✁                                                                           ✝                       ➭                                                                                                                       ☛                                                   ✡                                           ✁                                                                       ☛                                                           ✄                                                               î                                                                   ➠                           ✄                                                   ✄                                                                       ➟                                                                       ✞                                                                           ☛                                                   ✡                                           ✄                                                                                                       ✁                                                                   ➭                                                                               ➝                                                                   ➞                                                               ✎                                               ☛                                                       ➝                                                   ➡                                                               ☛                                   ✡                                               ✄                                                                           ✞                                                   ✄                                                                   ➠                                                           ➞                                                               ☞                                   ✄                                                                       ➟                                                                                                                                   ➠                                                                       ✍           ✁                                                                               ✝                           ➭                                                                                                                           ➤                                                                                                       ✝                               ✍               ✍                                                               ➦                                       ✄                                                                       ☛                                       ☞               ✄                                                   ✁                                       ☛                           ✄                                           ➟                                                                                   ✁                                                               ✞                                                   ✁                                                                   ✎                                                                               ➞                                                   ✎                                       ✞                                           ✄                                                           ➠                                           ➞                                           ☞               ✄                                       ➟                                                                   ➠                                                   ✍       ✁                                                           ✝                           ➭                                                                                                           ➞                                                       ✎                                           ➟                                           ✄                                                                           ☞                                                                                                   ✁                                               ☞                   ☛                                       õ                                                   ➝                                   ➡                                           ☛                           ✡                                   ✝   ✞                                                                               ✟                                       ✍           ✁                                               ✎                                           ➨                           ➩       ➡




                                                    ☛                                   ✡                                               ✄                                                                           ✁                                                                   ➭                                                                           ➝                                                                                           ➞                                                                           ✎                                                   ☛                                                   ➝                                                                       ➡                                                                       ✁                                                                                                           ➠                                                               ☞                               ✄                                                                   ➟                                                                                   ✝           ☛                                   ➝                                                                               ☞                               ó           ✞                                                                               ✞                                                       ✄                                                                                                   ➠                                                           ➞                                                           ☞                       ✄                                                                   ➟                                                                                                                   ➠                                                               ✍           ✁                                                                   ✝                   ➭                                                                                                                       ✝               ✞                                                                                       ✍                               ✝           ✞                                                       ☛                               ✄                                                       ➟                                                                                                                       ➦                                           ✄                                                                       ✍               ➝                                                                   ➤                                                                                           ✁                                                               ✞                                                                                                   ✡                                   ✁                                                           ➥                                                                   ✝                   ✎                                       ✂                                                                                               ✎                                               ➝                                                                                           ➥                                                                   ✁                                                                                   ✍                                       ➞                                                       ✄                                                                                   ➫                                                       ☛                                                   ✡                                                               ✄                                                                                                               ➠                                                           ☞                       ✄                                                                   ➟                                                                           ✝       ☛                           ➝                                                   ☞                                   ó       ✞                                                                   ✁                                               ✍                       ✍       ➝                                                   ➤                                                                   ✄                                                               ➟                                                                               ➠                                           ✍           ✁                                                                   ✝                       ➭                                                                               ➤                                                                           ✝               ✍                   ✍                                           ➦                                   ✄                                                   ☛                   ☞                           ✄                                                       ✁                                               ☛                           ✄                                                   ➟                                                                                                       ✝                   ✎                                                                       ✝   ☛                                   ✞                                                                                   ✄                                                   ✎                                       ☛                       ✝                   ☞           ✄                               ☛                   ➢                                                   ✁                                                   ✞                                                   ✁                                               ✎




                                                                    ➞                                           ✎                                           ✞                                               ✄                                                                       ➠                                                   ➞                                                                           ☞                   ✄                                                                       ➟                                                                                                                       ➠                                                       ✍           ✁                                                                                   ✝                   ➭                                                                                                                                           ➞                                                                       ✎                                               ➟                                                                   ✄                                                                                               ☞                                                                                                                   ✁                                                                           ☞                   ☛                                                                                                   õ                                                                                   ➝                                                           ➡                                                                   ☛                                               ✡                                                           ✝               ✞                                                                                                       ✟                                                       ✍               ✁                                                                               ✎                                                   ➨                                               ñ                                                                                           ✎                                                           ✍               ✄                                                       ✞                                                       ✞                                                                                                   ➝                                                       ☛                                               ✡                                                       ✄                                                           ☞                   ➤                                                                                           ✝               ✞                                                   ✄                                                                               ➝                                                                   ☞                       ➟                                                   ✄                                                                   ☞                           ✄                                                       ➟                                                                                                       ➦                                                       ➢                                                                                                           ☛                                                   ✡                                                           ✄                                                                                                                           ➠                                           ➝                                                                                                   ➞                                                           ☞                   ☛                                                   ➫                                                           ☛                                           ✡                                               ✄                                                                       ✁                                                           ➭                                                                   ➝                                                   ➞                                               ✎                                   ☛                                                               ➝                                                       ➡                                           ☛                           ✡                                           ✄                                                                                           ➠                                               ☞                       ✄                                               ➟                                                   ✝       ☛                           ➝                                                           ☞                       ó       ✞                                                       ☛               ➝                                               ☛                       ✁                                                               ✍                                                   ➠                                           ✍                   ✁                                                               ✝                       ➭                                                                                           ✍                           ✝       ✞                                                       ☛                           ✄                                           ➟                                                               ➝                                           ✎                                               ☛                                       ✡               ✄                                                                           ✟                                   ☞       ➝                                               ➝                                                   ➡                                                       ➝                               ➡




                                                                    ➠                                       ✍               ✁                                                           ✝                   ➭                                                                                                                   ➠                                           ➝                                                                                               ✎                                                       ☛                                                   ☞                   ➝                                                                           ✍               ✞                                                                                           ➝                                                   ➥                                                                           ✄                                                                                       ☞                                                       ✁                                                                                   ✎                                                           ➢                                                                                               ➠                                       ➝                                                                   ✎                                                   ☛                                                               ☞                           ✁                                                                           ☞                   ➢                                                                                           ✁                                                                                           ➭                                                                               ➝                                                                       ➞                                                           ✎                                                   ☛                               ✞                                                                               ✍                       ✝           ✞                                                                   ☛                                       ✄                                                               ➟                                                                                           ✝                           ✎                                                                                   ☛                                       ✡                                                                   ✝               ✞                                                                                       ✟                                       ✁                                                                               ☞           ✁                                                                       ✂                                                           ☞                       ✁                                                                           ✟                                               ✡                                                   ➨




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✠                                                                   ✈                                                   t                                       ②                                       ④                                                                                                       ⑧                                                       t                               r                                                                   ❷                                                                                                   ⑧                                                                   ④                                                                                               ♣                                                       ⑤                                                                       ⑦                                                               t                                                       ♣                                                               ③                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ❾                                                           ④                                                                                               ♣                                                       ⑤                                                               ⑦                                                       t                                                       ♣                                                           ③




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ➵                                                                                           ⑧                                                                   ④                                                                                           r                                                                                                           ♣                                                                               ③                                                                           ⑩                                                                           ✉                                   r                                                               ❷                                                       ②                               t                                       ♣                                                                                           ✉                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ➸                                                                                                       ♣                                                                       ❸                                           ❸                               ⑧                                                                       t                                                       r                                                           ✉                                       ⑧                                                               ❸                                                                                                                                                                                                                                                                                                   ✱                                                           ⑧                                           ❸                       ⑤                                               r                                                                               ♣                                                                       ③                                       ⑩                                                       ♣                                                           ❸                       ❸                               ⑧                                               t                               r                                           ✉                               ⑧                                               ❸                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ➯                       ⑦                                           t                       r                                       ✉                   r                                               ✈                                           t                                               ✉                                       ⑧                               t                       r                           ✲




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ⑩                                                           ✉                               r                                                   ❷                                                                               ②                               t                                       ♣                                                           ✉                                                   ➲                       ✈                                                                                                       t                                           ♣                                                       t                                           ⑧                                                           ❸                                               ⑩                                                                   ❸                       ⑧                                                           ②                               ④                                                                                                               ✰                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ✈                           r                                                               ⑩                                               ⑤                                                                   ✉                           r                                                       ❷                                                                                       ⑩                                               ❸                                   ⑧                                                       ②                       ④




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ù
                                                                                                                                                                                                                                                                                                            ✳                                                                                                                   ✳                                                                                                                                               ✠                                                                                                           ✯                                                                               ✝                       ✎                                           ✁                                                                                       ✎                                                                   ➠                                                   ✄                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ð                                                                               ✮                                                       ➫               é                                                                                       ✴                                   ✁                                                                                           ➨                       õ                                                   ✌                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           é                                                                   ë                                                           ☎                                                                                   ☎                                                                                                                                                                                                                   ✆                                                                                                       ✠                                                                                                                           ➜                                                                                       ➞                                                                   ➧                                           ➝                                                                               ✎                                                                                                                                                                                                                                                                                               ð                                                                       ☎                                   ✁                                                                       ➫                   õ                                           õ                                                   û                                                           ➨                           õ                                               ë                                                                                                                                                                                                                                                                                                                                                                                               ð                                                                   ✮                                                           ➫           é                                                           ✴                                               ✁                                                               ➨               õ                                                           ✌                                                                                                                                                                                                                                                                                                                                                                                                                               ê                                   ➨                   û                                               õ                                                   ✵




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ☎                                       é                                                                                                           ➡                                   ☛                                                                                                   ✟                                                       ✁                                                                                   ✝                                   ✎                                                   ☛                                               ✝                                       ✎                                                       ✂




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✍   ✁                                                                   ➟                                                               ➟                                                                               ✄                                                                                               ☞                                               ✶                                                               û                                                                   ✌                                                                           ✷                                                                                           ✎                                                   ➝                                                                                   ✎                                                   ➢




                                                                                                                                                                                                                                                                                                                        ø                                                                               ✄                                                                               ✟                                                                           ➞                                                               ➦                                                                   ✍                   ✝                           ➠                                                                                           ✯                                                                           ✝                           ✎                                                       ✁                                                                               ✎                                                                       ➠                                                   ✄                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ð                                                                               ê                                                       ➫               é                                                                                       ë                                                   ë                                                                           ➨                       ë                                                   ë                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ➬                                                           ✸                                                                                                   ✶                                                                       õ                                                               ✁                                                                                       ✷                                                                                       ø                                                                                   ✠                                                                                       ✍                                                                                                       ➬                                                                               ✸                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ð                                                       ✴                                                           õ                                   ë                                                       ➨                           ë                                               ë                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ð                                                               ✴                                                       õ                                                   ë                                                           ➨                   ë                                               ë                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ê                                   ➨                   û                                               õ                                                   ✵




                                                                                                                                                                                                                                                                                                            ➬                                                                       ➝                                                                       ➤                                                                                               ✄                                                                               ☞                                                                       ÷                                                   ➝                                                               ✁                                                                               ✎                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ð                                                                               õ                                                       ➫               ✁                                                                                       ê                                                   ✴                                                                           ➨                       ë                                                   ë                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           é                                                                   ✎                                               ➟                                                                                                                               ✍                                   ✝               ✄                                                                                       ✎                                                                                           ➝                                                                                   ✎                                                                                                       é                                                                                       ➬                                                                                   ✸                                                                   ✞                                                                                                                                                                                                                                                                                                                                                                                                                                               ð                                                                           ë                                   ➨                               ë                                                   ë                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ð                                                                   ë                                                   ➨                               ë                                               ë                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ê                                               ➨           û                                                   õ




                                        ➁                               ➂                                           ➏                                               ➅                                                           ➍                   ➃                                                               →                                                                       ➎                                                                       ➎                                                                           ➊                           ➃                       ➊                           ➇                                                                   ➂                                                               →                                                               ➈                                                       ➌                                                                       ➈                       →                                                                           ➊                   ➓                                                                                                   ➏                                                                                               →                                                           ➏                                                                               ➂                                                                       ➅                                                                               ➅                                                               ➎                                                       ➅                                                                   ➎                                                                       ➙




                                    ✹
                                                                                                    ✯                                           ➝                                                               ☞                                                               ➭                                                                           ➝                                                                                       ➦                                                                               ✝                           ✍               ✄                                                                                                   ✡                                                       ➝                                                                           ➭                                                                                   ✄                                                                       ✞                                                                                                   ✁                                                                                       ✎                                                       ➟                                                                                                   ☞                       ✄                                                       ✁                                                                                   ✍                                                       ✄                                                               ✞                                                   ☛                                   ✁                                                                   ☛                                   ✄                                                                                                           ✝                   ➟                                                       ✄                                                                       ✎                                                   ☛                                           ✝           ➡                                       ✝       ✄                                                   ➟                                                                                                                       ✝                   ✎                                                                                                   ✏                                                                                                   ✌                                                               ➨   é                                                                                       ô                                                       ✎                                                               ✟                                                   ✄                                                               ➠                                                           ✝           ✁                                                       ✍                                                       ✠                                                                       ✍           ✁                                                                       ✝                   ➭                                                                                               ➡                                           ➝                                                                                       ☞                                                               ☛                                       ✁                                                                           î                                                           ✄                                                                       ✞                                                               ✩                                                               ✝                       ✎                                               ✞                                                                       ➞                                                                           ☞           ✁                                                                                   ✎                                                   ➠                       ✄                                                               ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❾                                                                   ④                                                                       ♣                                                               ⑤                                                           ⑦                                                   t                                                       ⑥                                               r                                                   ✉




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ➵                                                                                       ⑧                                                                   ④                                                                                                       r                                                                                   ♣                                                                   ③                                                                                           ⑩                                                               ✉                                       r                                                                   ❷                                                                       ②                                       t                                   ♣                                                                               ✉                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ➸                                                               ♣                                                                           ❸                                           ❸                               ⑧                                                                                   t                                           r                                                                           ✉                                                   ⑧                                                               ❸                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ➼                                                                           r                                           ❽                                           ②                       ⑦                                       ⑦                                       ②                           ⑦                                           ❽




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ④                                                                                       ♣                                                               ⑦                                               t                               ①




                                ✦                                               ñ                                                                       ✎                                                   ✍           ✄                                                       ✞                                                   ✞                                                                                                   ➝                                                                   ☛                                                       ✡                                                   ✄                                                                               ☞                   ➤                                                                                                   ✝           ✞                                                           ✄                                                                                                               ➝                                                                               ☞                       ➟                                                                   ✄                                                                               ☞                           ✄                                                       ➟                                                                                                       ➦                                                       ➢                                                                                                       ☛                                       ✡                                                   ✄                                                                                                                       ➠                                           ➝                                                                                   ➞                                                       ☞                       ☛                                               ➫                                               ☛                                   ✡                                           ✄                                                                                                               ✝                       ✎                                           ☛                                           ✄                                                                   ☞               ✄                                                                           ✞                                                       ☛                                                                   ☞                               ✁                                                       ☛                               ✄                                                                                   ✞                                                       ✡                                                           ✁                                                           ✍                   ✍                                                   ➦                                                   ✄                                                                           ☛                                               ✡                                           ✄                                                                                                       ➠                                                   ➞                                                                                   ☞                                           ☞                                   ✄                                                                                       ✎                                                           ☛                                                                               ✺                                                                           ➊                           ➈                               ➈                                                       ☞                           ✁                                                                       ☛                       ✄                                                                                                           ✝                       ✎                                                       ☛                                       ✡                                                   ✝   ✞                                                                           ï                                                           ✝           ✞                                                   ☛                                           ☞                               ✝           ➠                       ☛                                               ➨




                                            ✯                                               ➝                                                               ☞                                           ➥                                               ✄                                                                           ✡                                                                           ✝                       ➠                                                               ✍           ✄                                                                           ✞                                                                                                       ✝           ➟                                                                   ✄                                                               ✎                                                           ☛                                                       ✝       ➡                                                       ✝           ✄                                                               ➟                                                                                                                               ✝                   ✎                                                                                       ✏                                                                                           ✌                                                               ➨                           é                                                                                   ô                                           ➬                                                                                       ✡                                                       ✄                                                                                                                   ➠                                                       ➞                                                           ☞                                       ☞                           ✄                                                               ✎                                           ☛                                                                       ➭                                                                                                   ✝                   ✍                       ✄                                                       ✁                                                       ✂                                                                           ✄                                                                                               ✝               ✞




➻   ❺   ➻       ➘       r                                               ⑩                                           ⑤                                                   ✉                                           r                                                       ❷                                                                                                   ⑩                                                                       ❸                                   ⑧                                                                           ②                           ④                                                                                                           ✈                                                                                               r                                                           þ                                                                           ⑩                                                                       ❸                                   ⑤                                                                       ❷                                                                               r                                                           ❷                                                                                           ③                                   ✉                                           ♣                                                                               ④                                                                                                                                               ➺                                                                       ➺                                                                                                   ✡                                                                                   ❺                                   ➘                                                                   ❺                       ➸                                                                                       ❺                                                       ☛                                                                               ➷                                                                           ➶                                                       ✻                                                           ❺




             
                    ➄                                   ➅                                               ➌                                               ➔                                                                           ➇                                                       ➂                                                           ➅                                                                           ➙




                                                ➵                                                                       ♣                                                   ⑦                                                           r                                                           ❺                                                           ➁                                           ➆                                                                                   ✂                           ✄                                                                                       ➇                                                       ➂                                                                       ➅                                                                                   ☎                                                   ➊                               ➏                                                                                                   ➌                                                           ➄                                                                       ➅                                                                           ➌                                               ➔                                                       ➅                                                   ➎                                                               ➐                                                                           ➃                                           ➄                                                               ➅                                                                                               ➍                                       ➅                                                                       ➏                                                   ➃                                                                       ➇                                                   ➆                                                                   ✆                                                                                   ☞                                               ➙                               ☞                                                                                                           ➂                                                           ➅                                                       ➅                                                           ➎                                                                                                       ➂                                                       ➇                                                                       ➃                                                           ➣                                               ➅                                                                                               ➌                                               ➇                                                       ➓                                                                                       ↕                                                       ➈                   ➅                                                       ➃                       ➅                                                           ➎                                                                                           ➇                                                           ➍                                                                                       ➍                                           ➅                                                                               ↕                                                                       ➍                                               ➇                                                               ➎                                                                               ➒                                                                           ➌                                           ➅                                                               ➎                                                                       ➙




                                            ➬                                                                   ✡                                           ✄                                                                                   ➠                                                               ✍       ✁                                                                                           ✝                   ➭                                                                                               ✞                                                                                                       ✍               ✝               ✞                                                               ☛                                       ✄                                                       ➟                                                                                                                           ➦                                                       ✄                                                                           ✍               ➝                                                                   ➤                                                                                                                       ➤                                                                       ✄                                                                           ☞                           ✄                                                                                                                   ✄                                                                           ✝       ☛                                                   ✡                                               ✄                                                                               ☞                                       ô




                    
                                                                    ì                           ☎                                                   í                                                                                                                                           ✝                           ✎                                                                       ➠                                                           ➞                                                                           ☞                                           ☞                   ✄                                                   ➟                                                                                                                   ➤                                                                                   ✝           ☛                                                           ✡                                                                           ✝                       ✎                                                                                                   ✮                                                                           ☎                                                       ë                                                                               ➟                                                       ✁                                                               ➢                                                                           ✞                                                                                                   ➦                                                   ✄                                                                       ➡                               ➝                                                                               ☞                   ✄                                                                                                   ☛                                       ✡                                                       ✄                                                                                               ✟                                   ✄                                                                       ☛                                                   ✝           ☛                                   ✝                       ➝                                                                   ✎                                                                       ➟                                                                           ✁                                                   ☛                                   ✄                                                                                               ✁                                                           ✎                                                   ➟                                                                                       ✞                                               ✄                                                                       ➠                                                   ➞                                                   ☞                   ✄                                                               ➟                                                                                       ➦                                                       ➢                                                                                                   ✁                                                                                                                                       ✟                                                                   ➞                                                                           ☞                                   ➠                                                               ✡                                                                   ✁                                                           ✞                                                       ✄                                                                                                               ➭                                                                                       ➝                                                       ✎                                   ✄                                                   ➢                                                                   ✞                                   ✄                                                           ➠                                                           ➞                                           ☞                                               ✝   ☛               ➢                                                                               ✝                   ✎                                               ☛                       ✄                                                               ☞               ✄                                                   ✞                                   ☛                                                           ✝                               ✎                                                   ✁                                                           ➭                                                               ➝                                               ☛                           ➝                                                                       ☞                                               ➥                                               ✄                                                       ✡                                               ✝                               ➠                                           ✍               ✄                                                                                       ✁                                                   ➠                   ★                                           ➞                                   ✝                   ☞                   ✄                               ➟                                                           ➡                   ➝                                               ☞                                           ☛                               ✡                                   ✄




                                                                                                                                                                                                                                                                                                        ✟                                           ✄                                                                                       ☞                                   ✞                                                                   ➝                                                                       ✎                                       ✁                                                                                           ✍                                                           ➞                                           ✞                                                                   ✄                                                                                                               ➝                                                               ➡                                                               ☛                                                           ✡                                           ✄                                                                                       ➟                                                           ✄                                                                                   ➦                                                                   ☛                           ➝                                                                           ☞                                       ì                   ✞                                                                               í                                       ➫                                                   ➝                                                                           ☞




                                                                    ì               é                                                               í                                                                                                                                           ✝                           ✎                                                                       ➠                                                           ➞                                                                           ☞                                           ☞                   ✄                                                   ➟                                                                                                                   ➤                                                                                   ✝           ☛                                                           ✡                                                                           ✝                       ✎                                                                                                   ☎                                                                                               ➢                                                   ✄                                                       ✁                                                                   ☞                                                           ➝                                                                                       ➡                                                           ☛                                           ✡                                               ✄                                                                                                                           ✟                                           ✄                                                                       ☛                                       ✝           ☛                                       ✝       ➝                                                                                   ✎                                                                   ➟                                                   ✁                                                                           ☛                                   ✄                                                                                   ✁                                                                           ✎                                                       ➟                                                                                       ✞                                                           ✄                                                                           ➠                                               ➞                                                           ☞                       ✄                                                   ➟                                                                                                   ➦                                                   ➢                                                                           ✁                                                                                       ✟                                                               ➞                                                   ☞                                       ➠                                                       ✡                                                               ✁                                                                       ✞                                                                           ✄                                                                                                                               ➭                                                                               ➝                                                                                               ✎                                                   ✄                                                               ➢                                                                                               ✞                                                   ✄                                                                   ➠                                       ➞                                                       ☞                           ✝       ☛                               ➢                                                               ✝                       ✎                                   ☛                               ✄                                                               ☞                           ✄                                           ✞                                       ☛                                                                   ✝                   ✎                                                                           ✁                                                       ✎                                   ➢                                                               ➝                                                   ☛                                   ✡                                   ✄                                               ☞                   ☛                                               ✡                                                   ✝               ✎                                       ✂                                                                                           ➝                                                   ➡                                               ➥                                           ✁                                                                       ✍               ➞                                                   ✄                                                       ➨




                                                    ➬                                                                           ✡                               ✄                                                           ✞                                               ✄                                                                                                           ➠                                                           ✍                   ✁                                                                                       ✝                           ➭                                                                   ✞                                                                                                               ➤                                                                                   ✝                           ✍                                   ✍                                                           ➦                                                           ✄                                                                                                                   ✟                                                       ✁                                                                           ✝       ➟                                                                                                   ✝                           ✎                                                                                   ➡                                                                   ➞                                                       ✍                       ✍                                                           ➞                                                               ✎                                                           ➟                                                       ✄                                                                               ☞                                                       ☛                                               ✡                                               ✄                                                                                   ✟                                                                       ✍           ✁                                                                               ✎                                                                       ➤                                                                                               ✝           ☛                                                       ✡                                                                                   ✝                               ✎                                                   ☛                       ✄                                                               ☞                       ✄                                                               ✞                                               ☛                                                       ✁                                                   ☛                                                                   ☛                                           ✡                                   ✄                                                                                               ☞                       ✁                                               ☛                                           ✄                                                                                                       ✞                                                               ☛                                           ✁                                                                               ☛                               ✄                                                                           ➟                                                                                                                       ➦                                                       ✄                                                                           ✍           ➝                                                                   ➤                                                                                               ➨                                                                                       ñ                                                   ✎                                                       ✍               ✄                                           ✞                               ✞                                                                       ➝                                                               ☛                               ✡                                               ✄                                               ☞                       ➤                                                                               ✝               ✞                                               ✄                                                                   ➝                                                               ☞           ➟                                               ✄                                                           ☞               ✄                                       ➟                                                               ➦                                           ➢                                                                       ☛                                               ✡                               ✄                                                                                                       ➠                           ➝                                                               ➞                                                           ☞                   ☛                                           ➫                                           ☛                           ✡                           ✄                                                                   ➠                           ✍       ✁                                           ✝                       ➭                                                                       ✁                                       ➭                                                               ➝                                                       ➞                                       ✎                                   ☛




                                                    ✞                                               ☛                               ✁                                           ☛                           ✄                                                           ➟                                                                                   ➝                                                                                           ✎                                                                                               ✁                                                                                                   ✟                                                                           ☞                       ➝                                                               ➝                                                               ➡                                                                           ➝                                                                   ➡                                                                                   ➠                                                           ✍           ✁                                                                               ✝                           ➭                                                                                                   ➡                                           ✝                               ✍               ✄                                                                               ➟                                                                                                       ➦                                                       ✄                                                               ➡                                       ➝                                                                       ☞                               ✄                                                                                       ☛                                               ✡                                           ✄                                                                                   ➡                                   ✝                       ✍                                   ✝                           ✎                                               ✂                                                                                   ➟                                                                   ✄                                                                           ✁                                                           ➟                                                                       ✍                           ✝                       ✎                                           ✄                                                                                                   ➞                                               ✎                                                           ➟                                           ✄                                                                       ☞                                                                   ✒                                                   ✁                                                                       ✎                                                       ➧                                   ☞                                                       ➞                                                               ✟                                                               ☛                                                   ➠                                                       ➢                                                                                                                   ø                                                                                   ➞                                                                                           ✍       ✄                                                                                                           ✌                                                                   ë                                                                   ë                                               é                                                                   ì               ➠                                                   í                                                               ➠                           ➝                                               ✎                                               ☛                           ☞                               ➝                                                           ✍           ✞                                                               ➝                                                   ➥                                               ✄                                                                   ☞                                   ✁                                                                   ✎                                   ➢                                                                       ➠                                       ➝                                                       ✎                       ☛                       ☞           ✁                                                                   ☞                   ➢                                                                       ✁                                                                       ➭                                                                   ➝                                                               ➞                                               ✎                                               ☛                                                                       ✍               ✝           ✞                                   ☛                           ✄                                       ➟                                                           ➦                               ✄                                           ✍               ➝                                       ➤                                                   ➨                                                                       ➩                   ✎                                                                   ☛               ✡                                   ✄




                                                    ✁                                                           ➦                                           ✞                                               ✄                                                                       ✎                                                           ➠                                               ✄                                                                                                       ➝                                                                               ➡                                                       ✁                                                                                                                   ➠                                       ➝                                                                           ✎                                                           ☛                                                   ☞                               ✁                                                                           ☞                               ➢                                                                                                   ☛                                   ✝                           ➭                                                                       ✄                                                                       ✍               ➢                                                                                                               ➡                                           ✝                       ✍       ✄                                                               ➟                                                                                                                           ✟                                                           ☞                               ➝                                                       ➝                                                           ➡                                                               ➝                                                       ➡                                                               ➠                                                               ✍           ✁                                                                               ✝                   ➭                                                                                               ➫                                           ☛                                                           ✡                                               ✄                                                                                       ✁                                                                           ➭                                                               ➝                                                                           ➞                                                       ✎                                                   ☛                   ✞                                                                               ✞                                                       ☛                       ✁                                                       ☛                               ✄                                                       ➟                                                                                                           ➦                                           ✄                                                                                               ✍           ➝                                                                                   ➤                                                                                                                                   ✁                                                                               ☞                           ✄                                                                                                                           ➠                                       ➝                                                                                       ✎                                               ☛                                               ☞                       ➝                                                       ✍                   ✍               ✝                   ✎                                       ✂                                                           ➨




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ➵                                                                       ⑧                                                           ④                                                                                                                                   r                                                                                       ♣                                                                           ③                                                                           ⑩                                                           ✉                                                       r                                                       ❷                                                           ②                                           t                               ♣                                                       ✉                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ➸                                                                               ♣                                                                           ❸                       ❸                           ⑧                                               t                       r                                                       ✉                                   ⑧                                           ❸                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ❾                                                               ④                                                                                           ♣                                                           ⑤                                                           ⑦                                                   t                                                       ♣                                                               ③                                                               ⑩                                       ❸                           ⑧                                       ②                   ④                                                                                                               ➯                                   ⑦                               t                           r                                       ✉                       r                                                   ✈                                                   t                                           ✉                           ⑧                           t                   r   ✲




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✆                                                                                   ✝           ✞                                                           ✞                                                   ✝               ✞                                                       ✞                                                       ✝                       ✟                                                       ✟                                                           ✝                                               ✠                                                                               ✡                                                                   ✁                                                                                       ✟                                                           ☛                                       ✄                                                                                       ☞                                                                           ☎                                                                           ✌                                                                                                                                                                                   ✍   ✁                                                                                           ✎                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ✁                                           ✂                           ✄               ✁
                                                                                                                                            Case 18-14587-SDM                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Filed 11/20/18 Entered 11/20/18 09:25:24                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Document      Page 5 of 9


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ➵                                               ⑧                                           ④                                                                               r                                                                                                           ♣                                                                                       ③                                                                                       ⑩                                                                                   ✉                                                           r                                                                               ❷                                                                                                   ②                                               t                       ♣                                                                                               ✉                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ➸                                                       ♣                                               ❸                   ❸                           ⑧                                       t                               r                                       ✉                               ⑧                                           ❸                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ❾                                                           ④                                                               ♣                                   ⑤                       ⑦                                               t                                       ♣                                                   ③                                                       ⑩                                                               ❸                                       ⑧                                                               ②                                           ④                                                                                                                                                                               ➯                                   ⑦                                                                           t                                           r                                                               ✉                                           r                                                                   ✈                                                       t                                                                       ✉                                           ⑧                                                   t                                   r                                       ✲




                                                                                                                                                                                                                                                    ✠                                                       ✁                                                               ✟                                                       ✝           ☛                       ✁                                                               ✍                                               ò                                                                       ✎                                       ✄                                                                       ✍                                                           ➞                               ☛                           ➝                                                                           ✯                                           ✝               ✎                                   ✁                                                       ✎                                                   ➠                                               ✄                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           é                                                   ë                                                       ☎                                                   û                                                                               ú                                                       ✝               ✞                               ✞                                                       ✁                                                           ✎                                                                   ✍                                                       ✍       ☛                                       ✝           ➭                                                       ✁                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ð                                       é                           é                                           ➫               ✴                       é                                                       õ                                                       ➨                           ✴                                           é                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ê                                                                       ➨                           û                                                                   õ                                                           ✵




                            ✦                                   ñ                                                   ✎                                       ✍       ✄                                           ✞                                               ✞                                                                       ➝                                                   ☛                                       ✡                                               ✄                                                           ☞                       ➤                                                                   ✝               ✞                                           ✄                                                                           ➝                                               ☞               ➟                                               ✄                                                       ☞               ✄                                       ➟                                                                           ➦                                   ➢                                                                           ☛                                                   ✡                                                               ✄                                                                                                                                               ➠                                                   ➝                                                                                                           ➞                                                                                   ☞                                   ☛                                                           ➫                                               ☛                                                                   ✡                                                       ✄                                                                                                                           ✝                               ✎                                                                               ☛                                           ✄                                                                                       ☞                               ✄                                                               ✞                                                               ☛                                                                                           ☞                           ✁                                                                               ☛                   ✄                                                                                                                       ✞                                   ✡                               ✁                                                   ✍                           ✍                               ➦                                   ✄                                                                           ☛                                   ✡                                           ✄                                                                       ➠                                                   ➞                                                   ☞                               ☞           ✄                                                               ✎                                           ☛                                                   ✺                                           ➊                       ➈               ➈                                       ☞               ✁                                                   ☛               ✄                                                                           ✝                       ✎                                                       ☛                           ✡                                           ✝   ✞                                                                   ï                                                   ✝       ✞                                       ☛               ☞                   ✝                       ➠           ☛                                   ➨




                                ➁                           ➂                               ➏                               ➅                                           ➍                       ➃                                               →                                                       ➎                                                   ➎                                                           ➊               ➃                       ➊                               ➇                                           ➂                                                   →                                               ➈                                               ➌                                                   ➈               →                               ➊                       ➓                                                                   ➏                                                                   →                                       ➏                                                   ➂                                                       ➅                                       ➅                                                                   ➎                                                                                   ➅                                                                           ➎                                                                                   ➙




➻   ❺   ç       ✟       ♣                                           t                   ②                       ♣                                       ⑦                                                               t                                           ♣                                                                           ⑧                                                               ➀                                               ♣                                                       ②                                   ❷                                                                       ❸                                   ②                   r                                                   ⑦                                                               ⑥                                               ⑤                                                           ✉                           ✈                                       ⑤                                           ⑧                                           ⑦                                                       t                                                           t                                       ♣                                                                                                                                       ➺                                                                               ➺                                                                                                                           ✡                                                                                                       ❺                                                   ➘                                                                                           ❺                                   ➸                                                                                                           ❺                                                                       ☛                                                                                                                           ➷                                                                                           å                                                                   å                                                                       ❺




             
                    ➄                           ➅                               ➌                                   ➔                                                       ➇                                       ➂                                                   ➅                                                           ➙




                                        ➵                                                       ♣                                   ⑦                                           r                                           ❺                                                   ➁                               ➆                                                               ✂                       ✄                                                                       ➇                                               ➂                                                   ➅                                                               ☎                                           ➊                   ➏                                                                   ➌                                   ➄                                           ➅                                                       ➌                                   ➔                               ➅                                       ➎                                               ➐                                           ➃                       ➄                                                                   ➅                                                                                                                       ➍                                               ➅                                                                                       ➏                                                                   ➃                                                                                       ➇                                                                                   ➆                                                                                       ✆                                                                                                                   ☞                                                                               ➙                       ✞                                                                                                                       ➂                                                                                                   ➅                                                           ➅                                                                                   ➎                                                                                                   ➂                                                                                   ➇                                                                   ➃                                                                   ➣                                                                           ➅                                                                               ➌                                       ➇                                               ➓                                                               ↕                                   ➈           ➅                                                           ➃                   ➅                                                       ➎                                                                   ➇                                                       ➍                                                   ➍                               ➅                                               ↕                                                           ➍                           ➇                                   ➎                                               ➒                                                   ➌                               ➅                                               ➎                                           ➙




                                                    ✪                                               Ò                                   ➱                                                               ❮                           ➱                                                   Ï                                                                                           Ö                                                       Ø                       Ô                                                       Û                                                           ➱                                               ❮                                                               ❒                                                       Ü                                           ❐                           Ò                                                   Ø                       ❰                                                       Ú                                               Ö                                           ❮                                   Ö                                           Ý                                                                   ❮                                                               Ö                                                   Ú                                                                                                               Ò                                                                                                                                   Ù                                                                                                                       Ø                                               ×                                       ×                                                                   ✃                                                                                           ➱                                                                                                               ➱                                                                       Ü                                                           Ü                                                               ➱                                                               Ñ                                                                               ❐                                   Ø                           ä                                                                               ➱                                                                                                                   ❒                                                                   Ô                                                                                   ×                       ✫                                                                   Ø                       Ü                                               ❐                                   Ò                                   ➱                                                                           Ö                                       Ú                                                               Ú                                                   ×                       Ø                               Ñ                                       Ö                                                       ✃                                                           ×                       ➱                                                               ✃                                                   ❒                                           Õ                                                                       Ø                           Ô                                                                   ✬                                                   Ö                                       ❮                                       ❐                                               ✭                                                           ❒                                               Ü                                           ❐                       Ò                               Ø                   ❰                                           Ú                                                   ×                   Ö                           Ô                                                           Ø                   ❰                                                                   Ñ                                           Ò                                           ➱                                       Ñ                                               Ó                                   ➱                                       Û                                           Þ




                                    ➬                                                   ✡                               ✄                                                       ý                               ➞                                       ➟                                                               ✝                   ➠                                               ✝               ✁                                                               ✍                                           ✍                           ✝           ✄                                                       ✎                                       ✞                                                                   ➝                                                       ☞                                               ✎                               ➝                                                               ✎                                       ✟                               ➝                                       ✞                                           ✞                                           ✄                                                   ✞                                                                       ✞                                                                   ➝                                                                                                   ☞                                   ➢                                                                                       ➫                                                                                       ✎                                                                   ➝                                                                                                           ✎                                                                   ✟                                                                               ➞                                                                       ☞                                               ➠                                                                       ✡                                                                           ✁                                                               ✞                                                                           ✄                                                                                                                   ➭                                                                                                   ➝                                                                                           ✎                                                   ✄                                                                   ➢                                                               ✞                                       ✄                                                       ➠                                               ➞                                   ☞                   ✝           ☛                               ➢                                                                               ✝                               ✎                               ☛                   ✄                                                           ☞               ✄                                               ✞                                                   ☛                       ✞                                                                           ✞                                   ✄                                                       ➠                                       ➞                                       ☞                               ✝                   ✎                               ✂                                                           ☛                                       ✡                           ✄                                                                                   ➠                           ✍           ✁                                                       ✝           ➭                                                       ✞                                               ✍                   ✝   ✞                           ☛                   ✄                                       ➟                                                               ➦               ✄                                                   ✍           ➝                                       ➤                                                                                       ✝                           ➭                                               ✟                                   ✁                                               ✝                   ☞                               ✄                                                   î                       ✄                               ➭                                               ✟                                       ☛                           ✝               ➝                                                               ✎                                               ✞                                                                                               ☛                                           ➝                                                                                       ➤                                                                                           ✡                                                       ✝                   ➠                                                               ✡                                                                                   ☛                                                   ✡                                               ✄




                    
                                            ➟                               ✄                                                   ➦                               ☛                   ➝                                                       ☞                           ì                           ✞                                                               í                                               ➤                                                                       ➝                                                               ➞                                               ✍       ➟                                                                                       ✡                                           ✁                                   ➥                                       ✄                                                                                   ➦                           ✄                                           ✄                                                       ✎                                                       ✄                                                   ✎                                               ☛                                                               ✝                   ☛                                               ✍               ✄                                                                               ➟                                                                                                                                                   ➞                                                                               ✎                                                                       ➟                                                                                       ✄                                                                                       ☞                                                                                           ☎                                                                       ☎                                                                                                                   ñ                                                                                                       ➨                                       ✎                                                                                       ➨                       ✠                                                                                                       ➨                                                                           ✏                                                                                                       õ                                                           é                                                           é                                           ì                               ➦                                       í                               ➨                                   ñ                                                               ✎                                               ✍               ✄                                                       ✞                                           ✞                                                           ➝                                           ☛                                       ✡                                   ✄                                                                           ☞               ➤                                                               ✝       ✞                                           ✄                                                           ➝                                                               ☞                       ➟                                   ✄                                                   ☞                   ✄                                   ➟                                                                                   ➦                       ➢                                                                   ☛                       ✡                                   ✄                                                   ➠                               ➝                                   ➞                                       ☞               ☛                           ➫                           ✁                                                   ý                       ➞                                   ➟                                                       ✝           ➠                                           ✝               ✁                               ✍                                           ✍               ✝   ✄                                                       ✎                                               ➝                                                   ☞                       ✞                           ✄                                   ➠                                           ➞                                               ☞                               ✝           ☛                           ➢                                                                                                               ✝                   ✎                                                               ☛           ✄                                                                               ☞                       ✄                                                       ✞                                                       ☛                                                                               ✞                                               ✄                                                                                   ➠                                                                   ➞                                                       ☞                               ✝                       ✎                                                       ✂                                                                               ✁




                                                        ➠                           ✍               ✁                                           ✝           ➭                                                                                               ✍           ✝           ✞                                                   ☛                               ✄                                                   ➟                                                                                       ➦                                               ✄                                                       ✍   ➝                                                           ➤                                                                                       ➤                                                           ✝               ✍                       ✍                                           ➦                                   ✄                                                       ✁                                           ➥                                               ➝                                                       ✝   ➟                                                                           ✄                                                                               ➟                                                                                                                               ☛                                       ➝                                                                                                                               ☛                                                       ✡                                                                       ✄                                                                                                           ✄                                                                                   î                                                                   ☛                                       ✄                                                                                               ✎                                                                       ☛                                                                       ☛                                                           ✡                                                       ✁                                                                   ☛                                                                                                   ✝       ☛                                                                                           ✝                       ➭                                                                                                       ✟                                           ✁                                               ✝               ☞                           ✞                                                               ✞                                   ➞                                               ➠                                           ✡                                                                       ✄                                                   î                           ✄                                                                   ➭                                                                       ✟                                       ☛                                           ✝           ➝                                           ✎                                       ✞                                                                               ➞                                   ✟                                       ➝                                                           ✎                                               ✄                                                   ✎                                       ☛                           ☞                   ➢                                                           ➝                                           ➡                               ☛                                       ✡                   ✄                                                       ➝                                   ☞               ➟                                       ✄                                           ☞                               ➠                               ➝                                                   ✎                                       ➡                           ✝               ☞                   ➭                                                           ✝                   ✎                               ✂                                                               ☛                       ✡                                       ✄                                                       ✟                               ✍       ✁                                   ✎                                                                       ➞                                                       ✎                                                       ✍       ✄                                                                           ✞                                                                   ✞                                                                                   ☛                                   ✡                                                   ✄                                                                                                       ➠                                                               ☞                           ✄                                                                   ➟                                                                       ✝               ☛                       ➝                                                                           ☞                                                           ➡                                   ✝                   ✍       ✄                                               ✞




                                            ✁                                           ✎                                                   ➝                                               ➦                                   ý                           ✄                                                               ➠                                   ☛                                       ✝           ➝                                                                   ✎                                                               ➝                                                           ✎                                                                   ➝                                                                   ☞                                   ➦                                   ✄                                           ➡                           ➝                                                       ☞           ✄                                                       ☛                                       ✡                                   ✄                                                                       ➝                                                                                                       ➦                                                   ý                                   ✄                                                                                                       ➠                                               ☛                                                           ✝                   ➝                                                                                                       ✎                                                                                                               ➟                                                                   ✄                                                                               ✁                                                                       ➟                                                                                           ✍                                       ✝                                       ✎                                                           ✄                                                                                                               ✁                                                                               ✎                                                                           ✎                                                       ➝                                                                                                   ➞                                                                   ✎                                                                       ➠                   ✄                                           ➟                                                                               ✝                   ✎                                                                                                           ✁                                                               ☞               ☛                                                               ✮                                                       ➝                                                   ➡                                                       ☛                           ✡                                           ✄                                                                       ú                                                       ➝                                               ☛                               ✝               ➠                                   ✄                                                               ➝                                           ➡                                                       ✠                                                           ✡                               ✁                                               ✟                                   ☛                       ✄                                           ☞                                               ☎                       ✌                                               ✒                                           ✁                                                   ✎                               ➧                       ☞                           ➞                                           ✟                               ☛                               ➠                           ➢                                                                   ✠                                           ✁                                       ✞                                       ✄                                                                       ì                           ò                               ➡           ➡                               ✝           ➠                       ✝           ✁                                                       ✍                                                   ✯                                           ➝                                                                                       ☞                               ➭                                                                                                                                           ✌                                                       ë                                                       ✮                                                               ➩                                   í                                               ➨                                                                                           ï                                                                   ✄                                                                                   ➦                                       ☛                           ➝                                                                   ☞                                   ì               ✞                                       í




                                                        ✡                   ✄                                                   ☞                   ✄                                               ➦                                   ➢                                                                                       ➭                                                                   ➝                                                       ➥                                                   ✄                                                           ì               ✞                                                           í                                           ☛                                   ✡                                   ✄                                                                           ➠                           ➝                                                           ➞                                           ☞           ☛                                           ☛               ➝                                                                           ➡                                   ✝                       ✎                                                       ➟                                                                                                                           ☛                                                       ✡                                                                   ✄                                                                                                                               ✁                                                                                                       ➭                                                                                               ➝                                                                                                       ➞                                                                           ✎                                                           ☛                                                                       ➝                                                                                                   ➡                                                           ☛                                                                   ✡                                                   ✄                                                                                                       ý                                                       ➞                                                   ➟                                                                                   ✝                               ➠                                                           ✝           ✁                                                   ✍                                       ✍                       ✝           ✄                                               ✎                                                   ➝                                                           ☞                                           ✞                                           ✄                                                                   ➠                                   ➞                                           ☞                                       ✝       ☛                           ➢                                                                               ✝                           ✎                           ☛                   ✄                                                       ☞                       ✄                                   ✞                                           ☛                                                   ☛                           ✡                           ✁                                               ☛                                                   ✝               ✞                                                           ✁                                   ➥                                   ➝                                                   ✝   ➟                                               ✄                       ➟                                               ➤                                                               ✝               ✍                   ✍                       ➦                       ✄                                                           ☛                                   ☞           ✄                                               ✁                                   ☛                                       ✄                   ➟                                                                   ✁                                       ✞                                                           ✁                                                   ✎                                       ➞                                       ✎               ✞                                               ✄                                                           ➠                                               ➞                                                               ☞                               ✄                                                               ➟                                                                                                                   ➠                                           ✍           ✁                                                                       ✝                       ➭                                                                                                                                   ✝                               ✎                                                                                                                                                               ✁                                                                       ☞                       ☛                                                               õ                                                                   ☛                       ➝




                                            ☛                           ✡                                   ✄                                                   ✄                                           î                                               ☛               ✄                                                                       ✎                                           ☛                                                       ✁                                                           ✍                       ✍           ➝                                               ➤                                                                       ✄                                           ➟                                                           ➨                           ➬                                                           ✡                                           ✄                                                           ✁                                           ➭                                                               ➝                                                       ➞                                                           ✎                                                                       ☛                                           ➫                                                                                           ✝       ➡                                                                               ✁                                                                                                           ✎                                                               ➢                                                                                                   ➫                                                   ➝                                                                                       ➡                                                                               ☛                                           ✡                                                           ✄                                                                                                                                           ý                                           ➞                                                       ➟                                                                                   ✝                   ➠                                                                       ✝               ✁                                                                                           ✍                                                                   ✍                       ✝       ✄                                                                                       ✎                                                           ➝                                                           ☞                               ✞                                               ✄                                               ➠                                           ➞                                               ☞                               ✝       ☛                                   ➢                                                               ✝                       ✎                                       ☛                       ✄                                                       ☞                       ✄                                                           ✞                                   ☛                                           ☛                               ✡                                       ✁                                   ☛                                                               ✝       ✞                                                               ✎                                   ➝                                       ☛                                                       ✁                                           ➥                           ➝                                                       ✝           ➟                               ✄                                               ➟                                       ➤                                                       ✝                   ✍               ✍                                   ➦                   ✄                                                           ✟                               ✁                                                       ✝           ➟                                                                   ✝                           ✎                                   ➡                                           ➞                                   ✍               ✍                               ✁                                   ✞                                                           ✁                                       ✞                                   ✄                                       ➠                                       ➞                                                           ☞                   ✄                                                               ➟                                                                                                                           ➠                                       ✍               ✁                                                                           ✝                       ➭                                                                                                                       ➞                                                                               ✎                                   ➟                                                                       ✄                                                                           ☞                                                               ☛                                   ✡                                                   ✄




                                                        ✟                               ✍               ✁                                           ✎                                   ➨                                               ✎                                                   ✄                                                   ✄                                                                                                   ☎                                                       ☎                                                                   ñ                                                                       ➨                           ✎                                                           ➨                       ✠                                               ➨                                           ✏                                                                           õ                               é                                       é                                                       ì               ➡                               í                                           ✁                                                                               ✎                                                                   ➟                                                                                                                                           ✒                                                                                   ✁                                                                                                       ✎                                                                                       ➧                                                                           ☞                           ➞                                                                                           ✟                                                           ☛                                               ➠                                                       ➢                                                                                                                                           ø                                                                                               ➞                                                                       ✍               ✄                                                                                                       ✁                                                                                           ë                                                                               ë                                                                       ✌                                                               ì                   ➟                                       í                               ➨                                       ➩                   ➡                                               ➭                                                           ➝                                                           ☞                       ✄                                                                       ☛                                       ✡                               ✁                                                           ✎                                                               ➝                                                                   ✎                                           ✄                                                                   ✍                       ✝       ✄                                                       ✎                                                                   ✝       ✞                                                           ☛                   ➝                                                                       ➦                                               ✄                                                       ✁                                           ➥                                       ➝                                           ✝           ➟                               ✄                               ➟                                   ➫                                               ✟                                       ☞           ➝                                   ➥                               ✝       ➟                                           ✄                                                               ☛                               ✡                                   ✄                                                                   ✝                       ✎                       ➡                   ➝                                               ☞                               ➭                                                   ✁                           ☛                   ✝       ➝                                   ✎                                                           ✞                                               ✄                                                                   ✟                                                       ✁                                                                                   ☞                               ✁                                                       ☛                               ✄                                                               ✍               ➢                                                                                   ➡                               ➝                                                                               ☞                                                                   ✄                                                           ✁                                                                       ➠                                                       ✡                                                                                           ✍                   ✝           ✄                                                       ✎                       ➨




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❿                                                                   ②                               r                                                                   ⑦                                                                                                   ②                                           ❷                                                           r                                                       ⑦                                                                   t                                           ②                                           ③                   ②                                               ⑩                                                           ⑧                                                           t                                           ②                       ♣                                                                       ⑦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ➾                                           ⑩                                                                       ♣                                                       ⑤                                                                   ⑦                                                                           t                           ⑨                                                                   ❶                                                                           ⑩                                                           ♣                                                               ⑤                                                                           ✉                                                   t                       ❶




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❿                                           ②                               r                               ⑦                                                                               ⑧                                               ④                                                                                   ♣                                               ⑤                                                   ⑦                                                               t                                                   t                           ♣                                                                       s                                                       r                                                                                                           ➘                                                               r                                   ⑩                                   ⑤                                                   ✉                                   r                                           ❷                                                                       ⑧                                       ④                                                               ♣                                       ⑤                                   ⑦                               t                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ❹                                       ⑤                                                   ❷                                                           ❽                                                                           ④                                                                                                                   r                                                       ⑦                                                           t                                                               ❷                                                                       ⑧                                                                       t                               r                                                                       ❶                                                               ❷                                                               ⑧                                                               t                                       r                                                                                   ♣                                           ③




                                                                                                                                                                                                                                                                                                                    ➵                                                                   ⑧                                                       ④                                                                                   r                                                                           ♣                                                           ③                                                   ⑩                                               ✉                       r                                                   ❷                                                   ②                       t                       ♣                                               ✉                                                                                                                                                                                                                                                   ❻                                                                                               ✉                                                               ♣                                                                                   ⑥                                                                                               r                                                                               ✉                                                               t                                                       ⑨                                                                                                               ✈                                                                           ⑤                                                                                   s                                                           ❹                                                                   r                                                                                       ⑩                                                                       t                                                                           t                                       ♣                                                                                                                           ❸                                   ②                                       r                                                                   ⑦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ♦                                               ⑨                                               ⑥                                       r                                                           ♣                                               ③                                               ❸               ②                       r                                   ⑦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ⑧                                                       ➀                                                       ♣                                               ②                   ❷                                                       r                                               ❷                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✉                               r                                       ④                                                                           ⑧                                           ②                   ⑦                                               ②                   ⑦                                               ❽                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ❸                       ②               r                                                       ⑦                                                                                                       ✉                                           r                                                                           ⑩                                                       ♣                                                               ✉                                           ❷                                                                   ②                           ⑦                                                                               ❽                                                                       ❶                                                       ⑩                                                                   ♣                                                                       ⑤                                                                   ⑦                                                       t                                   ⑨                                       ❶




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ⑩                                           ♣                                                               ⑤                                                                       ✉                                               t                                               ❶                                               s                                                                   ♣                                                                       ♣                                                               ➽                                                                                                           ⑧                                                               ⑦                                                               ❷                                                                                                       ⑥                                                                       ⑧                                                       ❽                                                           r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ⑦                                                                   ⑤                                                                       ④                                                                                               s                                                                                       r                                                           ✉                                       ➹




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ☎                                                                   é                                                                               ➡                                               ☛                                                                                                                                                                                               ✁                                                                                   ✝                                   ✎                                                               ☛                                           ✝                                       ✎                                           ✂                                                                                                                                                               ÷                                                       ✁                                                                       ➟                                                                   ➟                                                                           ✄                                                                                           ☞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ì                       ð                                                                                   ✁                                                                                                       ë                                                                               ë                                                                                       í                                                                                   ➫                                                                                           ✶                                               ✎                                                               ➝                                                                                                       ✎                                                   ➢                                                                                                                               û                                                                                           ✌                                                                       ✝                               ✎                                                                                               ✯                                                                       ✩                                           ✞                                                                                                   ➬                                                                               ➥                                                                           ➫




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                é                                                                               ë                                                                               ☎                                                                           é                                                                                                                                       ì                           ð                                                                                                       ☎                                                                                           ➫                                           ë                                                                   ë                                                                               ë                                                                       í                                                                               ✶                                               õ                                                                           ✁                                                                                       ✝                               ✎                                                                                               ø                                                                                                           ➠                                           ✁                                                                                                                       ✯                                                                       ✩                                   ✞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ì                                       ð                                                                                               ✴                                                                                   õ                                                                                   ë                                                               ö                                                                           ú                                                                                           ò                                                                                               ➬                                                                                                                                           ✧                                                                                   ✼                                                                                                               ✧                                                                                           ✆                                                                                                                                                                                       ➬                                                                                           í                                                                           ✶




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✆                                                                                                                   ➞                                                                                       ☞                                           ☞                               ✁                                                                                       ➢                                                                                                                                                                                                                               ☞                                   ✄                                                                           ✞                                                                   ✞                                                                           ➞                                                                                                       ☞                               ✄                                                                                                               ✳                                                                                                                   ✁                                                                               ✞                                                                           ✡                                                               ✄                                                                               ☞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ì                                       ð                                                                                               ✴                                                                               ë                                                                                   í                                                                                           ✶                                       ø                                                                                               ✁                                                                                   ➠                                                                                                                       ✎                                                                       ☛                                           ✄                                                                                               ☞                                       ✄                                                                       ➝                                                                                                                               ✎                                                                   ➢                                                                   ✞                                                               ☛                                       ✄                                                                                   ➭




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ì                   ð                                                                                                       ☎                                                   é                                                                                                       õ                                                                                   í                                                                                           ✶                       ✸                                                                                                       ✁                                                                                   ☞                                                       ✝                   ➝                                                                                           ➞                                                       ✞                                                                                                                                   ✎                                                                                   ✄                                                                       ☛                                                                                   ò                                                                                       ➡                                                                                           ✽                                                                                   ✁                                                                               ✎                                                           ➟




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ➬                                                                                               ➝                                                                           ➝                                                                                                           ✍       ✞                                                                                           ì                                   ð                                                                                                       ☎                                                                                       õ                                                                   ë                                                                               í                                                                               ➫                                                                       ✶                                                   ò                                                                                                                       ➧                                           ✄                                                                           ✄                                                                   ➡                               ✄                                                                                                                                   ï                                                                                       ☞                                               ✝                           ✍                               ✍




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✎                                                                   ✄                                                                                   ☛                                                       ì                               ð                                                                                               õ                                                                                   ë                                                                               í                                                                                                   ✶                                               ê                                               ➡                                           ☛                                                                                                                                                                           ✁                                                                                               ✝                               ✎                                                                   ☛                                                   ✝                           ✎                                                           ✂                                                                                                                           ÷                                                           ✁                                                                       ➟                                                               ➟                                                                           ✄                                                           ☞                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ñ                                                                                           ✠                                                                           ✠                                                                                                           ✯                                                                       ✝               ✎                                                       ✁                                                                           ✎                                                                       ➠                                                           ✝                       ✎                                                       ✂




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ù
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ì                           ð                                                                                                       ☎                                                                           û                                                                                   õ                                                                                       í                                           ➫                                                                                               ✶                                                                                                                           ☞                                       ➝                                                                                           ✟                                                       ✁                                                                                               ✎                                                                           ✄                                                                                                                               ✒                                                                               ➦                                                       ★                                                                                                                                                                                                                               ☞                                               ✝                           ✍                               ✍                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ✎                                           ☛                           ✁                                                       ☛                                   ✄                                                                               ➭                                                                           ✄                                                                               ✎                                           ☛                                                           ✍                                                                                                   ➭                                                                                   ✄                                                                           ✎                                                   ➟                                                                               ➭                                                                                       ✎                                       ✄                                               ☛




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✆                                                                                                       ✄                                                                                   ➟                                                                                               ✝                               ➞                                                                                       ➭                                                                                                                                                                           ✎                                                                                   ✝               ✾                                                                           ✄                                                                                   ì                                       ð                                                                                               ☎                                                                                   õ                                                                           ë                                                                       í                               ➫                                                                                   ✶                                       ï                                                                               ✄                                                               ✄                                                                                       ✟                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✯                                                           ✝                                       ✍       ✄                                                                                                       ú                                                                           ➞                                                                           ➭                                                                                                   ➦                                   ✄                                                                                   ☞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✯                                                                               ☞                               ➢                                                                               ✄                                                                                                   ☞                                                                                               ÷                                               ✁                                                                                                   ☞                               ✂                                                                       ✄                                                                                                                               é                                                                                                                                   ✒                                                                                           ➞                                                                   ☞                                           ✎                                                                       ✄                                                                               ☞                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               é                                                               ë                                                       ☎                                                                           ✴                                               é                                                                   ê                                                                   õ                                                       û                                                   é                                                                               õ                                                       é                                                                               ✒                                                                                               ➝                                                                                   ✎                                                                   ➡                                       ✝               ✍               ✄




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ì                                   ð                                                                                                   û                                                                                   õ                                                                           í                                                   ➫                                                                                   ✶                                               ✌                                                                   é                                                                                       ✝                               ✎                                                                                       ✸                                                                                                               ✝               ✾                                                                                                           ✝       ➝                                                                                           ✎                                                                                               ✯                                                                       ✩                                           ✞                                                                                                   ➬                                                                           ➥                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ú                                           ➝                                                           ✎                           ö                                   ✟                                               ➞                               ☞                               ➠                                   ✡                           ✁                                   ✞                                               ✄                                                                                                                                                                                                                   ➤                                                                               ✝               ☛                                                   ✡                                                                                           ☛                                   ✡                                                   ✄                                                                                                       ò                                                               ➡                                       ➡                                                   ✝                           ➠                                       ✄                                                                                                   ➝                                                               ➡                                                       ☛                                           ✡                                               ✄




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ì                                   ð                                                                                               ê                                                                                       ë                                                                       í                                                       ➫                                                                               ✶                                               ☎                                                                       é                                                                                   ✝                                   ✎                                                                                                           ø                                                                                                   ➠                                                                   ✁                                                                                                                                   ✠                                                                               ➝                                                                                   ✍       ➝                                                                                               ☞                                                                   ➬                                                                               ➥                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ➭                                                   ➝                                                           ✎                               ✄                                   ➢                                                                   ✍                   ✝           ✄                                       ✎                                                   ➝                                                       ✎                                                                                                                                                               ✆                                                                       ✝       ✞                                                   ✞                                                                                   ✝       ✞                                                                   ✞                                                       ✝                                   ✟                                                   ✟                                                       ✝                                                       ✎                                                                           ✄                                                                           ➠                                                           ☞                       ✄                                                           ☛                               ✁                                                                               ☞                           ➢                                                                       ➝                                           ➡




                                                                                                                                                                                                                                                    ø                                                       ✄                                                               ✟                                                       ➞                                                               ➦                                           ✍                       ✝               ➠                                                                           ✯                                                   ✝                   ✎                                   ✁                                               ✎                                           ➠                                       ✄                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ì                       ð                                                                       ✁                                                                                           ë                                                                                               í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ð                                                   é                                                               ➫                               ✌                               ë                                                           õ                                       ➨                           ë                                                   ë                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ð                                               ✴                                       õ                                               ë                                           ➨               ë                                       ë                                                                                                                                                                                                                                                                   ✡                       ➝                                                   ➞                               ✞                                           ✄                                               ✡                                       ➝                                   ✍           ➟                                                               ✂                                       ➝                                   ➝                                                   ➟                                   ✞                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ✎                                                           ☛                               ✁                                                               ☛                                       ✄




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ñ                                                                                           ✠                                                                           ✠                                                                                                           ✯                                                                       ✝               ✎                                                       ✁                                                                           ✎                                                                       ➠                                                           ✝                       ✎                                                       ✂




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✎                                           ☛                           ✁                                                       ☛                                   ✄                                                                               ➭                                                                           ✄                                                                               ✎                                           ☛                                                           ✍                                                                                                   ➭                                                                                   ✄                                                                           ✎                                                   ➟                                                                               ➭                                                                                       ✎                                       ✄                                               ☛




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✯                                                           ✝                                       ✍       ✄                                                                                                       ú                                                                           ➞                                                                           ➭                                                                                                   ➦                                   ✄                                                                                   ☞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        é                                                               ë                                                       ☎                                                                           ✴                                               é                                                                   ê                                                                   õ                                                       û                                                   é                                                                               õ                                                       é                                                                               ✒                                                                                               ➝                                                                                   ✎                                                                   ➡                                       ✝               ✍               ✄




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ú                                           ➝                                                           ✎                           ö                                   ✟                                               ➞                               ☞                               ➠                                   ✡                           ✁                                   ✞                                               ✄                                                                                                                                                                                                                   ➤                                                                               ✝               ☛                                                   ✡                                                                                           ☛                                   ✡                                                   ✄                                                                                                       ò                                                               ➡                                       ➡                                                   ✝                           ➠                                       ✄                                                                                                   ➝                                                               ➡                                                       ☛                                           ✡                                               ✄




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ➭                                                   ➝                                                           ✎                               ✄                                   ➢                                                                   ✍                   ✝           ✄                                       ✎                                                   ➝                                                       ✎                                                                                                                                                               ✆                                                                       ✝       ✞                                                   ✞                                                                                   ✝       ✞                                                                   ✞                                                       ✝                                   ✟                                                   ✟                                                       ✝                                                       ✎                                                                           ✄                                                                           ➠                                                           ☞                       ✄                                                           ☛                               ✁                                                                               ☞                           ➢                                                                       ➝                                           ➡




                                                                                                                                                                                                                                    ➬                                                           ➝                                                       ➤                                                                       ✄                                                                       ☞                                                       ÷                                   ➝                                               ✁                                                           ✎                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           é                                                                                               ✎                                                                       ➟                                                                                                                                                   ÷                                                                   ✝           ✄                                                                                                       ✎                                                                                                   ➝                                                                                               ✎                                                                                                       é                                                                                                                   ➬                                                                   ✸                                                                                           ✞                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ð                                                           ☎                                                       ➫                               ë                               ë                                                           ë                                       ➨                           ë                                                   ë                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ð                                                   ë                                               ➨                   ë                                       ë                                                                                                                                                                                                                                                                                                           ✡                       ➝                                                   ➞                               ✞                                           ✄                                               ✡                                       ➝                                   ✍           ➟                                                               ✂                                       ➝                                   ➝                                                   ➟                                   ✞                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ✎                                                           ☛                               ✁                                                               ☛                                       ✄




                                ➁                           ➂                               ➏                               ➅                                           ➍                       ➃                                               →                                                       ➎                                                   ➎                                                           ➊               ➃                       ➊                               ➇                                           ➂                                                   →                                               ➈                                               ➌                                                   ➈               →                               ➊                       ➓                                                                   ➏                                                                   →                                       ➏                                                   ➂                                                       ➅                                       ➅                                                                   ➎                                                                                   ➅                                                                           ➎                                                                                   ➙




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✆                                                               ✝       ✞                                                   ✞                                           ✝       ✞                                   ✞                                               ✝                       ✟                                               ✟                                                       ✝                                       ✠                                                           ✡                                   ✁                                                                       ✟                                   ☛                       ✄                                                               ☞                                               ☎                                           ✌                                                                                                                           ✍       ✁                                                           ✎                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ✁                                                           ✂                                                           ✄                                                               õ
                                                                                                                                                                                                                                                 Case 18-14587-SDM                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Doc 5                                                                                                                                                                                                                                                                                                                                   Filed 11/20/18 Entered 11/20/18 09:25:24                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Document      Page 6 of 9


➻    ❺   ➷               ➘                       ⑤                                                       ✉                               ✉                                               r                                                               ⑦                                                                                           ❷                                                                                               r                                                                   ✉                                                                   ♣                                                                                   ③                                                           ⑩                                                   ♣                                                               ❸                   ❸                               ⑧                                                           t                                   r                                               ✉                                               ⑧                                                       ❸                               ❺




                  
                                         ➄                                               ➅                                               ➌                                                               ➔                                                                                                   ➇                                                                               ➂                                                                                   ➅                                                       ➙




                                                                                 ➵                                                                       ♣                                                                               ⑦                                                                               r                                                                               ❺                                                                               ➁                               ➆                                                                       ✂                       ✄                                                                                       ➇                                                               ➂                                       ➅                                                                       ☎                                                   ➊                       ➏                                                                       ➌                                                       ➄                                                       ➅                                                               ➌                                                       ➔                                       ➅                                               ➎                                                       ➐                                               ➃                       ➄                                           ➅                                               ➍                       ➅                                   ➏                                       ➃                               ➇                                   ➆                                   ✆                                                   ☞                               ➙                   ✿                                           ➂                               ➅                               ➅                                   ➎                                                       ➂                                   ➇                           ➃                       ➣                               ➅                                                           ➌                                           ➇                                       ➓                                       ↕                           ➈                       ➅                               ➃                   ➅                           ➎                                                           ➇                                       ➍                                       ➍               ➅                                   ↕                                       ➍                   ➇                               ➎                                       ➒               ➌                                           ➅                                   ➎                               ➙




                             
                                                                         ➬                                                                       ✡                                                           ✄                                                                                                           ➟                                                                               ✄                                                                                       ➦                                                   ☛                               ➝                                                                                       ☞                               ì                       ✞                                                       í                                                       ✄                                                               ✍       ✄                                                                       ➠                                   ☛                                                       ☛                                   ➝                                                                                   ✞                                                                       ➞                                               ☞                       ☞                   ✄                                                       ✎                                               ➟                                       ✄                                           ☞                               ☛                       ➝                                                       ✄                               ✁                                           ➠                                   ✡                                               ➠                   ☞                       ✄                               ➟                                       ✝       ☛               ➝                                   ☞                                       ✍               ✝   ✞                               ☛                   ✄                               ➟                                               ➦                               ✄                                           ✍   ➝                                               ➤                                                   ☛                       ✡                           ✄                                                               ➠               ➝                                           ✍               ✍       ✁                                           ☛               ✄                                       ☞                   ✁                                   ✍                           ☛                               ✡                       ✁                                   ☛                   ✞                                           ✄                                   ➠                                   ➞                       ☞               ✄                   ✞                           ☛                           ✡           ✄                               ➠               ☞           ✄               ➟                       ✝   ☛       ➝               ☞           ó   ✞                       ➠               ✍       ✁                   ✝       ➭                   ➨                           ➬                       ✡       ✄                       ➟                   ✄                           ➦       ☛       ➝                       ☞       ì   ✞           í           ☞   ✄           ★                   ➞   ✄               ✞       ☛               ☛   ✡                   ✁       ☛                   ➞       ✟               ➝           ✎




                                                                                                 ➠                                   ➝                                                                                   ✎                                           ➡                                                           ✝                               ☞                                                   ➭                                                                                               ✁                                                       ☛                                                   ✝                   ➝                                                               ✎                                                                       ➝                                                           ➡                                                   ☛                                           ✡                                                           ✝       ✞                                                                                               ✟                                                   ✍       ✁                                                                       ✎                                                                       ☛                               ✡                                   ✄                                                                                   ✞                               ☛                           ✁                               ➢                                                               ➞                                       ✎                           ➟                                   ✄                                       ☞                                   ☎                                   ☎                                           ñ                                               ➨               ✎                                   ➨               ✠                                               ➨                                   ✏                                           ✌                               ê                           é                                           ì           ✁                                               í                                           ➦                   ✄                                                   ☛               ✄                                               ☞                       ➭                                       ✝                   ✎                               ✁                                           ☛                   ✄                       ➟                                                   ✁                                       ✞                                                       ☛           ➝                                       ☛                                   ✡                           ✄                                                       ➠               ➝                               ✍           ✍   ✁                   ☛               ✄                           ☞       ✁                   ✍       ➝                           ✎           ✍   ➢                                   ✁       ✎                       ➟                       ☛       ✡               ✁                   ☛           ☛               ✡           ✄                           ✞               ☛   ✁               ➢                       ➞                       ✎               ➟           ✄                       ☞           ✏               ☎           ✌           ë           ☎               ➦           ✄                   ☛       ✄               ☞   ➭                       ✝       ✎       ✁               ☛       ✄       ➟           ✝   ✎




                                                                                     ✁                                                           ✍                           ✍                                                                   ☞                   ✄                                                                                   ✞                                                                                                   ✟                                           ✄                                                                               ➠                                                   ☛                               ✞                                                           ➨                                                               ✍                                                                               ✎                                                   ➢                                                                               ✁                                                           ✍                                   ✍           ➝                                               ➤                                                                           ✄                                                       ➟                                                                                   ➞                                                       ✎                                       ✞                               ✄                                               ➠                           ➞                                       ☞                   ✄                               ➟                                                               ➠                               ✍           ✁                       ✝                       ➭                                                                   ☞       ✄                                   ✞                               ➞                               ✍       ☛                           ✝               ✎                       ✂                                               ➡                   ☞           ➝                                           ➭                                                                   ☛                               ✡                               ✄                                   ➟                                               ✝       ✞                                       ✟                       ➝                           ✞                                               ✝       ☛                           ✝           ➝                                       ✎                                           ➝                                       ➡                               ☛                       ✡                           ✄                                                   ➠                                   ➝                               ✍               ✍       ✁                           ☛               ✄                           ☞           ✁                       ✍                       ➤                       ✝       ✍       ✍                   ➦           ✄                       ☛               ☞           ✄       ✁                   ☛           ✄           ➟                               ✝   ✎                                               ✁                   ☞       ☛           õ                       ➦               ✄                       ✍       ➝               ➤                       ➨




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ➵                                                   ⑧                                   ④                                                           r                                                   ♣                                           ③                               ⑩                               ✉               r                                       ❷                                   ②               t                   ♣                                   ✉                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ➸                   ♣                       ❸       ❸       ⑧               t       r               ✉           ⑧               ❸




                                                                 ➁                                   ➂                                               ➏                                                                   ➅                                                               ➍                                                   ➃                                                                                   →                                                                   ➎                                                                   ➎                                                                       ➊                       ➃                       ➊                       ➇                                                               ➂                                               →                                                   ➈                                                       ➌                                                   ➈                       →                                           ➊                               ➓                                                                                       ➏                                                                                       →                                               ➏                                                           ➂                                                           ➅                                               ➅                                           ➎                               ➅                               ➎                                       ➙




    Part 4:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Treatment of Fees and Priority Claims

ç    ❺   ➺               ❀                                   r                                               ⑦                                                       r                                                                           ✉                                               ⑧                                                                               ❸




                     ➬                               ☞                   ➞                                               ✞                                               ☛                                           ✄                                                           ✄                                                                                                       ó               ✞                                                                                                       ➡                           ✄                                                                   ✄                                                                       ✞                                                                           ✁                                                               ✎                                   ➟                                                                                               ✁                                                               ✍                   ✍                                       ✁                                                                           ✍                       ✍       ➝                                                               ➤                                                                   ✄                                           ➟                                                                                   ✟                                           ☞                                       ✝   ➝                               ☞                       ✝           ☛               ➢                                                               ➠                           ✍           ✁                                       ✝                   ➭                               ✞                                   ➫                                   ✝               ✎                           ➠                               ✍       ➞                               ➟                                           ✝               ✎                       ✂                                                   ➟                   ➝                                           ➭                                               ✄                                           ✞                                       ☛           ✝       ➠                                               ✞                                           ➞                               ✟                               ✟                   ➝                                                   ☞       ☛                                                       ➝                                   ➦                           ✍               ✝           ✂                               ✁                                       ☛                       ✝       ➝                               ✎                                   ✞                                       ➝                                       ☛                   ✡                   ✄                           ☞               ☛                       ✡           ✁                       ✎                       ☛           ✡               ➝               ✞                   ✄                   ☛               ☞           ✄           ✁                   ☛   ✄               ➟                           ✝               ✎                       ✏               ✁               ➨               õ               ➫               ➤                           ✝   ✍   ✍               ➦               ✄           ✟               ✁           ✝   ➟                   ✝   ✎               ➡       ➞           ✍       ✍           ➤               ✝   ☛       ✡           ➝               ➞               ☛




                             ✟       ➝                                           ✞                                               ☛                                       ✟                                                               ✄                                                                       ☛                                                   ✝                   ☛                                                               ✝           ➝                                                                           ✎                                                                                                           ✝                       ✎                                       ☛                           ✄                                                           ☞                           ✄                                                       ✞                                                   ☛                                   ➨




ç    ❺   å               ♦                   ✉                       ⑤                                                               ✈                                                                   t                                       r                                                                           r                                                                                   ➲                                           ✈                                                                                           ③                                   r                                                                       r                                                           ✈




                     ➬                               ☞                   ➞                                               ✞                                               ☛                                           ✄                                                           ✄                                                                                                       ó               ✞                                                                                                       ➡                           ✄                                                                   ✄                                                                       ✞                                                                           ✁                                                               ☞                       ✄                                                                                   ✂                                                           ➝                                               ➥                                                           ✄                                                               ☞                                   ✎                                                   ✄                                               ➟                                                                                   ➦                                       ➢                                                               ✞                                               ☛       ✁                                   ☛                               ➞                           ☛                   ✄                                               ✁                                               ✎                               ➟                                               ➭                                               ✁                               ➢                                                   ➠                           ✡                                   ✁                                   ✎                           ✂                               ✄                                           ➟                                       ➞                               ☞                               ✝               ✎                           ✂                                               ☛                       ✡                           ✄                                                               ➠               ➝                                           ➞                                       ☞           ✞                                           ✄                                                   ➝                           ➡                                       ☛                               ✡                               ✄                                   ➠                               ✁                                   ✞                           ✄                                       ➨




ç    ❺   ➻               ❾                               t                   t                                   ♣                                                           ✉                                                       ⑦                                                                               r                                                                               ⑨                                                                               ➲                                   ✈                                                                                           ③                                           r                                                   r                                                                   ✈




                                 
                                                                                                                                     ú                                                                       ➝                                                                                                                           ✍               ➝                                                                                       ➝                                                                               ➧                                                                       ➡                                           ✄                                                       ✄                                                                       ô                                                                                                                       ð                                                                                                               ✌                                           ➫                       ✁                                                                       ë                                                               ë                                                               ➨           ë                                               ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ➨




                                                                                                                             ➬                                                                   ➝                                                               ☛                                       ✁                                                                                                   ✍                                                           ✁                                                           ☛                               ☛                               ➝                                                                                       ☞                       ✎                                                   ✄                                           ➢                                                                                   ➡                           ✄                                                   ✄                                                                                               ➠                                                           ✡                                           ✁                                                                       ☞                               ✂                                               ✄                                           ➟                                                           ô                                                                                                                                                   ð                                                                       ✌                               ➫       ✁                                           ë                                   ë                               ➨       ë                                   ë

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ➨




                                                                                                                             ✍                                                                       ☛                                       ☛                       ➝                                                                                                   ☞                                                   ✎                                                               ✄                                                       ➢                                                                                                       ➡                           ✄                                                       ✄                                                                                           ✟                                                       ☞                   ✄                                                           ➥                                                           ✝       ➝                                                                                   ➞                                   ✞                                                               ✍       ➢                                                                                                   ✟                           ✁                                                       ✝               ➟                                                       ô                                                                                   ð                                                                               ☎                               õ                                   û                                   ➨               ë                               ë

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ➨




                                                                                                                             ✍                                                                       ☛                                       ☛                       ➝                                                                                                   ☞                                                   ✎                                                               ✄                                                       ➢                                                                                                       ➡                           ✄                                                       ✄                                                                           ☛                               ➝                                                                                                   ➦                                               ✄                                                                                       ✟                                               ✁                                                                       ✝           ➟                                                                                           ✝                       ✎                                                                       ✟                                               ✍               ✁                                               ✎




                                                                                                                                     ✟                                               ✄                                                                               ☞                                                                                           ➠                                                       ➝                                                                                           ✎                                               ➡                                               ✝                                   ☞                                   ➭                                                                   ✁                                               ☛                                               ✝   ➝                                                                       ✎                                                                           ➝                                                           ☞                           ➟                                                       ✄                                                                       ☞                                       ô                                                                                                                                                                                                                                                                                                                           ð                                                                       ✌                               ➫       é                                       ✁                                       ✌                               ➨       ë                                   ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ➨




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ➨                               ì                       ✎                                   ➞                               ➦                       ý               ✄                                                       ➠                               ☛               ☛                   ➝                                                           ✁                                   ✟                               ✟                               ☞               ➝                               ➥                                               ✁                                           ✍               ➝                                   ➡                                                       ✯                               ✄                           ✄                                               ✍                                           ✟                                           ✟                       ✍               ✝   ➠               ✁                   ☛                   ✝       ➝                           ✎           ➨               í

                                                                                                                                     ✽                                                                       ➝                                                                               ➞                                                                               ☞                                                       ✍                   ➢                                                                                       ➡                           ✄                                                                               ✄                                                                   ô                                                                                                                           ð




ç    ❺   ç               ❻                       ✉                           ②                               ♣                                                       ✉                                                           ②                       t                                                   ⑨                                                                                                                           ⑩                                                                   ❸                           ⑧                                                                   ②                                           ④                                                                                           ✈                                                                           ♣                                                           t                                   ①                                                           r                                                       ✉                                                                           t                               ①                                                               ⑧                                                                   ⑦                                                                   ⑧                                               t                               t                               ♣                                               ✉                                       ⑦                       r                                           ⑨                                           ➲               ✈                                                   ③                   r                                   r                           ✈                                                   ⑧                                   ⑦                                   ❷                                           t                           ①                                   ♣                                       ✈                                   r                                       t                       ✉               r                                       ⑧                                       t                           r                                       ❷                                               ②           ⑦                                                       ☛                                               ç                               ❺                       ➷                                       ❺




                  
                                         ➄                                               ➅                                               ➌                                                               ➔                                                                                                   ➇                                                                               ➂                                                                                   ➅                                                       ➙




                                                                                 ➵                                                                       ♣                                                                               ⑦                                                                               r                                                                               ❺                                                                               ➁                               ➆                                                                       ✂                           ✄                                                                                   ➇                                                               ➂                                       ➅                                                                       ☎                                                   ➊                       ➏                                                                       ➌                                                       ➄                                                       ➅                                                               ➌                                                       ➔                                       ➅                                               ➎                                                       ➐                                               ➃                       ➄                                           ➅                                               ➍                       ➅                                   ➏                                       ➃                               ➇                                       ➆                                   ✆                                               ✞                               ➙       ✞                                                       ➂                               ➅                               ➅                                       ➎                                                   ➂                                   ➇                           ➃                       ➣                               ➅                                                           ➌                                           ➇                                       ➓                                       ↕                           ➈                       ➅                               ➃                   ➅                           ➎                                                           ➇                                       ➍                                       ➍               ➅                                   ↕                                       ➍                   ➇                                   ➎                                   ➒               ➌                                           ➅                                   ➎                               ➙




                             

                                                                                             ➩                       ✎                                           ☛                                   ✄                                                                               ☞                                               ✎                                                                   ✁                                                                                       ✍                                                           ø                                                                           ✄                                                           ➥                                                   ✄                                                           ✎                                                       ➞                                               ✄                                                                                                       ✎                                           ✄                                                                               ☞                   ➥                                                               ✝                               ➠                       ✄



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ð

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ➨




                                                                                             ✆                                                                               ✝               ✞                                                       ✞                                                                                           ✝           ✞                                                                               ✞                                                                               ✝                   ✟                                                               ✟                                                                       ✝                                               ï                                                           ✄                                                               ✟                                           ☛                                               ➨                                               ➝                                           ➡                                                                                   ø                                                       ✄                                                   ➥                                               ✄                                                                   ✎                                               ➞                                           ✄



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ð

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ➨




                                                                                             ò                                                               ☛                                               ✡                                               ✄                                                                                                   ☞




                                                                             ð




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ➨




ç    ❺   ➷               q                               ♣                                                   ④                                                                                                   r                                                           ✈                                                                                   t                                                   ②                                           ⑩                                                                                               ✈                                                                   ⑤                                                                   ⑥                                                                   ⑥                                                   ♣                                                           ✉                                       t                                                               ♣                                                           s                                                                           ❸                   ②                           ❽                                                           ⑧                                                       t                                           ②           ♣                                                           ⑦                                                   ✈                                           ❺




                                                                 ➵                                                                           ♣                                                                               ⑦                                                                       r                                                                               ❺                                                                                       ➁                       ➆                                                                           ✂                           ✄                                                                                   ➇                                                           ➂                                               ➅                                                                   ☎                                                       ➊                           ➏                                                                       ➌                                               ➄                                                               ➅                                                       ➌                                                       ➔                                           ➅                                                   ➎                                               ➐                                                   ➃                           ➄                                       ➅                                               ➍                       ➅                                       ➏                                       ➃                                   ➇                               ➆                                   ✆                                           ✞                                   ➙                   ✿                                                   ➂                               ➅                           ➅                               ➎                                                           ➂                               ➇                               ➃                   ➣                                       ➅                                                   ➌                                       ➇                                           ➓                                       ↕                                   ➈                   ➅                               ➃               ➅                               ➎                                                       ➇                                       ➍                                               ➍           ➅                                   ↕                                   ➍                   ➇                                       ➎                                   ➒                   ➌                                   ➅                               ➎                                       ➙




                     
             ï                   ñ                                                               ✧                                                                               ➬                                                                                       ò                                                                                                                       ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ✆                                                   ✝       ✞                                   ✞                           ✝           ✞                               ✞                                               ✝       ✟                                       ✟                           ✝                               ✠                                       ✡                                       ✁                                           ✟                       ☛               ✄                                               ☞                                       ☎                                   ✌                                                                                   ✍           ✁                                       ✎                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✁       ✂   ✄           ê
                                                                                                                                                                                 Case 18-14587-SDM                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Doc 5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Filed 11/20/18 Entered 11/20/18 09:25:24                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Document      Page 7 of 9


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ù
                                                                                                                                                                                                                                                                                                                                                         ò                                                                                       ✎                                                                   ➬                                                                                                                                                                                                       ✧                                                               ➬                                                                                           ➩               ➬                                                                                           ➩                       ò                                                                                       ú                                                                                                                                   ò                                                                                           ✒                                                                                   ÷                                                               ➩                                                                                                                       ✍                                                                       ➬                                                                                               ➩                                   ò                                                                                   ú                                                                               ô                                                                                               ➩                           ✎                                                                                   ☛                                       ✡                                               ✄                                                                                           ✁                                                                                   ➭                                                                       ➝                                                                           ➞                                                   ✎                                                   ☛                                                                       ➝                                                                       ➡                                                                       ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ✟                                   ✄                                           ☞                               ➭                                                   ➝                                               ✎                                   ☛                           ✡                                                                           ➦                                       ✄                               ✂                                                   ✝                   ✎                               ✎                                           ✝                   ✎                               ✂




                                                                                                                                                                                                                                                             ➬                                                                           ➝                                                                                                       ➦                                               ✄                                                                                                                           ✟                                                   ✁                                                                           ✝               ➟                                                                                                                                                                                                                                                                                                       ➟                                                                               ✝                           ☞                           ✄                                                                                       ➠                                               ☛                                   ➫                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ☛                                       ✡                                                           ☞               ➝                                                                       ➞                                       ✂                                                               ✡                                                       ☛                                           ✡                               ✄                                                                               ✟                                           ✍                   ✁                                                           ✎                                                               ➨

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ☛                                                       ✡                                                                       ☞                       ➝                                                                   ➞                                                       ✂                                                                       ✡                                                                                           ✟                                               ✁                                                       ➢                                                                       ☞                   ➝                                                                               ✍                           ✍                                               ➟                                                   ✄                                                           ➟                                                                   ➞                                                                   ➠                                               ☛                                               ✝           ➝                                                                                               ✎                                                       ➫                                               ➝                                                                                       ☞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ➤                                       ✡                               ✝       ➠                               ✡                           ✞                               ✡                               ✁                               ✍           ✍                   ➦                           ✄                                   ✟                   ✁                           ✝   ➟




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ù
                                                                                                                                                                                                                                                                                                                                                         ø                                                                               ✧                                                                   ö                                                                                                                                           ✧                                                       ➬                                                                                           ➩               ➬                                                                                           ➩                               ò                                                                                       ú                                                                                                   ✍                                                                                                           ø                                                                                   ø                                                                                       ✧                                                               ✍                                                                                           ø                                                                   ✍                                                                                                                                                                                                               ✧                                                                       ô                                                                                       ➩                       ✎                                                                                       ☛                                               ✡                                       ✄                                                                                           ☛                               ➝                                                                   ☛                                   ✁                                                           ✍                                               ✁                                                               ➭                                                                                   ➝                                                                                       ➞                                                                                   ✎                                                   ☛                                                       ➝                                                                   ➡                                                           ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ☛                                                       ✡                                                           ☞                           ➝                                                                   ➞                                       ✂                                           ✡




                                                                                                                                                                                                                                                                         ✝                           ✎                                                                                   ➡                                       ➞                                                                   ✍                       ✍                                                           ➝                                                           ➥                                                   ✄                                                                                       ☞                                                               ☛                                           ✡                                                   ✄                                                                                                           ✟                                                               ✍       ✁                                                                                   ✎                                                                                               ☛                                   ✄                                                                       ☞                                               ➭                                                                                           ➫                                                                   ➞                                                                           ✎                                                                       ✍               ✄                                                           ✞                                                       ✞                                                                           ✞                                                           ☛                               ✁                                                               ☛                                   ✄                                                           ➟                                                                                       ➝                                                               ☛                                                   ✡                               ✄                                                                           ☞                               ➤                                                                           ✝                   ✞                                                       ✄                                                                                                   ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ☛                                                                   ✡                                                               ☞                   ➝                                                                           ➞                                                   ✂                                                                   ✡                                                                                           ✟                                                   ✁                                                               ➢                                                           ☞                       ➝                                                                               ✍                       ✍                                               ➟                                                       ✄                                                               ➟                                                                   ➞                                                           ➠                                                   ☛                                           ✝                   ➝                                                                                               ✎                                                       ➫                                               ➝                                                                               ☞

                                                                                                                                                                                                                                                             ➬                                                                           ➝                                                                                                       ➦                                               ✄                                                                                                                           ✟                                                   ✁                                                                           ✝               ➟                                                                                                                                                                                                                                                                                                       ➟                                                                               ✝                           ☞                           ✄                                                                                       ➠                                               ☛                                   ➫                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ☛                                       ✡                                                           ☞               ➝                                                                       ➞                                       ✂                                                               ✡                                                       ☛                                           ✡                               ✄                                                                               ✟                                           ✍                   ✁                                                           ✎                                                               ➨




                                                     ➁                                   ➂                                   ➏                                   ➅                                           ➍                                   ➃                                                                   →                                                       ➎                                                                   ➎                                                                   ➊                       ➃                                           ➊                   ➇                                                                   ➂                                                           →                                                                       ➈                                                               ➌                                                       ➈                           →                                                           ➊                       ➓                                                                                           ➏                                                                                                           →                                                                   ➏                                                                                               ➂                                                               ➅                                                                   ➅                                                                   ➎                                                               ➅                                                                       ➎                                                                       ➙




    Part 5:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Treatment of Nonpriority Unsecured Claims

➷    ❺   ➺       ➵                   ♣                                                       ⑦                                           ⑥                                           ✉                                   ②                               ♣                                                                   ✉                                       ②                                           t                           ⑨                                                                                                       ⑤                                                                               ⑦                                                           ✈                                                                       r                                                                       ⑩                                                               ⑤                                                                           ✉                                   r                                                               ❷                                                                                                               ⑩                                                                           ❸                               ⑧                                                           ②                                   ④                                                                                                       ✈                                                                                                       ⑦                                                                       ♣                                                                               t                                                                               ✈                                                               r                                                       ⑥                                                           ⑧                                                                   ✉                                       ⑧                                                           t                                           r                                                       ❸                               ⑨                                                                                               ⑩                                                   ❸                                       ⑧                                                           ✈                                                   ✈                                                                   ②                               ③                                               ②                           r                                                                                   ❷                                                                   ❺




             ✍                           ✍               ✍           ➝                               ➤                                                                   ✄                                           ➟                                                                                                               ✎                                           ➝                                                                               ✎                                                               ✟                                                                       ☞                                       ✝               ➝                                                                       ☞                                               ✝           ☛                           ➢                                                                                                               ➞                                                               ✎                                               ✞                                                       ✄                                                                                       ➠                                                                   ➞                                                           ☞                               ✄                                                               ➟                                                                                                                   ➠                                                               ✍   ✁                                                                               ✝                                           ➭                                                                               ✞                                                                                           ☛                                           ✡                               ✁                                                               ☛                                                                   ✁                                                                           ☞               ✄                                                                                                           ✎                                                       ➝                                                               ☛                                                       ✞                                                   ✄                                                                   ✟                                               ✁                                                                               ☞                                       ✁                                                                           ☛                                   ✄                                                                   ✍           ➢                                                                                                       ➠                                                               ✍           ✁                                                   ✞                                           ✞                                                           ✝           ➡                                   ✝               ✄                                                   ➟                                                                                       ➤                                                                           ✝                   ✍       ✍                                               ➦                                       ✄                                                                           ✟                                       ✁                                                               ✝       ➟                                                                                   ➫                                                               ✟                                                       ☞                   ➝                                                                               ☞               ✁                                       ☛                   ✁                                                   ➨                           ➩               ➡                                       ➭                                                           ➝                                               ☞                   ✄                                                                       ☛                           ✡                               ✁                                                   ✎                                                       ➝                                               ✎                               ✄                                               ➝                                   ✟                       ☛               ✝       ➝                   ✎                               ✝       ✞                                       ➠               ✡                                   ✄                                   ➠               ➧                                   ✄                           ➟                               ➫                   ☛                   ✡                   ✄                                                   ➝                           ✟                   ☛                       ✝       ➝                                   ✎                                   ✟                               ☞   ➝                       ➥                               ✝   ➟                               ✝   ✎       ✂




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
             ☛           ✡                       ✄                                                                   ✍               ✁                                           ☞                       ✂                                                           ✄                                                               ✞                                                       ☛                                                                           ✟                                               ✁                                                                       ➢                                                                           ➭                                                                                   ✄                                                                                   ✎                                               ☛                                                                       ➤                                                                                           ✝                   ✍                           ✍                                                           ➦                                                       ✄                                                                                                           ✄                                                           ➡                                   ➡                                   ✄                                                                                   ➠                                                   ☛                                   ✝       ➥                                                                               ✄                                                                               ➨                                                                                                                                       ➄                                               ➅                                                                       ➌                                                   ➔                                                                                   →                                                               ➈                       ➈                                                       ➃                           ➄                                                                           →                                               ➃                                                       →                                                           ↕                                                           ↕                                                                   ➈                                       ➑                                                                   ➙




                                                             ➬                                                           ✡                                   ✄                                                                   ✞                                                                           ➞                                                       ➭                                                                                                               ➝                                                                           ➡
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ð




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ➨




                                                                                                                                                                                                                                                     ☎                                                                   ë                                                       ë                                                                                                                                                                                                                                                                                                                                   ✵                                                                                                                                   ➝                                                           ➡                                                                       ☛                                       ✡                                               ✄                                                                                                   ☛                               ➝                                                                                   ☛                           ✁                                                                       ✍                                                   ✁                                                                                   ➭                                                                                       ➝                                                                           ➞                                                                           ✎                                                       ☛                                                       ➝                                                                       ➡                                               ☛                                       ✡                                                           ✄                                                               ✞                                               ✄                                                                                                       ➠                                                       ✍               ✁                                                                           ✝                   ➭                                                                               ✞                                                               ➫                                           ✁                                                                                               ✎                                                                                               ✄                                                               ✞                                                       ☛                                           ✝                               ➭                                                                                   ✁                                               ☛                       ✄                                           ➟                                                                                                       ✟                                       ✁                                                       ➢                                                                   ➭                                                               ✄                                                   ✎                                           ☛                                           ➝                                       ➡                                                           ð                                                                                                   ☎                                                       ✌                                                                           ➫                           õ                                                   ✌                                           õ                                       ➨                   õ                           ✁




                         
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ➨




                                                             ➬                                                           ✡                                   ✄                                                                   ➡                                               ➞                                                               ✎                                                       ➟                                                       ✞                                                                                                                   ☞               ✄                                                                               ➭                                                                                           ✁                                                                                   ✝                           ✎                                                           ✝                               ✎                                           ✂                                                                                           ✁                                                                       ➡                                   ☛                                       ✄                                                                               ☞                                                       ➟                                                                                   ✝       ✞                                                                       ➦                                                                   ➞                                                                               ☞                   ✞                                                                   ✄                                                                   ➭                                                                                   ✄                                                                   ✎                                                   ☛                               ✞                                                                                               ✡                                               ✁                                                               ➥                                                       ✄                                                                                                   ➦                                                       ✄                                                               ✄                                                           ✎                                                                                                                   ➭                                                                                                   ✁                                                               ➟                                                           ✄                                                                                       ☛                                           ➝                                                                                   ✁                                               ✍                       ✍                                       ➝                                                       ☛                                           ✡                                       ✄                                                                       ☞                                                   ➠                                       ☞                   ✄                                               ➟                                                       ✝       ☛                   ➝                                                           ☞                       ✞                                                                                                       ✟                                                           ☞                           ➝                                                   ➥                                                       ✝   ➟                                           ✄                                           ➟                                                           ➡           ➝                                               ☞                                   ✝               ✎                                                       ☛                                   ✡                                                   ✝       ✞                                                               ✟                                       ✍       ✁                                               ✎                                           ➨




                                                                 ➩               ➡                                   ☛                                   ✡                               ✄                                                                                   ✄                                                               ✞                                                               ☛                       ✁                                                                   ☛                           ✄                                                                                                       ➝                                                               ➡                                                                       ☛                                               ✡                                                       ✄                                                                                                   ➟                                                       ✄                                                                               ➦                                                   ☛                                   ➝                                                                                       ☞                                       ì                   ✞                                                                           í                                                           ➤                                                                                           ✄                                                                           ☞                           ✄                                                                                                                           ✍                           ✝       ★                                                                           ➞                                                   ✝           ➟                                                                       ✁                                                           ☛                           ✄                                                               ➟                                                                                                       ➞                                                           ✎                                                           ➟                                               ✄                                                                           ☞                                                               ➠                                                       ✡                                           ✁                                                                                                   ✟                                                           ☛                               ✄                                                                           ☞                                                                   û                                                                       ➫                                               ✎                                               ➝                                                       ✎                                               ✟                                                           ☞                                   ✝           ➝                                                               ☞                                       ✝       ☛                       ➢                                                                       ➞                                                   ✎                               ✞                                       ✄                                                           ➠                                               ➞                                                                   ☞                   ✄                                                                       ➟                                                                                   ➠                                           ✍           ✁                                               ✝                   ➭                                                   ✞                                               ➤                                           ➝                                                   ➞                                       ✍           ➟                                                                               ➦                                       ✄                                                               ✟                                           ✁                                           ✝   ➟                                                               ✁                                       ✟                                           ✟                   ☞       ➝                           î               ✝           ➭                           ✁                       ☛               ✄                           ✍       ➢                                                   ð                                               ë                           ➨           ë                               ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ➨




                                                             ø                                           ✄                                                   ✂                                           ✁                                                                       ☞                       ➟                                                                           ✍                   ✄                                                       ✞                                                       ✞                                                                                                       ➝                                                       ➡                                                                       ☛                                               ✡                                                           ✄                                                                                               ➝                                                                       ✟                                               ☛                                           ✝           ➝                                                                                               ✎                                                   ✞                                                                                                       ➠                                                               ✡                                                   ✄                                                                                       ➠                                               ➧                                                       ✄                                                                       ➟                                                                                           ✁                                                                                   ➦                               ➝                                                                   ➥                                                       ✄                                                                           ➫                                                           ✟                                               ✁                                                                   ➢                                                                       ➭                                                                   ✄                                                                               ✎                                   ☛                               ✞                                                                                               ➝                                                                                               ✎                                                                                           ✁                                                                   ✍                               ✍           ➝                                                           ➤                                                                           ✄                                                       ➟                                                                                   ✎                                               ➝                                                               ✎                                                           ✟                                                           ☞                   ✝           ➝                                                   ☞                                   ✝       ☛                   ➢                                                                       ➞                                                   ✎                                       ✞                                                   ✄                                                                       ➠                                                                   ➞                                                       ☞           ✄                                           ➟                                                                               ➠                               ✍       ✁                                       ✝                   ➭                                           ✞                                                               ➤                                                               ✝           ✍                       ✍                                               ➦                           ✄                                                                           ➭                                           ✁                                           ➟                                           ✄                                                           ✝                   ✎                           ✁                       ☛                   ✍       ✄                       ✁                           ✞               ☛                       ☛                           ✡                                   ✝   ✞                           ✁                                           ➭                                   ➝                                   ➞                           ✎                   ☛                           ➨




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
➷    ❺   å       ➚                           t                           ①                                       r                                               ✉                                                       ✈                                                           r                                                               ⑥                                                                   ⑧                                                               ✉                                               ⑧                                                                           t                                       r                                                               ❸                           ⑨                                                                                                               ⑩                                                       ❸                                   ⑧                                                           ✈                                                               ✈                                                               ②                                       ③                                           ②                                           r                                                           ❷                                                                                                       ⑦                                                                               ♣                                                                       ⑦                                                                   ⑥                                                                               ✉                                                       ②                                   ♣                                                           ✉                                           ②                           t                               ⑨                                                                                               ⑤                                                                       ⑦                                                                   ✈                                                       r                                                               ⑩                                                               ⑤                                                           ✉                                           r                                                                   ❷                                                                                       ⑩                                                                       ❸                                       ⑧                                                                                   ②                       ④                                                                                                   ✈                                                                                                   ➾                                       ✈                                               ⑥                                                           r                                                   ⑩                                                       ②                           ⑧                                                       ❸                                                           ⑩                                                       ❸               ⑧                                       ②                           ④                                                                               ⑧                                           ⑦                                                       t                               ✈                                                   ➹                                           ❺                                                                                                                                   ➄                                                   ➅                                               ➌                                       ➔                                                   ➇                                               ➂                           ➅                                   ➙




                                                                     ➵                                                           ♣                                           ⑦                                                   r                                                               ❺                                                               ➁                               ➆                                                                           ✂                       ✄                                                                                       ➇                                                                           ➂                                                       ➅                                                                                       ☎                                                           ➊                   ➏                                                                                               ➌                                                   ➄                                                               ➅                                                                   ➌                                                                   ➔                                                           ➅                                                               ➎                                                                       ➐                                                               ➃                                   ➄                                                                   ➅                                                                                                           ➍                               ➅                                                                                   ➏                                       ➃                                                                       ➇                                                   ➆                                                                   ✆                                                                                                           ✿                                               ➙                       ✝                                                                                           ➂                                                               ➅                                                           ➅                                                           ➎                                                                                   ➂                                                           ➇                                                                   ➃                                                                           ➣                                                                               ➅                                                                                               ➌                                                               ➇                                                           ➓                                                                               ↕                                                       ➈           ➅                                                       ➃                       ➅                                                               ➎                                                                                   ➇                                                       ➍                                                   ➍                   ➅                                                           ↕                                           ➍                       ➇                                                   ➎                                           ➒                                                   ➌                                                               ➅                                                           ➎                                                       ➙




                         
                                                             ➬                                                           ✡                                   ✄                                                                           ✎                                                       ➝                                                                       ✎                                                                   ✟                                                                   ☞                                           ✝           ➝                                                                                   ☞                               ✝       ☛                               ➢                                                                                                                       ➞                                                               ✎                                                       ✞                                                   ✄                                                                       ➠                                                               ➞                                                                           ☞                           ✄                                                               ➟                                                                                               ✁                                                                                       ✍                       ✍               ➝                                                               ➤                                                                                           ✄                                                                       ➟                                                                                                           ➠                                                           ✍   ✁                                                                   ✝                               ➭                                                                           ✞                                                                                                       ✍                   ✝               ✞                                                   ☛                               ✄                                                               ➟                                                                                               ➦                                                       ✄                                                                   ✍       ➝                                                                   ➤                                                                                                                                           ✁                                                                               ☞               ✄                                                                                                           ✞                                                       ✄                                                               ✟                                           ✁                                                       ☞                       ✁                                                           ☛                       ✄                                                               ✍               ➢                                                                                           ➠                                       ✍   ✁                                           ✞                                               ✞                                                   ✝   ➡                                       ✝           ✄                                                   ➟                                                                               ✁                                                                       ✎                                                       ➟                                                                               ➤                                                               ✝               ✍               ✍                                   ➦                               ✄                                                       ☛                       ☞           ✄                                           ✁                                       ☛                   ✄                                               ➟                                                                       ✁                                       ✞                                                                   ➡       ➝                                               ✍                   ✍           ➝                                           ➤                                       ✞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ➼                                                                               ⑧                                                                       ✈                                                   ②                           ✈                                                                       ③                               ♣                                                           ✉                                                                       ✈                                                       r                                               ⑥                                           ⑧                                                           ✉                               ⑧                                           t                       r                                                                                                                                                                                                                                                                                                                                                                                                                   ❾                                                   ⑥                                           ⑥                                               ✉                   ♣                                       þ                                   ②                       ④                                                                       ⑧                                                   t                       r                                                           ⑧                                           ④                                                                   ♣                                           ⑤                                                       ⑦                           t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ➵                                                                               ⑧                                                                   ④                                                                                                                           r                                                                                           ♣                                                                               ③                                                                       ⑩                                                                       ✉                                   r                                                                           ❷                                                                               ②                                   t                               ♣                                                               ✉                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ❻                                           ✉                       ♣                           ⑥                                   ♣                           ✈                           r                       ❷                                               t                   ✉                   r                           ⑧                       t                   ④                                               r                               ⑦                           t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ⑩                                                                       ❸                                   ⑧                                                                           ✈                                                           ✈                                                               ②                                       ③                                   ②                               ⑩                                                   ⑧                                                       t                   ②                               ♣                                                               ⑦                                                                                       ⑧                                                           ⑦                                                           ❷                                                                   t                           ✉                                   r                                           ⑧                                           t                                   ④                                                                                   r                                                                   ⑦                                                                       t                                                                                                                                                                                                                                                                                                                                                                                                           ♣                                               ❼                                                           r                                                       ❷




    Part 6:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Executory Contracts and Unexpired Leases

✻    ❺   ➺       ♦               ①                                                   r                                                       r                                               þ                                               r                                                                   ⑩                                                       ⑤                                                                           t                                   ♣                                                                                   ✉                                           ⑨                                                                                               ⑩                                                                   ♣                                                                                   ⑦                                                                   t                                       ✉                                   ⑧                                                               ⑩                                                               t                                               ✈                                                                                                           ⑧                                                           ⑦                                                                           ❷                                                                                                               ⑤                                                                       ⑦                                                                           r                                                                       þ                                                                   ⑥                                                                   ②                           ✉                                   r                                                       ❷                                                                                                           ❸                                   r                                                           ⑧                                                       ✈                                                               r                                                               ✈                                                                                           ❸                       ②                                   ✈                                                   t                                   r                                                                   ❷                                                                                                                               s                                                                       r                                                           ❸                           ♣                                                                       ❼                                                                                                                       ⑧                                               ✉                               r                                                                                       ⑧                                                   ✈                                                       ✈                                                       ⑤                                                       ④                                                                       r                                               ❷                                                                       ⑧                                           ⑦                                                           ❷                                                                                                   ❼                                                                                           ②                               ❸                   ❸                                               s                                           r                                                           t                           ✉               r                                           ⑧                               t                       r                                               ❷                                                               ⑧                                                       ✈                                                           ✈                                           ⑥                                           r                                       ⑩                                               ②                   ③                   ②           r                                           ❷                   ❺                           ❾                   ❸               ❸               ♣                           t                   ①                       r                                       ✉                               r                       þ                                       r                       ⑩                           ⑤                               t               ♣                                   ✉                       ⑨                                   ⑩                           ♣                               ⑦                                   t           ✉                   ⑧                       ⑩                       t               ✈




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
                     ⑧       ⑦                                               ❷                                                                   ⑤                                               ⑦                                                               r                                                               þ                                                                   ⑥                                                               ②                               ✉                                                   r                                                                   ❷                                                                                                   ❸                                   r                                                                       ⑧                                                               ✈                                                                   r                                                           ✈                                                                                               ⑧                                                                       ✉                                                   r                                                                                                   ✉                                   r                                                               ❹                                       r                                                                   ⑩                                                                   t                                           r                                                                       ❷                                                                               ❺                                                                                                                                       ➄                                                       ➅                                                                   ➌                                                       ➔                                                                                       ➇                                                       ➂                                                           ➅                                                               ➙




                                                                     ➵                                                           ♣                                           ⑦                                                   r                                                               ❺                                                               ➁                               ➆                                                                           ✂                       ✄                                                                                       ➇                                                                           ➂                                                       ➅                                                                                       ☎                                                           ➊                   ➏                                                                                               ➌                                                   ➄                                                               ➅                                                                   ➌                                                                   ➔                                                           ➅                                                               ➎                                                                       ➐                                                               ➃                                   ➄                                                                   ➅                                                                                                           ➍                               ➅                                                                                   ➏                                       ➃                                                                       ➇                                                   ➆                                                                   ✆                                                                                                           ❁                                               ➙                                       ✌                                                                           ➂                                                               ➅                                                           ➅                                                           ➎                                                                                   ➂                                                           ➇                                                                   ➃                                                                           ➣                                                                               ➅                                                                                               ➌                                                               ➇                                                           ➓                                                                               ↕                                                       ➈           ➅                                                       ➃                       ➅                                                               ➎                                                                                   ➇                                                       ➍                                                   ➍                   ➅                                                           ↕                                           ➍                       ➇                                                   ➎                                           ➒                                                   ➌                                                               ➅                                                           ➎                                                       ➙




                         
                                                                     ❾                                                           ✈                                   ✈                                           ⑤                                                                       ④                                                                                                           r                                                       ❷                                                                                                                   ②                               t                                       r                                                           ④                                                                                                           ✈                                                                   ❺                                                                                   ✠                                                                           ➞                                                           ☞                                       ☞                           ✄                                                                                               ✎                                           ☛                                                                                   ✝                   ✎                                                       ✞                                                               ☛                           ✁                                                                               ✍                           ✍                                           ➭                                                                                   ✄                                                                   ✎                                                   ☛                                                                       ✟                                               ✁                                                               ➢                                                                   ➭                                                                                   ✄                                                                   ✎                                                   ☛                               ✞                                                                               ➤                                                                                               ✝               ✍                           ✍                                                       ➦                                                       ✄                                                                                                                           ➟                                                                   ✝       ✞                                                                           ➦                                                               ➞                                                               ☞                   ✞                                               ✄                                           ➟                                                                                       ✄                                                                   ✝   ☛                                               ✡                                       ✄                                                               ☞                                               ➦                                       ➢                                                               ☛                               ✡                                           ✄                                                                       ☛                                       ☞                                               ➞                                       ✞                                                           ☛                               ✄                                                   ✄                                                           ➝                                               ☞                               ➟                                           ✝                   ☞           ✄                                           ➠                               ☛                           ✍       ➢                                                                           ➦                                   ➢                                                       ☛                           ✡                                           ✄                                                       ➟                                           ✄                                               ➦                       ☛                       ➝                           ☞               ì       ✞                   í               ➫               ✁                           ✞                               ✞                           ✟                           ✄                                   ➠                   ✝           ➡                       ✝   ✄                       ➟                                                   ➦                   ✄                                       ✍       ➝                               ➤                               ➫                           ✞                               ➞                               ➦                   ý   ✄                               ➠               ☛                           ☛               ➝




                                                             ✁                                               ✎                                       ➢                                                                               ➠                                       ➝                                                                               ✎                                                       ☛                                   ☞                       ✁                                                                                       ☞                       ➢                                                                                                   ➠                                               ➝                                                                                           ➞                                                               ☞                   ☛                                                                       ➝                                                                   ☞                       ➟                                                                   ✄                                                                                               ☞                                                       ➝                                                                       ☞                                                                                   ☞                               ➞                                                                   ✍                   ✄                                                                           ➨                                                                                           ✍                                                                                               ☞                                   ☞                           ✄                                                   ✁                                                                           ☞                           ✁                                                           ✂                                                           ✄                                                                                                       ✟                                                   ✁                                                               ➢                                                           ➭                                                                                   ✄                                                                       ✎                                           ☛                                   ✞                                                                                               ➤                                                                                                                   ✝                       ✍                       ✍                                                           ➦                                           ✄                                                                                                   ➟                                                               ✝   ✞                                                           ➦                                                       ➞                                                       ☞                   ✞                                                   ✄                                                       ➟                                                                       ➦                                           ➢                                                                   ☛                               ✡                                           ✄                                                                   ☛                                       ☞                                       ➞                                               ✞                                                               ☛                       ✄                                                   ✄                                                       ➨                                                   ➬                                                   ✡                           ✄                                                   ➡                           ✝               ✎                                           ✁                                           ✍                                       ➠                                   ➝                                                   ✍           ➞                                           ➭                                                           ✎                                                                       ✝           ✎                                       ➠                               ✍               ➞               ➟                       ✄                   ✞                               ➝                           ✎                   ✍       ➢                                           ✟                           ✁                           ➢                                   ➭                                       ✄                               ✎                   ☛           ✞                                       ➟                                           ✝       ✞                       ➦                       ➞                               ☞           ✞                       ✄                               ➟                                           ➦               ➢                                       ☛           ✡               ✄




                                                             ☛                                   ☞                       ➞                                   ✞                                       ☛                       ✄                                                               ✄                                                                                                               ☞               ✁                                                               ☛                                                   ✡                                                   ✄                                                                               ☞                                                           ☛                                                       ✡                                                   ✁                                                                           ✎                                                                                               ➦                                               ➢                                                                                           ☛                                               ✡                                                                   ✄                                                                                           ➟                                                                       ✄                                                                                   ➦                                               ☛                                   ➝                                                                               ☞                                       ì                               ✞                                                                           í                           ➨




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     q                                                                                       r                                               ✈                                                                   ⑩                                                           ✉                                       ②                       ⑥                                                                               t                                               ②                                   ♣                                                                                   ⑦                                                                                           ♣                                                                       ③                                                                           ❸                       r                                                       ⑧                                           ✈                                                   r                                                           ❷                                                                                                                                                                                                                                                                                                                                                                                                                                                               ➸                                                                       ⑤                                                                       ✉                                               ✉                                       r                                                   ⑦                                               t                                                                                                                                                                                                                                                                                                                                                                               ❾                                                                       ④                                                           ♣                                               ⑤                                       ⑦                                           t                                                       ♣                           ③




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ➵                                                                                           ⑧                                                               ④                                                                                                           r                                                                                       ♣                                                                           ③                                                                                       ⑩                                                           ✉                                               r                                                               ❷                                                                       ②                                       t                                       ♣                                                                   ✉                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ⑥                                                                       ✉                                                   ♣                                                       ⑥                                                                       r                                                   ✉                                   t                                               ⑨                                                                                                       ♣                                                                                   ✉                                                                           r                                                                       þ                                                           r                                                       ⑩                                                       ⑤                                                   t                                   ♣                                                           ✉                                       ⑨                                                                                                                                                                                                                                                                                                                                                                   ②                           ⑦                                                   ✈                                                   t                                           ⑧                                                           ❸                                   ❸                           ④                                                                                       r                                       ⑦                                           t                                                                                                                                                                                                                       ⑧                                       ✉                               ✉                                   r                                                   ⑧                               ✉                           ⑧                                                   ❽                                       r                                                               t                           ♣                                                       s                       r                                                                                                                                                       ♦                                   ✉                       r                           ⑧                       t                       ④                                       r                           ⑦                               t                                   ♣                                       ③                       ⑧                   ✉                               ✉           r                           ⑧                               ✉                   ⑧                       ❽                       r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ⑩                                                                       ♣                                                                                   ⑦                                                                                   t                               ✉                                               ⑧                                                                   ⑩                                                               t                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ⑥                                                   ⑧                                                           ⑨                                                           ④                                                                                                       r                                                   ⑦                                               t                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ⑥                                                   ⑧                                   ②                           ❷




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ✆                                                                                       ✝                   ✞                                                   ✞                                                                       ✝       ✞                                               ✞                                               ✝                           ✟                                                   ✟                                                           ✝                                           ✠                                                                               ✡                                   ✁                                                       ✟                                       ☛                           ✄                                                   ☞                                                       ☎                                           ✌                                                                                                                                                                   ✍           ✁                                                                           ✎                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ✁                       ✂                       ✄                       û
                                                                                                                                                                                                        Case 18-14587-SDM                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 5                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Filed 11/20/18 Entered 11/20/18 09:25:24                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Document      Page 8 of 9


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                q                                                                   r                                                   ✈                                                           ⑩                                       ✉                                   ②                   ⑥                                                   t                   ②                               ♣                                                   ⑦                                                                               ♣                                                       ③                                                           ❸                           r                                               ⑧                                                           ✈                                                               r                                               ❷                                                                                                                                                                                                                                                                                                                                                                                                                                                           ➸                                                                                   ⑤                                                               ✉                                   ✉                                       r                                                           ⑦                                                       t                                                                                                                                                                                                                                                                                                                                                   ❾                                           ④                                                       ♣                                                   ⑤                               ⑦                                           t                                       ♣                   ③




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ➵                                                                   ⑧                                               ④                                                                       r                                                                       ♣                                               ③                                               ⑩                                                           ✉                           r                                                   ❷                                                               ②                           t                               ♣                                                       ✉                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ⑥                                                       ✉                                       ♣                                                           ⑥                                                   r                                           ✉                                   t                                   ⑨                                                       ♣                                                       ✉                                                           r                                                       þ                                               r                                                   ⑩                                                       ⑤                                                           t                                   ♣                                                                   ✉                                           ⑨                                                                                                                                                                                                                                                                                                                                       ②                               ⑦                                                               ✈                                                           t                                   ⑧                                                   ❸                                       ❸                       ④                                                                                       r                                   ⑦                                                       t                                                                                                                                                                                                       ⑧                                       ✉                       ✉                           r                                   ⑧                               ✉                               ⑧                                           ❽                               r                                                       t                       ♣                                       s                               r                                                                                                                                           ♦                               ✉           r                       ⑧                                   t           ④                               r                       ⑦                   t                           ♣                               ③                           ⑧                       ✉                   ✉       r               ⑧       ✉       ⑧       ❽           r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ⑩                                           ♣                                                   ⑦                                                   t                           ✉                                       ⑧                                                       ⑩                                           t                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ⑥                                                           ⑧                                                           ⑨                                                   ④                                                                                               r                                                       ⑦                                               t                                                                                                                                                                                                                                                                                                                                                                                                                               ⑥                                               ⑧                                   ②                   ❷




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ð




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ï                                                               ✝       ✞                                                   ➦                                                           ➞                                                       ☞                       ✞                                                           ✄                                                   ➟                                                                                                   ➦                                       ➢                                                   ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ➬                                                                       ☞                                   ➞                                               ✞                                                       ☛                   ✄                                                               ✄




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ï                                                       ✄                                                                           ➦                                                   ☛                       ➝                                                                   ☞                               ì                           ✞                                                   í




                                                                                                                                ➁                       ➂                               ➏                                                   ➅                                               ➍                           ➃                                       →                                           ➎                                                   ➎                                               ➊               ➃                       ➊                           ➇                                                   ➂                                           →                                                       ➈                                           ➌                               ➈                           →                                           ➊                       ➓                                                           ➏                                                                       →                                               ➏                                                                               ➂                                                       ➅                                               ➅                                               ➎                                           ➅                                               ➎                                               ➙




            Part 7:                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Vesting of Property of the Estate

                    ❺       ➺                           ❻                       ✉           ♣                                           ⑥                                           r                                                   ✉                               t                                   ⑨                                                               ♣                                           ③                                                   t                               ①                                                   r                                                                                   r                                                   ✈                                               t                           ⑧                                       t                               r                                                                           ❼                                                       ②                   ❸                               ❸                                               ➀                                                   r                                                           ✈                                                   t                                                       ②                       ⑦                                                                       t                       ①                                                               r                                                       ❷                                               r                                           s                                           t                   ♣                                           ✉                                       ➾                           ✈                                                           ➹                                                       ⑤                                                   ⑥                                                       ♣                                               ⑦                                                                       r                                               ⑦                                                       t                               ✉                                       ⑨                                                                   ♣                                                               ③                                                       ❷                                                                       ②                           ✈                                                       ⑩                                           ①                                                       ⑧                                               ✉                               ❽                                                       r                                       ❺
        ❂




            Part 8:                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Nonstandard Plan Provisions

        è           ❺       ➺                           ➸                           ①                               r                                               ⑩                                   ➽                                                                       ❃                                               ➵                                               ♣                                           ⑦                                                           r                                           ❄                                                                       ♣                                                       ✉                                                                   ❿                                                       ②               ✈                                               t                                                           ➵                                               ♣                                           ⑦                                                                   ✈                                               t                                       ⑧                                                   ⑦                                                   ❷                                                           ⑧                                           ✉                                   ❷                                                                               ❻                                               ❸                   ⑧                                           ⑦                                                                   ❻                                       ✉                               ♣                                                   ➀                                                       ②                               ✈                                               ②                           ♣                                                   ⑦                                       ✈




                                                                                                        ➵                                                               ♣                                   ⑦                                                   r                                               ❺                                       ➁                           ➆                                                       ✂                   ✄                                                           ➇                                                   ➂                                                   ➅                                                           ☎                                                   ➊           ➏                                                               ➌                                           ➄                                                   ➅                           ➌                                                   ➔                                                   ➅                                               ➎                                               ➐                                                           ➃                               ➄                                                   ➅                                                               ➍                       ➅                                           ➏                                                   ➃                                       ➇                                               ➆                                               ❅                                       →                                       ➍                   ➃                                                       ❆                                                                       ➂                                               ➅                                                   ➅                                                   ➎                                                                       ➂                                       ➇                                       ➃                                                   ➣                                                   ➅                                                                                       ➌                                       ➇                                                   ➓                                                                                   ↕                                                       ➈                           ➅                                                       ➃                           ➅                                               ➎                                                               ➇                                                   ➍                                               ➍                               ➅                                               ↕                                       ➍                                       ➇                                                       ➎                                                           ➒                                                               ➌                                               ➅                                                       ➎                                                               ➙




    ❇           ➂                   ➎               ➅                   ➍                       ❈                                                           →                               ➂                                                   ➔                                               ➍                           ➒                                       ↕                                           ➃               ➌                                                   ➑                                                           ❉                                                                           ➒                                           ➈                           ➅                                                                           ☞                                                   ❊                                           ✌                                                   ✿                                   ❋                   ➌                                           ●                                       ➐                                               ➂                                                       ➇                                                   ➂                                           ➏                                                   ➃                           →                                       ➂                                           ➎                                                       →                                   ➍                           ➎                                                                   ↕                                       ➍                   ➇                                               ❍                       ➊                           ➏                                           ➊                       ➇                                                   ➂                                                       ➏                                                               ➓                                                                           ➒                               ➏                                                   ➃                                               ➣                                               ➅                                                                           ➏                                               ➅                                                           ➃                                                   ➆                   ➇                                                                       ➍                                   ➃                   ➄                                                                           ➣                                               ➅                                               ➈                   ➇                                                       ➉                                           ➙                                                                               ■                                                                                           ➂                                                               ➇                                                           ➂                                                               ➏                                       ➃                                   →                                           ➂                                           ➎                                       →                                   ➍                       ➎                                           ↕                               ➍                               ➇                                               ❍                           ➊               ➏                                   ➊       ➇                                   ➂                                                       ➊                       ➏                                                   →                                               ↕                               ➍               ➇                               ❍                   ➊   ➏                       ➊           ➇                   ➂                           ➂                   ➇                               ➃                   ➇                   ➃               ➄                               ➅                           ➍               ➉                   ➊       ➏                   ➅                                   ➊           ➂                       ➌                       ➈       ➒                           ➎               ➅               ➎       ➊       ➂           ➃           ➄       ➅




    ❏
                        ➆       ➆           ➊   ➌           ➊       →                   ➈                               ❑                                                       ➇                                           ➍                           ➓                                                                                           ➇                                           ➍                                                   ➎                                           ➅                                                           ❍                                   ➊               →                                               ➃                                   ➊                   ➂                                               ➋                                                                   ➆                           ➍                           ➇                                       ➓                                                                                       ➊                                   ➃               ➙                                                                               ✄                                                                           ➇                                               ➂                                               ➏                                       ➃                           →                                           ➂                                                       ➎                                   →                                               ➍                   ➎                                                               ↕                                   ➍                       ➇                                                           ❍                           ➊                           ➏                                               ➊               ➇                                                           ➂                                       ➏                                                                   ➏                                       ➅                                       ➃                                                   ➇                                                   ➒                                                       ➃                                                   ➅                                               ➈                           ➏                                       ➅                                                                       ➉                                                                   ➄                                                   ➅                                           ➍                                   ➅                                                               ➊                       ➂                                                                       ➃                       ➄                                           ➊               ➏                                                                                   ↕                                               ➈                           →                                                               ➂                                                                                           →                                               ➍                                       ➅                                                               ➊                   ➂                                       ➅                                   ➆               ➆               ➅                           ➌                       ➃                           ➊                       ❍                       ➅                                               ➙




✪           Ò                           ➱                       Ü           ❒                               ×               ×                   ❒                                               Ù                                                                   Ø                               Ô                                           Ý                                                   Ú                                                                   ×                           Ö                                   Ô                                                                                       Ú                                                           ❮                                       ❒                                                       ä                                       Ø                       ❰                                               Ø                       ❒                                           Ô                                           ❰                                                                                           Ù                                                                           Ø                       ×                               ×                                               ✃                                                       ➱                                                               ➱                                           Ü                                       Ü               ➱                                               Ñ                                   ❐                               Ø                   ä                                       ➱                                                       ❒                                                   Ô                                                               ×           ✫                                                                                                   Ø               Ü                                                   ❐                       Ò                                                       ➱                                       ❮                           ➱                                                                                   Ø                       ❰                                                                               Ö                                                                               Ñ                                                   Ò                                                               ➱                                                                   Ñ                                                       Ó                                                               Ø                       Ô                                                                           ❐                               Ò                                                   ➱                                                               ✃                                                               ❒                                               Õ                                                                                                       à                                           ß                                       Ô                                                           Ñ                                                   ×                       Ð                                                   Û                                       ➱                                       Û                           â                                   Ø                           Ô                                                               ▲                                                               ✭                               Þ                       ▼                               Þ




                                                                                                    ✁                                                           ➨                                                               ñ                                                       ✟                                           ➝                                               ✎                                                           ☛                               ✡                                       ✄                                                                           ➡                                       ✝               ✍               ✝                           ✎                                       ✂                                                               ➝                                               ➡                                                   ✁                                       ✎                                                                                   ò                                                       ➡                               ➡                                       ✝                       ➠                                               ✝           ✁                                                       ✍                                               ✯                               ➝                                                           ☞                           ➭                                                                           ✁                                                           ☎                                       ë                                       ✎                               é                                                                               ú                                                               ➝                                                       ☛                               ✝                   ➠                           ✄                                                                           ➝                                           ➡                                                                                                       ➝                                               ✞                                               ☛                                       ✟                               ✄                                                               ☛                               ✝           ☛                                   ✝                   ➝                                                                       ✎                                                                           ✆                                                               ➝                                                   ☞                       ☛                       ✂                                               ✁                                       ✂                                                   ✄                                                                                       ✯                                                       ✄                                                               ✄                                                   ✞                                                                   ➫                                                           ✧                                               î                                                   ✟                       ✄                                               ✎                   ✞               ✄                                   ✞                                                   ➫                               ✁                                                       ✎                           ➟                                                       ✠                                                       ✡                           ✁                                                   ☞       ✂                                   ✄                           ✞                               ➫                   ✁                       ✎                       ➟                               ✁                       ➦           ✞                       ✄                           ✎                   ☛                       ✁                                       ✎                   ➢                       ➝                           ➦               ý           ✄                                   ➠           ☛                   ✝   ➝                               ✎




                                                                                                                ➦                           ✄                                                       ✝                   ✎                                   ✂                                                                           ➡                       ✝                   ✍       ✄                                       ➟                                                                               ➤                                                                       ✝           ☛                                       ✡                                               ✝                   ✎                                                                               ê                                   ë                                                               ➟                                           ✁                                           ➢                                           ✞                                                                               ✁                                               ➡                               ☛                       ✄                                                           ☞                                               ☛                               ✡                                   ✄                                                               ➡                                           ✝           ✍               ✝               ✎                                       ✂                                                               ➝                                       ➡                               ✞                                   ✁                                                               ✝               ➟                                                                                           ú                                                   ➝                                           ☛                               ✝                       ➠                           ✄                                                               ➫                           ☛                                       ✡                                       ✄                                                                               ➬                                                               ☞                                       ➞                                   ✞                                                       ☛                           ✄                                                           ✄                                                                                   ✝           ✞                                                           ✁                                                               ➞                           ☛                                       ✡                                   ➝                                                           ☞                                   ✝       ✾                                               ✄                                                           ➟                                                                                       ☛                                       ➝                                                                                               ✟                               ✁                                           ➢                                                       ☛                           ✡                   ✄                                               ✁                                               ➭                                                       ➝                                               ➞                               ✎                                   ☛                                   ➠                           ➝                                               ✎                               ☛               ✁                                           ✝   ✎                           ✄                       ➟                                       ✝       ✎                           ☛                   ✡           ✄                                   ú                           ➝                       ☛               ✝               ➠                   ✄                                       ✁               ✞                               ✁                               ✞                                   ✟                   ✄                               ➠               ✝       ✁                   ✍




                                                                                                                ➠                                   ✍               ✁                                               ✝               ➭                                                                                           ➝                                       ➥                               ✄                                                           ☞                                               ☛                       ✡                                           ✄                                                                                       ☞                           ✄                                                       ➭                                                       ✁                                                           ✝                       ✎                                       ✝           ✎                                       ✂                                                                                       ✟                                                   ✍       ✁                                                                       ✎                                                                       ☛                   ✄                                                   ☞                                   ➭                                                                                   ✁                                                   ✎                                   ➟                                                               ✁                                       ➟                               ý                           ➞                               ✞                                               ☛                                                           ☛                                   ✡                                   ✄                                                                                   ✟                                               ✍           ✁                                               ✎                                                                           ✟                                   ✁                                                   ➢                                                               ➭                                                               ✄                                                               ✎                                       ☛                                                                       ✁                                                           ➠                                           ➠                                   ➝                                                       ☞               ➟                                                           ✝               ✎                                               ✂                                           ✍           ➢                                                               ➨                                                                   ➬                                                                                   ✡                                                   ✝           ✞                                                                                       ➟                                                   ➝                                   ✄                                               ✞                                                               ✎                   ➝                       ☛                                               ➠                           ➝                                                       ✎                           ✞                                   ☛                       ✝       ☛                   ➞                               ☛               ✄                                                           ✁                                                       ➤                                       ✁                                   ✝       ➥                       ✄                       ☞                       ☞           ✝       ✂                   ✡           ☛                           ☛                   ➝                           ➝                                       ➦                   ý           ✄                       ➠           ☛                       ☛           ➝                               ☛                       ✡               ✄




                                                                                                                ú                                                   ➝                                   ☛                               ✝                   ➠                                       ✄                                                       ➤                                                               ✝                   ☛                               ✡                                               ✝           ✎                                                                       ➝                                                           ✎                                               ✄                                                                       ➢                                       ✄                                           ✁                                                       ☞                                               ✟                                                   ➞                                               ☞                           ✞                                                           ➞                                       ✁                                                               ✎                                       ☛                                       ☛                           ➝                                                                               ø                                                       ➞                                               ✍       ✄                                                                   ✌                                       ë                                       ë                               é                                                               ➨                               ☎                                                       ì                   ✄                                                       í                                       ➝                                               ➡                                           ☛                       ✡                                       ✄                                                                                               ✯                                               ✄                                               ➟                                                   ✄                                                               ☞                       ✁                                                                       ✍                                                   ø                                                               ➞                                                   ✍       ✄                                           ✞                                                               ➝                                               ➡                                                           ✒                                                   ✁                                                           ✎                                                               ➧                                                       ☞                                   ➞                                                               ✟                           ☛                                                   ➠                               ➢                                                                                                               ☞               ➝                                       ➠           ✄                               ➟                                                               ➞                                       ☞           ✄                                               ➨




                                                                                                                ➦                                               ➨                                               ✍                                                                   ✎                                           ➢                                                       ☛                           ✝                   ➭                                                               ✄                                                           ✍       ➢                                                                           ➡                               ✝                       ✍           ✄                                               ➟                                                                   ✞                                   ✄                                                           ➠                                       ➞                                       ☞                               ✄                                               ➟                                                                                               ➠                                                   ✍   ✁                                                               ✝                   ➭                                                                               ➡                               ✝               ✍           ✄                                       ➟                                                                       ➦                                           ➢                                                       ☛                   ✡                                   ✄                                                                                   ➩                               ✎                                   ☛                           ✄                                                               ☞                           ✎                               ✁                                                       ✍                                       ø                                                   ✄                                                   ➥                                               ✄                                                               ✎                                               ➞                                               ✄                                                                                           ✎                                                               ✄                                                               ☞                   ➥                                                   ✝                       ➠                   ✄                                                                               ➝                                                       ☞                                       ☛                               ✡                                               ✄                                                                                               ✆                                                                                       ✝           ✞                                                   ✞                                                           ✝               ✞                                               ✞                                               ✝                   ✟                                       ✟                                   ✝                       ï                                   ✄                                           ✟                               ✁                                                   ☞           ☛                               ➭                                           ✄                                           ✎                   ☛                                               ➝                                       ➡                                   ø                                   ✄                           ➥                           ✄                       ✎                           ➞           ✄                           ✞                       ✡               ✁                                   ✍               ✍               ➦                       ✄                                       ✁                           ✍   ✍   ➝                       ➤                           ✄                       ➟                                           ✁                       ✞




                                                                                                    ➡                               ✝               ✍               ✄                                   ➟                                                                   ✁                                                               ✎                               ➟                                                                           ✟                                   ✁                                                       ✝           ➟                                                                                   ☛                           ✡                                                       ☞                   ➝                                                       ➞                                   ✂                                                               ✡                                       ☛                                       ✡                                                           ✝       ✞                                                                               ✟                                                           ✍   ✁                                                       ✎                                                                           ✁                                       ☛                                           ☛                                   ✡                                           ✄                                                           ✞                                           ☛                   ✁                                       ☛                       ➞                           ☛                       ➝                                                           ☞               ➢                                                                                               ☞                   ✁                                           ☛                   ✄                                                                           ➝                                           ➡                                                       ✝               ✎                                           ☛                       ✄                                                               ☞                       ✄                                       ✞                                                           ☛                                                           ✟                                                   ☞                           ➝                                                               ➥                                                   ✝       ➟                                                   ✄                                           ➟                                                                   ➡                       ➝                                                           ☞                                                   ✝                           ✎                                                               ☛                                           ✡                                               ✄                                                               ✝                           ☞                                                       ✟                                                               ☞                   ➝                                           ➝                                       ➡                                   ➝                               ➡                                   ➠                       ✍               ✁                                                       ✝   ➭                                                                       ➨                                                       ï                           ✄                                                       ➦                           ☛               ➝                                               ☞                   ì           ✞                           í                               ☞           ✄                   ✞                       ✄                       ☞           ➥           ✄                               ☛                       ✡               ✄                                       ☞                       ✝   ✂                               ✡               ☛                   ☛       ➝                                   ➝                               ➦                   ý           ✄                       ➠                   ☛                   ☛           ➝




                                                                                                    ☛                               ✡                                       ✄                                                                       ✟                                                   ☞           ➝                                       ➝                                           ➡                                                   ➝                                               ➡                                                           ➠                                               ✍           ✁                                                           ✝                   ➭                                                                                       ✁                                                       ✎                                   ➟                                                       ✁                                                       ✎                                                           ➢                                                           ✞                                                                       ➞                                                   ➦                                           ✞                                       ✄                                       ★                                                       ➞                                       ✄                                                   ✎                                   ☛                                               ➝                                           ☞                   ➟                               ✄                                                   ☞                                               ➝                                                                       ✎                                                           ☛                                   ✡                                       ✄                                                                   ➝                                               ➦                                           ý           ✄                                                               ➠                                   ☛                                           ✝           ➝                                                   ✎                                                                           ✞                                                       ✡                                               ✁                                                                           ✍               ✍                               ☛                                           ✡                               ✄                                                           ✎                                                                   ➠                                       ➝                                           ✎                                               ☛                                       ☞               ➝                                                                           ✍                                   ☛                                               ✡                                               ✄                                                                                   ☛                                       ☞           ✄                                           ✁                                       ☛                       ➭                                           ✄                                       ✎                   ☛                                           ➝                                               ➡                                       ☛                       ✡                       ✄                                                                   ➠                                   ✍           ✁                                       ✝                   ➭                                           ➨




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✆                                                                           ✝       ✞                                                   ✞                                                   ✝               ✞                                       ✞                                                               ✝                       ✟                                                                   ✟                                                       ✝                               ✠                                                                   ✡                                   ✁                                                           ✟                                   ☛                           ✄                                           ☞                                                                   ☎                                                   ✌                                                                                                                                                               ✍           ✁                                                               ✎                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ✁       ✂       ✄   ✴
                                                                                            Case 18-14587-SDM                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Doc 5                                                                                                                   Filed 11/20/18 Entered 11/20/18 09:25:24                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Document      Page 9 of 9


            Part 9:                                                                                                                                                                                                                                                                                             Signature(s):

        ➳           ❺   ➺               ➘       ②           ❽           ⑦       ⑧                       t       ⑤                                           ✉                   r                           ✈                                                                       ♣                                                                       ③                                                                   q                                                                                   r                                                           s                                                       t                                           ♣                                                                       ✉                                   ➾                                   ✈                                                   ➹                                           ⑧                                                   ⑦                                       ❷                                                   q                                   r                           s                   t                           ♣                   ✉                           ➾               ✈                               ➹       ➲               ❾                   t               t               ♣           ✉           ⑦       r       ⑨




    ✺           ➄               ➅           ◆           ➅           ➣       ➃       ➇                       ➍                       ❋           ➏                           ●                           →                                           ➂                                                               ➎                                                                                       →                                                                           ➃                   ➃                                       ➇                                                   ➍                           ➂                                                               ➅                                                                       ➑                                                                           ➆                   ➇                                   ➍                                                               ➃                   ➄                                       ➅                                           ◆                                           ➅                   ➣                       ➃               ➇                   ➍                           ❋               ➏                       ●               ➐               ➊       ➆       →                           ➂               ➑               ➐       ➓               ➒           ➏   ➃   ➏   ➊   ➋   ➂   ➣       ➅           ➈   ➇       ➉           ➙       ➁       ➆       ➃       ➄       ➅       ◆           ➅   ➣               ➃           ➇       ➍           ❋       ➏   ●       ➎               ➇                                   ➂                       ➇               ➃                   ➄                               →                                           ❍                   ➅                                           →               ➂                                   →                           ➃       ➃               ➇               ➍           ➂                   ➅           ➑           ➐       ➃       ➄       ➅       ◆           ➅   ➣   ➃       ➇   ➍   ❋   ➏   ●   ➓   ➒   ➏   ➃   ↕   ➍   ➇   ❍   ➊   ➎   ➅   ➃   ➄   ➅   ➊   ➍   ➌   ➇   ➓           ↕       ➈   ➅       ➃   ➅




→           ➎               ➎       ➍       ➅       ➏           ➏           →                   ➂                       ➎                                           ➃               ➅                                       ➈           ➅                                                       ↕                                                               ➄                                                           ➇                                                                   ➂                                                               ➅                                                                           ➂                                                                   ➒                                                                   ➓                                                                       ➣                                           ➅                                                   ➍                               ➙




                                                                                        ✩           ✞                       ✩                           ➩       ➧                       ✄                                                                   ÷                                               ✁                                                                               ➠                                       ➢




                                                                                            ✎                                   ✝       ✂                               ✎                       ✁                                   ☛                                       ➞                                                           ☞                               ✄                                                                                               ➝                                                       ➡                                                                   ï                                                                   ✄                                                                               ➦                                           ☛                           ➝                                                           ☞                                               ☎                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ✎                               ✝   ✂                           ✎           ✁                       ☛                   ➞                                   ☞           ✄                                           ➝                   ➡                           ï                       ✄                                   ➦               ☛               ➝               ☞           é




                                                                                            ✧                       î                               ✄                                       ➠                           ➞                               ☛                               ✄                                                               ➟                                                                                                   ➝                                                                       ✎                                                                                                                                                                                               ☎                                                           ☎                                                   ✩               é                                               ë                                               ✩                       é                                           ë                               ☎                               ✴                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✧                   î                               ✄                   ➠               ➞               ☛                       ✄                                   ➟                                       ➝                               ✎




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ❑                                                                           ❑                                                                                                                   ❖                                                                               ✭                                       ✭                                                           ❖                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ❑                                   ❑                                       ❖                       ✭               ✭               ❖                        




                                                                                                                                                                                                                                ✴                                       ë                                                           ☎                                                                                                       ✆                                                                               ➝                                                       ➝                                                   ➟                                                               ➢                                                                                                       ✎                                               ☛                               ☞           ✄                                                       ✄                                   ☛




                                                                                                                                                                                                                ◗                                                       ❅                                                       ❅                                                           ✱                       ★                                                               ❇                                           ❇                                                                   ✩                                               ❄                           ❃                                                       ★                                                                           ✲                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ◗                               ❅                           ❅                               ✱               ★                           ❇           ❇                           ✩               ❄               ❃               ★                                   ✲




                                                                                                                                                                                                                ◗                                                       ❅                                                       ❅                                                           ✱                       ★                                                               ❇                                           ❇                                                                   ✩                                               ❄                           ❃                                                       ★                                                                           ✳                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ◗                               ❅                           ❅                               ✱               ★                           ❇           ❇                           ✩               ❄               ❃               ★                                   ✳




                                                                                                                                                                                                                                ➩           ✎                                               ➟                                                                               ✝           ✁                                                                           ✎                                           ➝                                                                       ✍       ✁                                                                           ➫                                                               ✆                                                                                       ✎                                                                       ✌                                                       ✴                                   û                                       õ                               ☎




                                                                                                                                                                                                                        ❋                                                       ❄                   ✯                           ✬                                                   ❘                                                           ❆                                                       ✯                               ✪                                               ✯                           ★                                               ❘                                                       ✪                                                               ❃                                           ❅                                                           ❙                                           ❄               ❊                                                   ❋                                               ✰                       ❅                   ★                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ❋                                   ❄       ✯           ✬                           ❘                       ❆                           ✯               ✪               ✯           ★           ❘                       ✪                       ❃                           ❅               ❙               ❄           ❊           ❋           ✰               ❅   ★




                                                                                                                                                                                                                        ❚                                       ★                                                           ❯               ★                                                       ❊                                                           ❍                                                       ✰                                               ❃                                                   ★                                                                               ❏                                                                               ❉                                               ▲                                                       ✮                                   ★                                               ✱                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ❚                       ★                           ❯                   ★                       ❊                       ❍                   ✰                       ❃                   ★                           ❏                           ❉                               ▲           ✮           ★                   ✱




                                                                                        ✩           ✞                       ✩               ✳                                                       ✝                   ✍           ✍                       ✝       ✁                                                                           ➭                                                                                                                                   ÷                                                           ➨                                                   ✯                                               ✁                                                                   ➥                                                               ✁                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ï               ✁       ☛           ✄                                   ☎                   ☎                       ✩       é                       ë               ✩           é                                           ë                               ☎                               ✴




                                                                                            ✎                                   ✝       ✂                               ✎                       ✁                                   ☛                                       ➞                                                           ☞                               ✄                                                                                               ➝                                                       ➡                                                           ✍                                                                   ☛                           ☛                                   ➝                                                                           ☞                                   ✎                               ✄                                       ➢                                                                       ➡               ➝                                               ☞                                   ï                           ✄                           ➦               ☛               ➝                               ☞               ì               ✞                                   í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ❑                           ❑                                                   ❖                                                       ✭                                       ✭                                                           ❖                                                                                        




                                                                                                                                                                                                                                ✆                                                                       ✝           ☛                                               ➠                                                   ✡                                                   ✄                                                                               ✍               ✍                   ➫                                                       ✠                                                                                       ➞                                                               ✎                                               ✎                                       ✝                   ✎                                           ✂                                               ✡                               ✁                                       ➭                                               ❱                                       ✯                   ✁                                   ➥                               ✁




                                                                                                                                                                                                                ◗                                                       ❅                                                       ❅                                                           ✱                       ★                                                               ❇                                           ❇                                                                   ✩                                               ❄                           ❃                                                       ★                                                                           ✲




                                                                                                                                                                                                                                                                                    ➨                                   ò                                                                               ➨                                                                       ✒                                                           ➝                                                   î                                                                                               û                                                                       ✴                                                   ✌




                                                                                                                                                                                                                ◗                                                       ❅                                                       ❅                                                           ✱                       ★                                                               ❇                                           ❇                                                                   ✩                                               ❄                           ❃                                                       ★                                                                           ✳




                                                                                                                                                                                                                                ✎                                       ➝                                                                           ➞                                           ☛                                                       ✡                                           ✁                                                               ➥                                                   ✄                                                               ✎                                                                           ➫                                                   ✆                                                                       ✎                                                                                   ✌                                       ✴                               ê                                   û                   ☎




                                                                                                                                                                                                                        ❋                                                       ❄                   ✯                           ✬                                                   ❘                                                           ❆                                                       ✯                               ✪                                               ✯                           ★                                               ❘                                                       ✪                                                               ❃                                           ❅                                                           ❙                                           ❄               ❊                                                   ❋                                               ✰                       ❅                   ★




                                                                                                                                                                                                                                ì               ê                                                               ê                                               é                                                                                   í                                       õ                                                           ✌                                                   ê                                   ö                                                       ☎                                                                       ☎                                                   ☎                                               ê                                                                                                                                                                                                                                                                                                                                                   ☎                                   ë                           ☎               ✌           ✁                   ✴




                                                                                                                                                                                                                        ❚                                       ★                                                           ❯               ★                                                       ❊                                                           ❍                                                       ✰                                               ❃                                                   ★                                                                               ❏                                                                               ❉                                               ▲                                                       ✮                                   ★                                               ✱                                                                                                                                                                                                                                           ❑                                               ❆                               ❈               ✪               ✱                   ❏               ❉               ▲           ✮           ★   ✱




                                                                                                                                                                                                                    ➤                                                           ➡                               ✁                                                               ➥                                                       ✁                                                                       ✓                                                                                                               ➭                                                                                   ✝               ☛                                                   ➠                                               ✡                               ✄                                                       ✍                       ✍                   ➠                               ➞                                       ✎                           ✎                           ✝               ✎               ✂                       ✡                                   ✁                       ➭                                       ➡                   ✁                   ➥           ✁               ➨               ➠               ➝                   ➭




                                                                                                                                                                                                                        ❲                                               ▲                                                                                   ✪                                                   ❄                               ❯                               ◗                                                                               ❅                                               ❅                                           ✱                               ★                                                                   ❇                                       ❇




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✆       ✝   ✞           ✞       ✝   ✞       ✞       ✝       ✟       ✟       ✝       ✠       ✡   ✁           ✟       ☛       ✄                   ☞           ☎           ✌                           ✍           ✁                               ✎                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ✁       ✂           ✄           ✮
